

EXHIBIT 10.1


EXECUTION COPY






a15033835911timkenste_image1.gif [a15033835911timkenste_image1.gif]




SECOND AMENDED AND RESTATED CREDIT AGREEMENT




dated as of




January 26, 2018




among




TIMKENSTEEL CORPORATION


The Other Loan Parties From Time to Time Party Hereto


The Lenders From Time to Time Party Hereto




JPMORGAN CHASE BANK, N.A.
as Administrative Agent


BANK OF AMERICA, N.A.
as Syndication Agent


and


BMO HARRIS BANK N.A. and U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agents
___________________________


JPMORGAN CHASE BANK, N.A. and BANK OF AMERICA, N.A.
as Joint Bookrunners and Joint Lead Arrangers







ASSET BASED LENDING






US-DOCS\97174403.9

--------------------------------------------------------------------------------








TABLE OF CONTENTS


 
 
Page
ARTICLE I Definitions
1


Section 1.01.
Defined Terms
1


Section 1.02.
Classification of Loans and Borrowings
37


Section 1.03.
Terms Generally
37


Section 1.04.
Accounting Terms; GAAP
37


Section 1.05.
Status of Secured Obligations
38


Section 1.06.
Determination of Dollar Amounts
38


Section 1.07.
Amendment and Restatement of Existing Credit Agreement
38


Section 1.08.
Pro Forma Calculations
39


ARTICLE II The Credits
39


Section 2.01.
Commitments
39


Section 2.02.
Loans and Borrowings
40


Section 2.03.
Requests for Revolving Borrowings
40


Section 2.04.
Protective Advances
41


Section 2.05.
Swingline Loans and Overadvances
42


Section 2.06.
Letters of Credit
43


Section 2.07.
Funding of Borrowings
49


Section 2.08.
Interest Elections
49


Section 2.09.
Termination and Reduction of Commitments; Increase in Revolving Commitments
50


Section 2.10.
Repayment of Loans; Evidence of Debt
52


Section 2.11.
Prepayment of Loans
53


Section 2.12.
Fees
55


Section 2.13.
Interest
56


Section 2.14.
Alternate Rate of Interest; Illegality
56


Section 2.15.
Increased Costs
58


Section 2.16.
Break Funding Payments
59


Section 2.17.
Withholding of Taxes; Gross-Up
59


Section 2.18.
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs
63


Section 2.19.
Mitigation Obligations; Replacement of Lenders
66


Section 2.20.
Judgment Currency
66


Section 2.21.
Defaulting Lenders
67


Section 2.22.
[Intentionally Omitted]
68


Section 2.23.
Returned Payments
68


Section 2.24.
Banking Services and Swap Agreements
68


ARTICLE III Representations and Warranties
69


Section 3.01.
Organization; Powers
69


Section 3.02.
Authorization; Enforceability
69


Section 3.03.
Governmental Approvals; No Conflicts
69


Section 3.04.
Financial Condition; No Material Adverse Effect
69


Section 3.05.
Properties
70


Section 3.06.
Litigation and Environmental Matters
70


Section 3.07.
Compliance with Laws and Agreements; No Default
70





i

--------------------------------------------------------------------------------







Section 3.08.
Investment Company Status
71


Section 3.09.
Taxes
71


Section 3.10.
ERISA
71


Section 3.11.
Disclosure
71


Section 3.12.
Material Agreements
71


Section 3.13.
Solvency
71


Section 3.14.
Insurance
72


Section 3.15.
Capitalization and Subsidiaries
72


Section 3.16.
Security Interest in Collateral
72


Section 3.17.
Employment Matters
72


Section 3.18.
Federal Reserve Regulations
73


Section 3.19.
Use of Proceeds
73


Section 3.20.
No Burdensome Restrictions
73


Section 3.21.
Anti-Corruption Laws and Sanctions
73


Section 3.22.
Common Enterprise
73


Section 3.23.
EEA Financial Institutions.
73


ARTICLE IV Conditions
73


Section 4.01.
Effective Date
73


Section 4.02.
Each Credit Event
76


ARTICLE V Affirmative Covenants
77


Section 5.01.
Financial Statements; Borrowing Base and Other Information
77


Section 5.02.
Notices of Material Events
81


Section 5.03.
Existence; Conduct of Business
81


Section 5.04.
Payment of Obligations
82


Section 5.05.
Maintenance of Properties
82


Section 5.06.
Books and Records; Inspection Rights
82


Section 5.07.
Compliance with Laws and Material Contractual Obligations
82


Section 5.08.
Use of Proceeds
83


Section 5.09.
Accuracy of Information
83


Section 5.10.
Insurance
83


Section 5.11.
Casualty and Condemnation
84


Section 5.12.
Appraisals
84


Section 5.13.
Field Examinations
84


Section 5.14.
Additional Collateral; Further Assurances.
84


Section 5.15.
Depository Banks
85


ARTICLE VI Negative Covenants
85


Section 6.01.
Indebtedness
86


Section 6.02.
Liens
87


Section 6.03.
Fundamental Changes
88


Section 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
89


Section 6.05.
Asset Sales
91


Section 6.06.
Sale and Leaseback Transactions
92


Section 6.07.
Swap Agreements
92


Section 6.08.
Restricted Payments; Certain Payments of Indebtedness
92


Section 6.09.
Transactions with Affiliates
94


Section 6.10.
Restrictive Agreements
94





ii

--------------------------------------------------------------------------------







Section 6.11.
Amendment of Material Documents
95


Section 6.12.
Financial Covenants
95


ARTICLE VII Events of Default
95


ARTICLE VIII The Administrative Agent
98


ARTICLE IX Miscellaneous
103


Section 9.01.
Notices
103


Section 9.02.
Waivers; Amendments
105


Section 9.03.
Expenses; Indemnity; Damage Waiver
108


Section 9.04.
Successors and Assigns
110


Section 9.05.
Survival
114


Section 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
114


Section 9.07.
Severability
115


Section 9.08.
Right of Setoff
115


Section 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
115


Section 9.10.
WAIVER OF JURY TRIAL
116


Section 9.11.
Headings
116


Section 9.12.
Confidentiality
116


Section 9.13.
Several Obligations; Nonreliance; Violation of Law
117


Section 9.14.
USA PATRIOT Act
118


Section 9.15.
Disclosure
118


Section 9.16.
Releases of Guarantors
118


Section 9.17.
Appointment for Perfection
118


Section 9.18.
Interest Rate Limitation
119


Section 9.19.
No Advisory or Fiduciary Responsibility
119


Section 9.20.
Marketing Consent
119


Section 9.21.
Intercreditor Agreements
119


Section 9.22.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
120


ARTICLE X Loan Guaranty
120


Section 10.01.
Guaranty
120


Section 10.02.
Guaranty of Payment
120


Section 10.03.
No Discharge or Diminishment of Loan Guaranty
121


Section 10.04.
Defenses Waived
121


Section 10.05.
Rights of Subrogation
122


Section 10.06.
Reinstatement; Stay of Acceleration
122


Section 10.07.
Information
122


Section 10.08.
Termination
122


Section 10.09.
Taxes
122


Section 10.10.
Maximum Liability
122


Section 10.11.
Contribution
123


Section 10.12.
Liability Cumulative
123


Section 10.13.
Keepwell
124











iii

--------------------------------------------------------------------------------









SCHEDULES:
 
Commitment Schedule
Schedule 1.01(a) – Certain TimkenSteel Stockholders
Schedule 1.01(b) – Material Subsidiaries
Schedule 1.01(c) – Existing Letters of Credit
Schedule 3.05 – Properties
Schedule 3.06 – Disclosed Matters
Schedule 3.14 – Insurance
Schedule 3.15 – Capitalization and Subsidiaries
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments
Schedule 6.09 – Transactions with Affiliates
Schedule 6.10 – Existing Restrictions
 
EXHIBITS:
 
Exhibit A – Form of Assignment and Assumption
Exhibit B – [Intentionally Omitted]
Exhibit C – Form of Borrowing Base Certificate
Exhibit D – Form of Compliance Certificate
Exhibit E – List of Closing Documents
Exhibit F-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit F-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit F-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit F-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
Exhibit G-1 – Form of Borrowing Request
Exhibit G-2 – Form of Interest Election Request
Exhibit H – Form of Note
Exhibit I – Form of Joinder Agreement
 
 
 





iv

--------------------------------------------------------------------------------








SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
January 26, 2018 among TIMKENSTEEL CORPORATION, the other LOAN PARTIES from time
to time party hereto, the LENDERS from time to time party hereto, the DEPARTING
LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, BANK
OF AMERICA, N.A., as Syndication Agent and BMO HARRIS BANK N.A. and U.S. BANK
NATIONAL ASSOCIATION, as Co-Documentation Agents.
WHEREAS, the Borrower, certain of the Lenders and the Administrative Agent are
currently party to that certain Amended and Restated Credit Agreement, dated as
of December 21, 2015 (as amended prior to the date hereof, the “Existing Credit
Agreement”);
WHEREAS, the Borrower, the other Loan Parties, the Lenders, the Departing
Lenders and the Administrative Agent have agreed (a) to enter into this
Agreement in order to (i) amend and restate the Existing Credit Agreement in its
entirety; (ii) re-evidence the “Obligations” under, and as defined in, the
Existing Credit Agreement, which shall be repayable in accordance with the terms
of this Agreement; and (iii) set forth the terms and conditions under which the
Lenders will, from time to time, make loans and extend other financial
accommodations to or for the benefit of the Loan Parties and (b) that each
Departing Lender shall (i) cease to be a party to the Existing Credit Agreement
as evidenced by its execution and delivery of its Departing Lender Signature
Page and (ii) not be a party to this Agreement other than for the sole purpose
of the provisions of Section 1.07 expressly applicable to it;
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower and the other Loan Parties
outstanding thereunder, which shall be payable in accordance with the terms
hereof; and
WHEREAS, it is also the intent of the Borrower and the “Guarantors” (as referred
to and defined in the Existing Credit Agreement) to confirm that all obligations
under the “Loan Documents” (as referred to and defined in the Existing Credit
Agreement) shall continue in full force and effect as modified and/or restated
by the Loan Documents (as referred to and defined herein) and that, from and
after the Effective Date, all references to the “Credit Agreement” contained in
any such existing “Loan Documents” shall be deemed to refer to this Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated as follows:

ARTICLE I

Definitions

Defined Terms. As used in this Agreement, the following terms have the meanings
specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Account” has the meaning assigned to such term in the Security Agreement.
“Account Debtor” means any Person obligated on an Account.





--------------------------------------------------------------------------------







“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party or any
Subsidiary (a) acquires any going business or all or substantially all of the
assets of any Person, whether through purchase of assets, merger, amalgamation
or otherwise or (b) directly or indirectly acquires (in one transaction or as
the most recent transaction in a series of transactions) at least a majority (in
number of votes) of the Equity Interests of a Person which has ordinary voting
power for the election of directors or other similar management personnel of a
Person (other than Equity Interests having such power only by reason of the
happening of a contingency) or a majority of the outstanding Equity Interests of
a Person.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent Party” has the meaning assigned to such term in Section 9.01(d).
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$300,000,000.
“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders at such time.
“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Credit Exposure of all the Lenders at such time.
“Agreed LC Currencies” means (i) Dollars and (ii) euro.
“Agreement” has the meaning assigned to such term in the preamble.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day, subject to the interest rate floors set forth therein. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without


2



--------------------------------------------------------------------------------







reference to clause (c) above. For the avoidance of doubt, if the Alternate Base
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Commitment Fee Rate” means, for any day, (a) if the average daily
unused portion of the Aggregate Commitment for the most recently completed
calendar month is less than 50%, 0.375% per annum or (b) if the average daily
unused portion of the Aggregate Commitment for the most recently completed
calendar month is greater than or equal to 50%, 0.50% per annum. Each change in
the Applicable Commitment Fee Rate resulting from a change in the average daily
unused portion of the Aggregate Commitment shall be made on a monthly basis and
shall be effective on the first day of each calendar month.
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Overadvances or Swingline Loans, a percentage
equal to a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the Aggregate Commitment (provided that, if the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the Aggregate Revolving Exposure at
that time) and (b) with respect to the Aggregate Credit Exposure, a percentage
based upon its share of the Aggregate Credit Exposure and the unused
Commitments; provided that, in accordance with Section 2.21, so long as any
Lender shall be a Defaulting Lender, such Defaulting Lender’s Commitment shall
be disregarded in the calculations under clauses (a) and (b) above.
“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Borrower or any other Loan Guarantor of its outstanding voting Equity Interests
in a Foreign Subsidiary or in a Foreign Subsidiary Holdco.
“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or any
ABR Loan, as the case may be, the applicable rate per annum set forth below
under the caption “Eurodollar Spread” or “ABR Spread”, as the case may be, based
upon the Average Quarterly Availability during the most recently ended fiscal
quarter of the Borrower; provided that the “Applicable Rate” shall be the
applicable rates per annum set forth below in Category 1 during the period from
the Effective Date to, and including, the date that is five (5) Business Days
following delivery to the Administrative Agent of the Borrowing Base Certificate
and related information for the first full fiscal quarter of the Borrower ending
after the Effective Date:
 
Average Quarterly Availability
Eurodollar Spread
ABR Spread
Category 1:


> 50% of the Aggregate Commitment
2.00%
1.00%
Category 2:


≤ 50% of the Aggregate Commitment but
> 25% of the Aggregate Commitment
2.25%
1.25%
Category 3:


≤ 25% of the Aggregate Commitment
2.50%
1.50%





3



--------------------------------------------------------------------------------







For purposes of the foregoing, (a) the Applicable Rate shall be determined based
upon the Borrowing Base Certificates and related information that are delivered
from time to time pursuant to Section 5.01(g) and (b) each change in the
Applicable Rate resulting from a change in Average Quarterly Availability shall
be effective during the period commencing on and including the date that is five
(5) Business Days following delivery to the Administrative Agent of a Borrowing
Base Certificate and related information immediately following the most recently
ended fiscal quarter of the Borrower and ending on the date immediately
preceding the effective date of the next such change, provided that the Average
Quarterly Availability shall be deemed to be in Category 3 at the option of the
Administrative Agent or at the request of the Required Lenders (in either case,
with written notice to the Borrower) if the Borrower fails to deliver any
Borrowing Base Certificate or related information required to be delivered by it
pursuant to Section 5.01, during the period from the expiration of the time for
delivery thereof until five (5) Business Days after each such Borrowing Base
Certificate and related information is so delivered.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Aggregate Commitment and (ii) the Borrowing Base minus (b) the Aggregate Credit
Exposure (calculated, with respect to any Defaulting Lender, as if such
Defaulting Lender had funded its Applicable Percentage of all outstanding
Borrowings). The Administrative Agent shall monitor Availability pursuant to its
standard collateral and loan monitoring system for asset-based credit facilities
and shall give effect to the most recent Borrowing Base Certificate delivered to
the Administrative Agent pursuant to Section 5.01(g) and other most recent
backup and other information otherwise delivered pursuant to Section 5.01 of
this Agreement.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time.
“Average Quarterly Availability” means, for any fiscal quarter of the Borrower,
an amount equal to the average daily Availability during such fiscal quarter, as
determined by the Administrative Agent in its Permitted Discretion (which
determination shall be conclusive and binding absent manifest error). It is
hereby understood and agreed that, with respect to any Collateral information
used for purposes of calculating the Average Quarterly Availability, such
information shall be based on the Borrowing Base Certificates delivered from
time to time pursuant to Section 5.01(g) hereof.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the


4



--------------------------------------------------------------------------------







implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule.
“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards); (b) stored value cards; (c)
merchant processing services and (d) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts,
cash pooling services and interstate depository network services).
“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.
“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services; provided that, the reference to “Banking Services Obligations” in
Section 2.18(b) shall mean Banking Services Obligations up to and including the
amount most recently provided to the Administrative Agent pursuant to Section
2.24.
“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Bond Hedge Transaction” has the meaning assigned to such term in the definition
of “Permitted Call Spread Swap Agreement”.
“Borrower” means TimkenSteel Corporation, an Ohio corporation.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, (c) a Protective
Advance and (d) an Overadvance.


5



--------------------------------------------------------------------------------







“Borrowing Base” means, at any time, the sum of (a) 85% of the Loan Parties’
Eligible Accounts at such time plus (b) the product of (i) the Loan Parties’
Eligible Inventory at such time, valued at the lower of cost or market value
(determined on a first-in-first-out basis) multiplied by (ii) the lesser of (x)
85% multiplied by the Net Orderly Liquidation Value percentage identified in the
most recent inventory appraisal ordered and obtained by the Administrative Agent
and (y) 70% plus (c) the M&E Component at such time minus (d) Reserves. Subject
to the limitations set forth in the definitions of “Eligible Accounts,”
“Eligible Machinery,” “Eligible Inventory” and “Reserves,” the Administrative
Agent may, in its Permitted Discretion, reduce the advance rates set forth
above, adjust Reserves or reduce one or more of the other elements used in
computing the Borrowing Base. The Borrowing Base at any time shall be determined
by reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 5.01(g) of this Agreement.
“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer, in substantially the form of
Exhibit C or another form which is acceptable to the Administrative Agent in its
sole discretion.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit G-1 (or such
other form as may be acceptable to the Administrative Agent in its reasonable
discretion).
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, if LC Disbursements which are the subject of a
borrowing, drawing, payment, reimbursement or rate selection are denominated in
euro, the term “Business Day” shall also exclude any day that is not a TARGET2
Day.
“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP; provided that,
Capital Expenditures shall not include (a) expenditures financed with the net
proceeds of any sale, transfer or disposition permitted by Section 6.05 and (b)
expenditures constituting the consideration paid or transaction expenses
incurred in connection with any Permitted Acquisition.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“CFC” means a “controlled foreign corporation” as defined in Section 957 of the
Code.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date) other than Persons listed on
Schedule 1.01(a) and the heirs, administrators or executors of such Persons and
any trust established by or for the benefit of such Persons, of Equity Interests
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower; (b) occupation at
any time of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were not (i) directors of the Borrower
on the date of this Agreement, (ii) nominated or appointed by the board of
directors of the Borrower or (iii) approved by the board of directors of the
Borrower as director candidates prior to their election; or (c) the occurrence
of a change in control, or other similar provision, as defined in the


6



--------------------------------------------------------------------------------







Existing Convertible Note Documents or any agreement or instrument evidencing
any Material Indebtedness (including, without limitation, the occurrence of a
“Change in Control”, “Fundamental Change” and/or “Make-Whole Fundamental Change”
(each howsoever defined) under any indenture governing any Permitted Convertible
Notes).
“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority; or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.
“Charges” has the meaning assigned to such term in Section 9.18.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.
“Code” means the Internal Revenue Code of 1986, as amended.
“Co-Documentation Agent” means each of BMO Harris Bank N.A. and U.S. Bank
National Association in its capacity as co-documentation agent for the credit
facility evidenced by this Agreement.
“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent, on
behalf of itself and the other Secured Parties, to secure the Secured
Obligations, other than any Excluded Assets.
“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.
“Collateral Documents” means, collectively, the Security Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations.
“Collection Account” has the meaning assigned to such term in the Security
Agreement.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit,
Swingline Loans, Overadvances and Protective Advances hereunder, expressed as an
amount representing the maximum aggregate amount of such Lender’s Credit
Exposure hereunder, as such commitment may be (a) reduced or terminated from
time to time pursuant to Section 2.09, (b) increased from time to time pursuant
to Section 2.09 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The


7



--------------------------------------------------------------------------------







initial amount of each Lender’s Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption or other documentation
contemplated hereby pursuant to which such Lender shall have assumed its
Commitment, as applicable.
“Commitment Schedule” means the Schedule attached hereto identified as such.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D (or such other form as may be reasonably acceptable to the
Administrative Agent).
“Computation Date” is defined in Section 1.06.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Event” means a Borrowing, the issuance, increase, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.
“Credit Party” means the Administrative Agent, the Issuing Banks, the Swingline
Lender or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations


8



--------------------------------------------------------------------------------







in then outstanding Letters of Credit and Swingline Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of (i) a Bankruptcy Event or (ii) a Bail-In Action.
“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.
“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Effective Date.
“Deposit Account Control Agreement” has the meaning assigned to such term in the
applicable Security Agreement.
“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed on Schedule 3.06.
“Disqualified Institution” means (a) Persons that are reasonably determined by
the Borrower to be competitors of the Borrower or its Subsidiaries and which are
specifically identified by the Borrower on a list provided to the Administrative
Agent in writing prior to the Effective Date (as such list may be supplemented
from time to time by the Borrower pursuant to clause (b) below), (b) any other
Person that is reasonably determined by the Borrower to be a competitor of the
Borrower or any of its Subsidiaries, which Person has been designated by the
Borrower as a “Disqualified Institution” by written notice to the Administrative
Agent and the Lenders (including by posting such notice to an Electronic System)
not fewer than three (3) Business Days prior to such date and (c) in the case of
the foregoing clauses (a) and (b), any of such entities’ Affiliates to the
extent such Affiliates (x)(i) are clearly identifiable as Affiliates of such
entities based solely on the similarity of such Affiliates’ and such entities’
names and (ii) are not bona fide debt investment funds or (y)(i) upon reasonable
notice to the Administrative Agent after the Effective Date, are identified as
Affiliates in writing after the Effective Date in a written supplement to the
list of “Disqualified Institutions”, which supplement shall become effective
three (3) Business Days after delivery to the Administrative Agent and the
Lenders, but which shall not apply retroactively to disqualify any parties that
have previously acquired an assignment or participation interest in the Loans
and (ii) are not bona fide debt investment funds.
“Document” has the meaning assigned to such term in the Security Agreement.
“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 1.06.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States (but excluding any Subsidiary of
a Foreign Subsidiary).
“DQ List” has the meaning assigned to such term in Section 9.04(e)(iv).


9



--------------------------------------------------------------------------------







“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period net of tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any extraordinary
non-cash charges for such period and (v) any other non-cash charges, non-cash
losses or non-cash expenses for such period (but excluding any non-cash charge
in respect of an item that was included in Net Income in a prior period and any
non-cash charge that relates to the write-down or write-off of inventory), (vi)
Transaction Expenses for such period; provided that, the aggregate amount of
Transaction Expenses added to EBITDA pursuant to this clause (a)(vi) during the
term of this Agreement shall not exceed $5,000,000, (vii) all losses (whether
cash or non-cash) for such period resulting from the early termination or
extinguishment of any Indebtedness and (viii) any expenses, charges or losses
with respect to liability or casualty events or business interruption that are
covered by insurance, to the extent (A) actually reimbursed or (B) the Loan
Parties and their Subsidiaries have received notification from the insurer that
such amount will be reimbursed by the insurer and only to the extent that such
amount is in fact reimbursed within 180 days of the date of such notification,
minus (b) without duplication and to the extent included in Net Income, (i) any
cash payments made during such period in respect of non-cash charges described
in clause (a)(v) taken in a prior period and (ii) any extraordinary gains and
any non-cash items of income for such period, all calculated for the Borrower
and its Subsidiaries on a consolidated basis in accordance with GAAP.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Banks and any of their respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
“Eligible Accounts” means, at any time, all Accounts of any Loan Party, other
than any Account:


10



--------------------------------------------------------------------------------







(a)    which is not subject to a first priority perfected security interest in
favor of the Administrative Agent;
(b)    which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent or (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;
(c)    (i) which is unpaid more than ninety (90) days after the date of the
original invoice therefor (“Overage”) (when calculating the amount under this
clause (i), for the same Account Debtor, the Administrative Agent shall include
the net amount of such Overage and add back any credits, but only to the extent
that such credits do not exceed the total gross receivables from such Account
Debtor), or (ii) which has been written off the books of the applicable Loan
Party or otherwise designated as uncollectible;
(d)    which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
pursuant to clause (c) above;
(e)    which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to any of the Loan
Parties exceeds 25% of the aggregate Eligible Accounts;
(f)    with respect to which any covenant, representation or warranty contained
in this Agreement or in the Security Agreement has been breached or is not true;
(g)    which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation reasonably satisfactory to the Administrative Agent which
has been sent to the Account Debtor, (iii) represents a progress billing,
(iv) is contingent upon any Loan Party’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis or (vi) relates to payments of interest;
(h)    for which the goods giving rise to such Account have not been shipped to
the Account Debtor or for which the services giving rise to such Account have
not been performed by such Loan Party or if such Account was invoiced more than
once;
(i)    with respect to which any check or other instrument of payment has been
returned uncollected for any reason;
(j)    which is owed by an Account Debtor which has (i) applied for, suffered,
or consented to the appointment of any receiver, custodian, trustee, or
liquidator of its assets, (ii) had possession of all or a material part of its
property taken by any receiver, custodian, trustee or liquidator, (iii) filed,
or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws, (iv) admitted in writing its inability, or is generally unable
to, pay its debts as they become due, (v) become insolvent, or (vi) ceased
operation of its business, other than, in each case, post-petition accounts
payable of an Account Debtor that is a debtor-in-possession under the Bankruptcy
Code and reasonably acceptable to the Administrative Agent;
(k)    which is owed by any Account Debtor which has sold all or substantially
all of its assets;


11



--------------------------------------------------------------------------------







(l)    which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada or (ii) is not organized under applicable
law of the U.S., any state of the U.S., or the District of Columbia, Canada, or
any province of Canada unless, in any such case, such Account is backed by a
Letter of Credit acceptable to the Administrative Agent in its Permitted
Discretion which is in the possession of, and is directly drawable by, the
Administrative Agent;
(m)    which is owed in any currency other than U.S. dollars;
(n)    which is owed by (i) any Governmental Authority of any country other than
the U.S. unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent, or (ii) any Governmental Authority of the U.S., or any
department, agency, public corporation, or instrumentality thereof, unless the
Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.
and 41 U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien
of the Administrative Agent in such Account have been complied with to the
Administrative Agent’s satisfaction in its Permitted Discretion;
(o)    which is owed by any Affiliate of any Loan Party or any employee,
officer, director, agent or stockholder of any Loan Party or any of its
Affiliates;
(p)    which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted (unless such Account Debtor has
waived its right to set-off in respect of such Indebtedness to the
Administrative Agent’s satisfaction in its Permitted Discretion), but only to
the extent of such indebtedness, or is subject to any security, deposit,
progress payment, retainage or other similar advance made by or for the benefit
of an Account Debtor, in each case to the extent thereof;
(q)    which is subject to any counterclaim, deduction, defense, setoff or
dispute, in each case, made in writing, but only to the extent of any such
counterclaim, deduction, defense, setoff or dispute;
(r)    which is evidenced by any promissory note, chattel paper or instrument;
(s)    which is owed by an Account Debtor (i) located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Loan Party has filed such
report or qualified to do business in such jurisdiction or (ii) which is a
Sanctioned Person;
(t)    with respect to which such Loan Party has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business but only to the extent of any such
reduction, or any Account which was partially paid and such Loan Party created a
new receivable for the unpaid portion of such Account;
(u)    which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;
(v)    which is for goods that have been sold under a purchase order or pursuant
to the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Loan Party has or has
had an ownership interest in such goods, or which indicates any party other than
such Loan Party as payee or remittance party;
(w)    which was created on cash on delivery terms; or


12



--------------------------------------------------------------------------------







(x)    which the Administrative Agent determines, in its Permitted Discretion,
may not be paid by reason of the Account Debtor’s inability to pay or which the
Administrative Agent otherwise determines, in its Permitted Discretion, is
unacceptable.
In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder and the Borrower has knowledge of the same, the
Borrower shall notify the Administrative Agent thereof on and at the time of
submission to the Administrative Agent of the next Borrowing Base Certificate.
In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that the applicable Loan Party may be obligated
to rebate to an Account Debtor pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the applicable Loan
Party to reduce the amount of such Account. Notwithstanding the foregoing, the
Administrative Agent shall not, after the Effective Date, (x) change the
eligibility criteria for “Eligible Accounts” to make such criteria more
restrictive or (y) exclude from “Eligible Accounts” any Account that meets the
eligibility criteria set forth herein, unless, in either case, the
Administrative Agent shall have provided the Borrower with at least three (3)
Business Days’ prior notice of such change or exclusion.
“Eligible Equipment” means the Equipment owned by any Loan Party and meeting
each of the following requirements:
(a)    such Loan Party has good title to such Equipment;
(b)    such Loan Party has the right to subject such Equipment to a Lien in
favor of the Administrative Agent; such Equipment is subject to a first priority
perfected Lien in favor of the Administrative Agent and is free and clear of all
other Liens of any nature whatsoever (except for Permitted Encumbrances which do
not have priority over the Lien in favor of the Administrative Agent);
(c)    the full purchase price for such Equipment has been paid by such Loan
Party;
(d)    such Equipment is located on premises (i) owned by such Loan Party, which
premises are subject to a first priority perfected Lien in favor of the
Administrative Agent, or (ii) leased by such Loan Party where (x) the lessor has
delivered to the Administrative Agent a Collateral Access Agreement or (y) a
Reserve for rent, charges, and other amounts due or to become due with respect
to such facility has been established by the Administrative Agent in its
Permitted Discretion;
(e)    such Equipment is in good working order and condition (ordinary wear and
tear excepted) and is used or held for use by such Loan Party in the ordinary
course of business of such Loan Party;
(f)    such Equipment (i) is not subject to any agreement (other than a Loan
Document) which restricts the ability of such Loan Party to use, sell, transport
or dispose of such Equipment or which restricts the Administrative Agent’s
ability to take possession of, sell or otherwise dispose of such Equipment and
(ii) has not been purchased from a Sanctioned Person; and
(g)    such Equipment does not constitute “Fixtures” under the applicable laws
of the jurisdiction in which such Equipment is located.


13



--------------------------------------------------------------------------------







Notwithstanding the foregoing, the Administrative Agent shall not, after the
Effective Date, (x) change the eligibility criteria for “Eligible Equipment” to
make such criteria more restrictive or (y) exclude from “Eligible Equipment” any
Equipment that meets the eligibility criteria set forth herein, unless, in
either case, the Administrative Agent shall have provided the Borrower with at
least three (3) Business Days’ prior notice of such change or exclusion.
“Eligible Inventory” means, at any time, all Inventory of any Loan Party other
than any Inventory:
(a)    which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;
(b)    which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent or (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;
(c)    which is, in the Administrative Agent’s determination exercised using its
Permitted Discretion, slow moving, obsolete, unmerchantable, defective, used,
unfit for sale, not salable at prices approximating at least the cost of such
Inventory in the ordinary course of business or unacceptable due to age, type,
category and/or quantity;
(d)    with respect to which any covenant, representation or warranty contained
in this Agreement or in the Security Agreement has been breached or is not true
and which does not conform to all standards imposed by any Governmental
Authority of competent jurisdiction;
(e)    in which any Person other than such Loan Party shall (i) have any direct
or indirect ownership, interest (other than with respect to interests described
in clause (b) of the definition of Permitted Encumbrances) or title or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;
(f)    which (i) is not finished goods, work-in-process or raw materials or (ii)
constitutes spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold or ship-in-place goods, goods that are returned or marked
for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;
(g)    which is not located in the U.S. or is in transit with a common carrier
from vendors and suppliers;
(h)     which is located in any location leased by such Loan Party unless (i)
the lessor has delivered to the Administrative Agent a Collateral Access
Agreement or (ii) a Reserve for rent, charges and other amounts due or to become
due with respect to such facility has been established by the Administrative
Agent in its Permitted Discretion;
(i)    which is located in any third party warehouse or is in the possession of
a bailee (other than a third party processor) and is not evidenced by a
Document, unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion;
(j)    which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor;


14



--------------------------------------------------------------------------------







(k)    which is a discontinued product or component thereof;
(l)    which is the subject of a consignment by any Loan Party as consignor;
(m)    which is perishable;
(n)    which contains or bears any intellectual property rights licensed to such
Loan Party unless the Administrative Agent is satisfied in its Permitted
Discretion that it may sell or otherwise dispose of such Inventory without (i)
infringing the rights of such licensor, (ii) violating any contract with such
licensor, or (iii) incurring any liability with respect to payment of royalties
other than royalties incurred pursuant to sale of such Inventory under the
current licensing agreement;
(o)    which is not reflected in a current perpetual inventory report of such
Loan Party or such other report acceptable to the Administrative Agent in its
Permitted Discretion;
(p)    for which reclamation rights have been asserted by the seller;
(q)    which has been acquired from a Sanctioned Person; or
(r)    which the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable.
In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder and the Borrower has knowledge of the same, the
Borrower shall notify the Administrative Agent thereof on and at the time of
submission to the Administrative Agent of the next Borrowing Base Certificate.
Notwithstanding the foregoing, the Administrative Agent shall not, after the
Effective Date, (x) change the eligibility criteria for “Eligible Inventory” to
make such criteria more restrictive or (y) exclude from “Eligible Inventory” any
Inventory that meets the eligibility criteria set forth herein, unless, in
either case, the Administrative Agent shall have provided the Borrower with at
least three (3) Business Days’ prior notice of such change or exclusion.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Materials or to
health and safety matters with respect to exposure to any Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equipment” has the meaning assigned to such term in the Security Agreement.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.


15



--------------------------------------------------------------------------------







“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any ERISA Affiliate
of any liability with respect to the withdrawal or partial withdrawal of the
Borrower or any ERISA Affiliate from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“euro” and/or “€” means the single currency of the Participating Member States.
“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.
“Eurodollar” when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m.,


16



--------------------------------------------------------------------------------







Local Time, on such date for the purchase of Dollars with such Foreign Currency,
for delivery two Business Days later; provided, that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Borrower, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
“Excluded Assets” means (a) all fee-owned real property, (b) all leasehold
interests, (c) governmental licenses or state or local franchises, charters and
authorizations to the extent a security interest thereon is prohibited by
applicable law, (d) pledges and security interests prohibited by applicable law,
(e) any lease, license, permit or agreement or any property subject to such
lease, license, permit or agreement to the extent that a grant of a security
interest therein would violate or invalidate such lease, license, permit or
agreement or create a right of termination in favor of any other party thereto
or otherwise require consent thereunder (after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable law), other than
proceeds thereof, the assignment of which is expressly deemed effective under
the UCC or other applicable law notwithstanding such prohibition, (f) (i) any
Equity Interests in any Subsidiary that is not a Pledge Subsidiary, (ii) any
Equity Interests in any Pledge Subsidiary in excess of the Applicable Pledge
Percentage and (iii) any other assets to the extent a security interest in such
assets could result in materially adverse tax consequences as reasonably
determined by the Borrower and the Administrative Agent, (g) any intent-to-use
trademark application prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, (h) interests in joint ventures and
non-wholly owned Subsidiaries which cannot be pledged by the Borrower or other
applicable Loan Party owning such interests without the consent of one or more
Persons (other than the Borrower or any of its Affiliates), (i) any property
subject to a purchase money arrangement permitted to be incurred pursuant to
this Agreement, (j) all aircrafts, (k) all vehicles and (l) assets where the
cost of obtaining a security interest therein or pledge or perfection thereof
exceeds the practical benefit to the Lenders of the security to be afforded
thereby, in each case, as reasonably determined by the Borrower and the
Administrative Agent; provided that “Excluded Assets” shall not include any
proceeds, products, substitutions or replacements of Excluded Assets (unless
such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Assets).
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes or would become effective with respect
to such Specified Swap Obligation. If a Specified Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Specified Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or (ii)
such Lender changes its lending office,


17



--------------------------------------------------------------------------------







except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan, Letter of Credit
or Commitment or to such Lender immediately before it changed its lending
office, (c) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Convertible Note Documents” means, collectively, each of the
agreements, instruments, and documents executed in connection with any Existing
Convertible Notes, as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof.
“Existing Convertible Notes” means the 6.00% Convertible Senior Notes due 2021,
issued by the Borrower on May 31, 2016.
“Existing Credit Agreement” has the meaning set forth in the preliminary
statements hereto.
“Existing Letters of Credit” is defined in Section 2.06(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
between the United States of America and any non-U.S. jurisdiction with respect
to the foregoing and any law, regulation, or practice adopted pursuant to such
intergovernmental agreement.
“FCCR Test Period” means any period (a) commencing on the last day of the most
recent period of four (4) consecutive fiscal quarters of the Borrower then ended
for which financial statements have been delivered pursuant to Section 5.01(a),
(b) or (c) on or prior to the date Availability is less than the greater of (i)
12.5% of the lesser of the Borrowing Base and the Aggregate Commitment and (ii)
$30,000,000 as of such date and (b) ending on the day after Availability has
exceeded the greater of (i) 12.5% of the lesser of the Borrowing Base and the
Aggregate Commitment and (ii) $30,000,000 for twenty (20) consecutive Business
Days.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Material Domestic Subsidiaries
directly owns or Controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.
“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus Unfinanced Capital Expenditures to (b) Fixed Charges, all calculated for
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP.


18



--------------------------------------------------------------------------------







“Fixed Charges” means, for any period, without duplication, cash Interest
Expenses plus scheduled principal payments on Indebtedness actually made plus
expenses for taxes paid in cash plus dividends, distributions and other
Restricted Payments paid in cash (other than Restricted Payments made by any
Loan Party or any Subsidiary of a Loan Party to any Loan Party that subsequently
distributes the proceeds of such Restricted Payments to one or more Loan
Parties) plus Capital Lease Obligation payments, all calculated for the Borrower
and its Subsidiaries on a consolidated basis in accordance with GAAP.
“Fixtures” has the meaning assigned to such term in the Security Agreement.
“Flood Laws” has the meaning assigned to such term in Article VIII.
“Foreign Currencies” means Agreed LC Currencies other than Dollars.
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.
“Foreign Currency LC Sublimit” means $2,000,000.
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Foreign Subsidiary Holdco” means a Domestic Subsidiary all or substantially all
of the assets of which consist of the Equity Interests of one or more Foreign
Subsidiaries (at least one of which is a CFC) and/or other Foreign Subsidiary
Holdcos, so long as such Domestic Subsidiary does not conduct any material
business or activity other than the ownership of such Equity Interests.
“Funding Account” has the meaning assigned to such term in Section 4.01(g).
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means any nation or government, any state, local or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property,


19



--------------------------------------------------------------------------------







securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
“Guarantors” means, collectively, the Subsidiary Guarantors.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) obligations under any liquidated
earn-out, (l) any other Off-Balance Sheet Liability and (m) obligations
(measured as provided in the last sentence of the definition of “Material
Indebtedness” for the “principal amount” of the obligations in respect of any
Swap Agreement), whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Swap
Agreements, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, Permitted Call Spread Swap Agreements, and any obligations
thereunder, shall not constitute Indebtedness.


20



--------------------------------------------------------------------------------







“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof, or (e) a Disqualified
Institution.
“Information” has the meaning assigned to such term in Section 9.12.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit G-2 (or such other form as may be acceptable to the
Administrative Agent in its reasonable discretion).
“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of the Borrower and its Subsidiaries
for such period with respect to all outstanding Indebtedness of the Borrower and
its Subsidiaries (including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptances and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP), calculated on a
consolidated basis for the Borrower and its Subsidiaries for such period in
accordance with GAAP.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day of each calendar month and the Maturity
Date and (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the LIBO
Screen Rate for the shortest period (for which the LIBO Screen Rate is available
for the applicable


21



--------------------------------------------------------------------------------







currency) that exceeds the Impacted Interest Period, in each case, at such time;
provided, that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Inventory” has the meaning assigned to such term in the Security Agreement.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means, individually and collectively, each of (a) JPMorgan Chase
Bank, N.A., in its capacity as the issuer of Letters of Credit hereunder, (b)
Bank of America, N.A. in its capacity as the issuer of Letters of Credit
hereunder, and (c) any other Lender from time to time designated by the Borrower
as an Issuing Bank with the consent of such Lender and the Administrative Agent,
in each case, and its respective successors in such capacity as provided in
Section 2.06(i). Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by its Affiliates, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate (it being agreed that such Issuing Bank shall,
or shall cause such Affiliate to, comply with the requirements of Section 2.06
with respect to such Letters of Credit). At any time there is more than one
Issuing Bank, all singular references to the Issuing Bank shall mean any Issuing
Bank, either Issuing Bank, each Issuing Bank, the Issuing Bank that has issued
the applicable Letter of Credit, or both (or all) Issuing Banks, as the context
may require.
“Issuing Bank Sublimit” means (i) $7,500,000, in the case of JPMorgan Chase
Bank, N.A., (ii) $7,500,000, in the case of Bank of America, N.A., and (iii)
such amount as shall be designated to the Administrative Agent and the Borrower
in writing by such Issuing Bank, in the case of any other Issuing Bank.
“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit I (or such other form as may be reasonably acceptable to the
Administrative Agent).
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).
“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender and
the Issuing Banks. For the avoidance of doubt, the term “Lenders” excludes the
Departing Lenders.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.


22



--------------------------------------------------------------------------------







“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any Borrowing, the LIBO Screen Rate at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that, if the LIBO Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”), then the
LIBO Rate shall be the Interpolated Rate, subject to Section 2.14 in the event
that the Administrative Agent shall conclude that it shall not be possible to
determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error). Notwithstanding the above, to the extent that
“LIBO Rate” or “Adjusted LIBO Rate” is used in connection with an ABR Borrowing,
such rate shall be determined as modified by the definition of Alternate Base
Rate.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any applicable Interest Period or for any Borrowing, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for Dollars) for a
period equal in length to such Interest Period as displayed on such day and time
on page LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on either of such Reuters pages, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to zero for the purposes of this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Liquidity” means, at any time, the sum, without duplication, of Availability at
such time plus the aggregate amount of the Borrower’s and its Subsidiaries’
unrestricted and unencumbered cash and Permitted Investments at such time.
“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to Section 2.10(f), any Letter of Credit applications, the
Collateral Documents, the Loan Guaranty, letter of credit applications and any
agreements between the Borrower and any Issuing Bank regarding such Issuing
Bank’s Issuing Bank Sublimit or the respective rights and obligations between
the Borrower and such Issuing Bank in connection with the issuance of Letters of
Credit, and all other agreements, instruments, documents and certificates
identified in Section 4.01 executed and delivered to, or in favor of, the
Administrative Agent or any Lender, and including all other pledges, powers of
attorney, consents, assignments, contracts, notices and letter of credit
agreements, whether heretofore, now or hereafter executed by or on behalf of any
Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.
“Loan Guarantor” means each Loan Party.


“Loan Guaranty” means Article X of this Agreement.


23



--------------------------------------------------------------------------------







“Loan Parties” means, collectively, the Borrower and each Subsidiary
Guarantor.    
“Loans” means the loans and advances made by the Lenders to the Borrower
pursuant to this Agreement, including Revolving Loans, Swingline Loans,
Overadvances and Protective Advances.
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of an LC
Disbursement denominated in a Foreign Currency (it being understood that such
local time shall mean London, England time unless otherwise notified by the
Administrative Agent).
“M&E Amortization Factor” means, on any date of determination, 1 minus a
fraction, the numerator of which is the number of full fiscal quarters of the
Borrower elapsed as of such date (including any such fiscal quarter ending on
such date) since March 31, 2018 and the denominator of which is 28.
“M&E Component” means, at the time of any determination, an amount equal to the
lesser of (a) $75,000,000 multiplied by the M&E Amortization Factor at such time
and (b) an amount equal to (i) 85% of the Net Orderly Liquidation Value of the
Loan Parties’ Eligible Equipment multiplied by (ii) the M&E Amortization Factor
at such time. It is hereby understood and agreed that any appraisal of Equipment
conducted after the Effective Date shall result in the M&E Component being
revalued at the lower of (i) the M&E Component immediately prior to (and without
giving effect to) such appraisal and (ii) the M&E Component calculated after
giving effect to such appraisal (and, in any event, such appraisal shall not
result in an increase in the value of the M&E Component).
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) the ability of any Loan Party to perform any of its
material obligations under the Loan Documents to which it is a party, (c) the
Collateral, or the Administrative Agent’s Liens (on behalf of itself and other
Secured Parties) on a material portion of the Collateral or the priority of such
Liens, or (d) any material rights of or material benefits available to the
Administrative Agent, the Issuing Banks or the Lenders under any of the Loan
Documents.
“Material Domestic Subsidiary” means each Domestic Subsidiary that is a Material
Subsidiary. As of the Effective Date, each Material Domestic Subsidiary is
listed on Schedule 1.01(b) under the heading “Material Domestic Subsidiaries.”
“Material First Tier Foreign Subsidiary” means each First Tier Foreign
Subsidiary that is a Material Foreign Subsidiary.
“Material Foreign Subsidiary” means each Foreign Subsidiary that is a Material
Subsidiary. As of the Effective Date, each Material Foreign Subsidiary is listed
on Schedule 1.01(b) under the heading “Material Foreign Subsidiaries.”
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $15,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.


24



--------------------------------------------------------------------------------







“Material Subsidiary” means each Subsidiary now existing or hereafter acquired
or formed, and each successor thereto, for which, after giving pro forma effect
to such acquisition or formation, or at any other time thereafter, (i) the
Borrower and its other Subsidiaries’ investments in such Subsidiary exceeds 2.5%
of the total assets of the Borrower and its Subsidiaries on a consolidated
basis, (ii) the Borrower and its other Subsidiaries’ proportionate share of the
total assets (after intercompany eliminations) of such Subsidiary exceeds 2.5%
of the total assets of the Borrower and its Subsidiaries on a consolidated
basis, or (iii) the Borrower and its other Subsidiaries’ equity in the income
from continuing operations before income taxes, extraordinary items and
cumulative effect of a change in accounting principle of such Subsidiary exceeds
2.5% of the income of the Borrower and its Subsidiaries on a consolidated basis,
as of the last day of the most recently completed fiscal quarter of the Borrower
with respect to which, pursuant to clause (a) or (b) of Section 5.01, financial
statements have been, or are required to have been, delivered by the Borrower.
As of the Effective Date, each Material Subsidiary is listed on Schedule
1.01(b).
“Maturity Date” means January 26, 2023.
“Maximum Rate” has the meaning assigned to such term in Section 9.18.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Net Income” means, for any period, the consolidated net income (or loss) of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that, there shall be excluded (a) subject to Section 1.08,
the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary) in which the Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.
“Net Orderly Liquidation Value” means, with respect to Inventory or Equipment of
any Person, the orderly liquidation value thereof as determined in a manner
acceptable to the Administrative Agent in its Permitted Discretion by an
appraiser reasonably acceptable to the Administrative Agent, net of all costs of
liquidation thereof.
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds, (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, (iv) the issuance or incurrence of Indebtedness and
(iv) an equity issuance minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such


25



--------------------------------------------------------------------------------







event and (iii) the amount of all taxes paid (or reasonably estimated to be
payable) and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer).
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(e).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Banking Day, for the immediately preceding
Banking Day); provided that, if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest, fees and expenses accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), obligations and liabilities of any of
the Borrower and its Subsidiaries to any of the Lenders, the Administrative
Agent, the Issuing Banks or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).
“Overadvance” has the meaning assigned to such term in Section 2.05(b).


26



--------------------------------------------------------------------------------







“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“Payment Condition” means, with respect to any proposed designated action on any
date, a condition that is satisfied if:


(a) both immediately before and after giving effect (including pro forma effect)
to such proposed designated action, no Default or Event of Default shall have
occurred and be continuing; and


(b) either of the following two conditions are satisfied:


(i) both (x) after giving effect to the proposed designated action as if it
occurred on the first day of the Pro Forma Period, pro forma Availability shall
not be less than the greater of (A) 17.5% (or, if such proposed designated
action is an Acquisition, 15.0%) of the lesser of the Borrowing Base and the
Aggregate Commitment and (B) $45,000,000 (or, if such proposed designated action
is an Acquisition, $37,500,000) and (y) the Fixed Charge Coverage Ratio,
computed on a pro forma basis for the period of twelve consecutive calendar
months ending on the most recent calendar month of the Borrower for which
financial statements have been delivered pursuant to Section 5.01, shall not be
less than 1.15 to 1.00; or


(ii) after giving effect to the proposed designated action as if it occurred on
the first day of the Pro Forma Period, pro forma Availability during the Pro
Forma Period is at least the greater of (A) 22.5% (or, if such proposed
designated action is an Acquisition, 20%) of the lesser of the Borrowing Base
and the Aggregate Commitment and (B) $60,000,000 (or, if such proposed
designated action is an Acquisition, $52,500,000).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


27



--------------------------------------------------------------------------------









“Permitted Acquisition” means any Acquisition by any Loan Party or Subsidiary in
a transaction that satisfies each of the following requirements:
(a)    such Acquisition is not a Hostile Acquisition;
(b)    both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct in all material
respects (or in all respects if such representation or warranty is qualified by
Material Adverse Effect or other materiality qualifier) and no Default or Event
of Default exists, will exist, or would result therefrom;
(c)    as soon as available, but not less than ten (10) days (or such shorter
period as the Administrative Agent may agree to in its Permitted Discretion)
prior to such Acquisition, the Borrower has provided the Administrative Agent
(i) notice of such Acquisition and (ii) a copy of all business and financial
information available and reasonably requested by the Administrative Agent
including pro forma financial statements, statements of cash flow, and
Availability projections;
(d)    if the Accounts and Inventory acquired in connection with such
Acquisition are proposed to be included in the determination of the Borrowing
Base, the Administrative Agent shall have conducted an audit and field
examination of such Accounts and Inventory, the results of which shall be
satisfactory to the Administrative Agent in its Permitted Discretion;
(e)    the Borrower shall certify to the Administrative Agent and the Lenders
(and provide the Administrative Agent and the Lenders with a pro forma
calculation in form and detail reasonably satisfactory to the Administrative
Agent) that, after giving effect to the completion of such Acquisition, the
Payment Condition will be satisfied with respect to such Acquisition;
(f)    all actions required to be taken with respect to any newly acquired or
formed Wholly-Owned Subsidiary of the Borrower or a Loan Party, as applicable,
required under Section 5.14 shall have been taken; and
(g)    the Borrower shall have delivered to the Administrative Agent the final
executed material documentation relating to such Acquisition within five (5)
days following the consummation thereof.
“Permitted Call Spread Swap Agreements” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which the Borrower acquires an option requiring the counterparty
thereto to deliver to the Borrower shares of common stock of the Borrower (or
other securities or property following a merger event or other change of the
common stock of the Borrower), the cash value thereof or a combination thereof
from time to time upon exercise of such option entered into by the Borrower in
connection with the issuance of Permitted Convertible Notes (such transaction, a
“Bond Hedge Transaction”) and (b) any Swap Agreement pursuant to which the
Borrower issues to the counterparty thereto warrants to acquire common stock of
the Borrower (or other securities or property following a merger event or other
change of the common stock of the Borrower) (whether such warrant is settled in
shares, cash or a combination thereof) entered into by the Borrower in
connection with the issuance of Permitted Convertible Notes (such transaction, a
“Warrant Transaction”); provided that (i) the terms, conditions and covenants of
each such Swap Agreement shall be acceptable to the Administrative Agent in its
Permitted Discretion), (ii) the purchase price for such Bond Hedge Transaction,
less the proceeds received by the Borrower from the sale of any related Warrant
Transaction, does not exceed the net proceeds received by the Borrower from the
issuance of the related Permitted Convertible Notes and (iii) in the case


28



--------------------------------------------------------------------------------







of clause (b) above, such Swap Agreement would be classified as an equity
instrument in accordance with GAAP.


“Permitted Convertible Notes” means any unsecured notes issued by the Borrower
that are convertible into a fixed number (subject to customary anti-dilution
adjustments, “make-whole” increases and other customary changes thereto) of
shares of common stock of the Borrower (or other securities or property
following a merger event or other change of the common stock of the Borrower),
cash or any combination thereof (with the amount of such cash or such
combination determined by reference to the market price of such common stock or
such other securities); provided that, the Indebtedness thereunder must satisfy
each of the following conditions: (i) both immediately prior to and after giving
effect (including pro forma effect) thereto, no Default or Event of Default
shall exist or result therefrom, (ii) such Indebtedness matures after, and does
not require any scheduled amortization or other scheduled or otherwise required
payments of principal prior to, and does not permit any Loan Party to elect
optional redemption or optional acceleration that would be settled on a date
prior to, the date that is six (6) months after the Maturity Date (it being
understood that neither (x) any provision requiring an offer to purchase such
Indebtedness as a result of change of control or other fundamental change (which
change of control or other fundamental change, for the avoidance of doubt,
constitutes a “Change of Control” hereunder), which purchase is settled on a
date no earlier than the date twenty (20) Business Days following the occurrence
of such change of control or other fundamental change nor (y) any early
conversion of any Permitted Convertible Notes in accordance with the terms
thereof, in either case, shall violate the foregoing restriction), (iii) such
Indebtedness is not guaranteed by any Subsidiary of the Borrower other than the
Subsidiary Guarantors (which guarantees, if such Indebtedness is subordinated,
shall be expressly subordinated to the Secured Obligations on terms not less
favorable to the Lenders than the subordination terms of such Subordinated
Indebtedness), (iv) any cross-default or cross-acceleration event of default
(each howsoever defined) provision contained therein that relates to
indebtedness or other payment obligations of any Loan Party (such indebtedness
or other payment obligations, a “Cross-Default Reference Obligation”) contains a
cure period of at least thirty (30) calendar days (after written notice to the
issuer of such Indebtedness by the trustee or to such issuer and such trustee by
holders of at least 25% in aggregate principal amount of such Indebtedness then
outstanding) before a default, event of default, acceleration or other event or
condition under such Cross-Default Reference Obligation results in an event of
default under such cross-default or cross-acceleration provision, (v) the terms,
conditions and covenants of such Indebtedness must be customary for convertible
Indebtedness of such type (as determined by the board of directors of the
Borrower, or a committee thereof, in good faith) and (vi) the pricing,
amortization and, in the event such Indebtedness constitutes Subordinated
Indebtedness, subordination terms and conditions, must be reasonably acceptable
to the Administrative Agent. The term “Permitted Convertible Notes” shall
include the Existing Convertible Notes.
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment and consistent with asset-based financings of the type
contemplated by this Agreement.
“Permitted Encumbrances” means:


(a)    Liens imposed by law for Taxes, assessments or other government charges
that are not overdue by more than thirty (30) days or are being contested in
compliance with Section 5.04;


(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than sixty (60) days or are
being contested in compliance with Section 5.04;




29



--------------------------------------------------------------------------------







(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and


(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially interfere with the
ordinary conduct of business of the Borrower or any Subsidiary;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the U.S. (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of the
U.S.), in each case maturing within one year from the date of acquisition
thereof;


(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;


(c)    investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;


(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;


(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and
(f)    in the case of any Foreign Subsidiary, other investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.


30



--------------------------------------------------------------------------------







“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each Material
First Tier Foreign Subsidiary.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Prepayment Event” means:
(a)    any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party or any
Subsidiary, other than dispositions described in clauses (a) through (i) of
Section 6.05; or
(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party or any Subsidiary; or
(c)    the issuance by the Borrower of any Equity Interests, or the receipt by
the Borrower of any capital contribution; or
(d)    the incurrence by any Loan Party or any Subsidiary of any Indebtedness,
other than Indebtedness permitted under clause (a)(i) of Section 6.01 and
clauses (b) through (l) of Section 6.01.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Pro Forma Period” means the period commencing thirty (30) days prior to the
date an event is proposed by the Borrower to occur through the date of such
event.
“Projections” has the meaning assigned to such term in Section 5.01(f).
“Protective Advance” has the meaning assigned to such term in Section 2.04.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Refinancing Convertible Notes” has the meaning assigned to such term in Section
6.08(a).


31



--------------------------------------------------------------------------------







“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).
“Register” has the meaning assigned to such term in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.
“Required Lenders” means, at any time, subject to Section 2.21, Lenders having
Credit Exposures and unused Commitments representing more than 50% of the sum of
the Aggregate Credit Exposure and unused Commitments at such time.
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, an availability reserve, reserves for accrued and unpaid interest on
the Secured Obligations, Banking Services Reserves, reserves for accounts
payable that are unpaid more than sixty (60) days after the due date thereof,
volatility reserves, reserves for rent at locations leased by any Loan Party and
for consignee’s, warehousemen’s and bailee’s charges, reserves for dilution of
Accounts, reserves for Inventory shrinkage, reserves for customs charges and
shipping charges related to any Inventory in transit, reserves for Swap
Obligations, reserves for contingent liabilities of any Loan Party, reserves for
uninsured losses of any Loan Party, reserves for uninsured, underinsured,
un-indemnified or under-indemnified liabilities or potential liabilities with
respect to any litigation and reserves for taxes, fees, assessments, and other
governmental charges) with respect to the Collateral or any Loan Party; provided
that, notwithstanding the foregoing, (i) the Administrative Agent may not
implement any new reserves without providing at least three (3) Business Days’
prior notice to the Borrower and (ii) if the Administrative Agent receives
evidence reasonably satisfactory to it that the event or condition that gave
rise to the imposition of any Reserve no longer exists, then such Reserve shall
be promptly terminated.
“Restricted Payment” means any dividend or other distribution whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.


32



--------------------------------------------------------------------------------







“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure and Swingline Exposure at such time plus (b) an amount equal to
its Applicable Percentage of the aggregate principal amount of Overadvances
outstanding at such time.
“Revolving Exposure Limitations” has the meaning set forth in Section 2.01.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means S&P Global Ratings, a division of S&P Global Inc.
“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
“SEC” means the United States Securities and Exchange Commission.
“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the definition of “Secured Obligations”
shall not create or include any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.
“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and each Issuing Bank in respect of its Loans
and/or LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and affiliate of such Lender in respect of Swap Agreements and
Banking Services Agreements entered into with such Person by the Borrower or any
Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrower to such Person hereunder and under
the other Loan Documents, and (v) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.
“Securities Act” means the United States Securities Act of 1933.


33



--------------------------------------------------------------------------------







“Security Agreement” means that certain Second Amended and Restated Pledge and
Security Agreement (including any and all supplements thereto), dated as of the
date hereof, between the Loan Parties and the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, and any other
pledge or security agreement entered into, after the date of this Agreement by
any other Loan Party (as required by this Agreement or any other Loan Document)
or any other Person, as the same may be amended, restated or otherwise modified
from time to time.
“Settlement” has the meaning assigned to such term in Section 2.05(d).


“Settlement Date” has the meaning assigned to such term in Section 2.05(d).
“Solvent” and “Solvency” mean, with respect to any Person, and its Subsidiaries
on a consolidated basis, on any date of determination, that on such date (a) the
fair value of the property of such Person, and its Subsidiaries on a
consolidated basis, is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of such Person, and its Subsidiaries
on a consolidated basis, (b) the present fair salable value of the assets of
such Person, and its Subsidiaries on a consolidated basis, is not less than the
amount that will be required to pay the probable liability of such Person, and
its Subsidiaries on a consolidated basis, on its debts as they become absolute
and matured, (c) such Person, and its Subsidiaries on a consolidated basis, does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person, and its Subsidiaries on a consolidated basis, is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which the property of such Person, and its Subsidiaries on a
consolidated basis, would constitute an unreasonably small capital. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the Secured
Obligations.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared


34



--------------------------------------------------------------------------------







in accordance with GAAP as of such date, as well as any other corporation,
limited liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
“Subsidiary” means any direct or indirect subsidiary of the Borrower or a Loan
Party, as applicable.
“Subsidiary Guarantor” means each of the Borrower’s Material Domestic
Subsidiaries (other than any Foreign Subsidiary Holdco) and any other Subsidiary
of the Borrower that, at the election of the Borrower, is a party to this
Agreement, or hereafter becomes a party to this Agreement pursuant to a Joinder
Agreement, and each of their respective successors and assigns.
“Supermajority Lenders” means, at any time, subject to Section 2.21, Lenders
having Credit Exposures and unused Commitments representing at least 66 2/3% of
the sum of the Aggregate Credit Exposure and unused Commitments at such time.
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
“Swap Agreement Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction; provided that, the reference to “Swap
Agreement Obligations” in Section 2.18(b) shall mean Swap Agreement Obligations
up to and including the amount most recently provided to the Administrative
Agent pursuant to Section 2.24. Notwithstanding the foregoing, Permitted Call
Spread Swap Agreements shall not constitute Swap Obligations.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.    
“Swingline Lender” means JPMCB in its capacity as lender of Swingline Loans
hereunder. Any consent required of the Administrative Agent or the Issuing Banks
shall be deemed to be required of the Swingline Lender and any consent given by
JPMCB in its capacity as Administrative Agent or an Issuing Bank shall be deemed
to also be given by JPMCB in its capacity as Swingline Lender.
“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).


35



--------------------------------------------------------------------------------







“Syndication Agent” means Bank of America, N.A. in its capacity as syndication
agent for the credit facility evidenced by this Agreement.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
“Transaction Expenses” means any non-recurring fees, cash charges and other cash
expenses (including, without limitation, severance costs, bank prepayment fees,
other bank fees and expenses, legal expenses, financial due diligence and
consulting fees) made or incurred in connection with (a) the credit facility
evidenced hereby that are paid or otherwise accounted for within one hundred
twenty (120) days of the Effective Date, (b) any amendment to the Loan Documents
to the extent permitted hereunder and incurred after the Effective Date, and (c)
any amendment to any Existing Convertible Note Documents to the extent permitted
hereunder and entered into after the issuance of the Existing Convertible Notes.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures shall be deemed Unfinanced Capital Expenditures).
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
“U.S.” means the United States of America.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


36



--------------------------------------------------------------------------------







“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Warrant Transaction” has the meaning assigned to such term in the definition of
“Permitted Call Spread Swap Agreement”.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Classification of Loans and Borrowings. For purposes of this Agreement, Loans
may be classified and referred to by Class (e.g., a “Revolving Loan”) or by Type
(e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar Revolving
Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class
and Type (e.g., a “Eurodollar Revolving Borrowing”).

Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply), and all
judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


37



--------------------------------------------------------------------------------








Accounting Terms; GAAP. Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided that, if after the date hereof there
occurs any change in GAAP or in the application thereof on the operation of any
provision hereof and the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of such change in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, (a) for purposes of
calculations made pursuant to the terms of this Agreement or any other Loan
Document, GAAP will be deemed to treat leases that would have been classified as
operating leases in accordance with generally accepted accounting principles in
the United States of America as in effect on the Effective Date in a manner
consistent with the treatment of such leases under generally accepted accounting
principles in the United States of America as in effect on the Effective Date,
notwithstanding any modifications or interpretive changes thereto that may occur
thereafter, and (b) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. For the avoidance of doubt, and without limitation of the
foregoing, Permitted Convertible Notes shall at all times be valued at the full
stated principal amount thereof and shall not include any reduction or
appreciation in value of the shares deliverable upon conversion thereof.

Status of Secured Obligations. In the event that the Borrower or any other Loan
Party shall at any time issue or have outstanding any Subordinated Indebtedness,
the Borrower shall take or cause such other Loan Party to take all such actions
as shall be necessary to cause the Secured Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Secured Obligations are hereby designated as
“senior indebtedness” and as “designated senior indebtedness” and words of
similar import under and in respect of any indenture or other agreement or
instrument under which such Subordinated Indebtedness is outstanding and are
further given all such other designations as shall be required under the terms
of any such Subordinated Indebtedness in order that the Lenders may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

Determination of Dollar Amounts. The Administrative Agent will determine the
Dollar Amount of:
(a)    the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and


38



--------------------------------------------------------------------------------







(b)    all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a) and (b) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

Amendment and Restatement of Existing Credit Agreement. The parties to this
Agreement agree that, on the Effective Date, the terms and provisions of the
Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement. This
Agreement is not intended to and shall not constitute a novation. All loans made
and obligations incurred under the Existing Credit Agreement which are
outstanding on the Effective Date shall continue as Loans and Secured
Obligations under (and shall be governed by the terms of) this Agreement and the
other Loan Documents. Without limiting the foregoing, upon the effectiveness
hereof: (a) all references in the “Loan Documents” (as defined in the Existing
Credit Agreement) to the “Administrative Agent,” the “Credit Agreement” and the
“Loan Documents” shall be deemed to refer to the Administrative Agent, this
Agreement and the Loan Documents, (b) Letters of Credit which remain outstanding
on the Effective Date shall continue as Letters of Credit under (and shall be
governed by the terms of) this Agreement, (c) all obligations constituting
“Obligations” with any Lender or any Affiliate of any Lender which are
outstanding on the Effective Date shall continue as Obligations under this
Agreement and the other Loan Documents, (d) the liens and security interests in
favor of the Administrative Agent for the benefit of the Secured Parties
securing payment of the Secured Obligations (and all filings with any
Governmental Authority in connection therewith) are in all respects continuing
and in full force and effect with respect to all Secured Obligations, (e) the
Administrative Agent shall, in consultation with the Borrower, make such
reallocations, sales, assignments or other relevant actions in respect of each
Lender’s credit and loan exposure under the Existing Credit Agreement as are
necessary in the judgment of the Administrative Agent in order that each such
Lender’s outstanding Revolving Loans hereunder reflect such Lender’s ratable
share of the outstanding Revolving Loans on the Effective Date, (f) the Loan
Parties hereby agree to compensate each Lender (and each Departing Lender) for
any and all losses, costs and expenses incurred by such Lender in connection
with the sale and assignment of any Eurodollar Loans and such reallocation
described above, in each case on the terms and in the manner set forth in
Section 2.16 of the Existing Credit Agreement, (g) each of the Loan Parties
reaffirms the terms and conditions of the “Loan Documents” (as referred to and
defined in the Existing Credit Agreement) executed by it, as modified and/or
restated by the Loan Documents, and acknowledges and agrees that each “Loan
Document” (as referred to and defined in the Existing Credit Agreement) executed
by it, as modified and/or restated by the Loan Documents, remains in full force
and effect and is hereby ratified, reaffirmed and confirmed and (h) the
outstanding loans, if any, made by each Departing Lender under the Existing
Credit Agreement shall be repaid in full (accompanied by any accrued and unpaid
interest and fees thereon), each Departing Lender’s “Commitment” under the
Existing Credit Agreement shall be terminated and each Departing Lender shall
not be a Lender hereunder.

Pro Forma Calculations. With respect to any period during which any acquisition
occurs that is permitted by Section 6.04 or any asset sale, transfer or
disposition occurs that is permitted by Section 6.05 (or for purposes of
determining whether the Payment Condition is satisfied or whether any Loan Party
may take any actions requiring compliance with a specified ratio), each of Net
Income, EBITDA and Fixed Charge Coverage Ratio shall be calculated with respect
to such period on a pro forma basis after giving effect to such acquisition or
such asset sale, transfer or distribution (or such action for which the Payment
Condition or specified ratio is tested), as applicable, (including, without
limitation, pro forma adjustments arising out of events which are directly
attributable to such acquisition or such asset sale, transfer or distribution
(or


39



--------------------------------------------------------------------------------







such action for which the Payment Condition or specified ratio is tested), as
applicable, are factually supportable and are expected to have a continuing
impact, in each case as determined on a basis consistent with Article 11 of
Regulation S-X of the Securities Act of 1933, as amended, as interpreted by the
SEC, and as certified by a Financial Officer of the Borrower), as if such
acquisition or such asset sale, transfer or distribution (or such action for
which the Payment Condition or specified ratio is tested), as applicable, had
occurred on the first day of such period.

ARTICLE II

The Credits

Commitments. Subject to the terms and conditions set forth herein (including,
without limitation, Sections 1.06 and 2.12(b) hereof), each Lender (severally
and not jointly) agrees to make Revolving Loans to the Borrower in Dollars from
time to time during the Availability Period in an aggregate principal amount
that will not result in:
(a)    such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment; or
(b)    the Aggregate Revolving Exposure exceeding the lesser of the Aggregate
Commitment and the Borrowing Base;
subject to the Administrative Agent’s authority, in its sole discretion, to make
Protective Advances and Overadvances pursuant to the terms of Sections 2.04 and
2.05. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans. The
limitations on Borrowings referred to in clauses (a) and (b) above are referred
to collectively as the “Revolving Exposure Limitations”.

Loans and Borrowings.
(a)    Each Revolving Loan (other than a Swingline Loan) shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. Any Protective Advance, any Overadvance and any Swingline Loan
shall be made in accordance with the procedures set forth in Sections 2.04 and
2.05.
(b)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.15, 2.16, 2.17 and 2.18 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused


40



--------------------------------------------------------------------------------







balance of the Aggregate Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $100,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of fifteen (15) Eurodollar Revolving Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Requests for Revolving Borrowings. To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request either by
delivery of a written Borrowing Request signed by the Borrower (delivered by
hand or facsimile) or by telephone or through an Electronic System, if
arrangements for doing so have been approved by the Administrative Agent (a) in
the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three (3) Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic borrowing
request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or a communication through an Electronic System to the Administrative
Agent of a written Borrowing Request signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
(i)    the aggregate principal amount of the requested Borrowing and a breakdown
of the separate wires comprising such Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, the requested
Revolving Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Revolving Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Protective Advances.
(a)    Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrower and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no
obligation), to make Loans in Dollars to the Borrower, on behalf of all Lenders,
which the Administrative Agent, in its Permitted Discretion, deems necessary or
desirable (i) to preserve or protect


41



--------------------------------------------------------------------------------







the Collateral, or any portion thereof, (ii) after the occurrence and during the
continuance of an Event of Default, to enhance the likelihood of, or maximize
the amount of, repayment of the Loans and other Obligations, or (iii) after the
occurrence and during the continuance of an Event of Default, to pay any other
amount chargeable to or required to be paid by the Borrower pursuant to the
terms of this Agreement, including payments of reimbursable expenses (including
costs, fees, and expenses as described in Section 9.03) and other sums payable
under the Loan Documents (any of such Loans are herein referred to as
“Protective Advances”); provided that, the aggregate amount of Protective
Advances outstanding at any time shall not at any time exceed $15,000,000;
provided further that, the aggregate amount of outstanding Protective Advances
plus the Aggregate Revolving Exposure shall not exceed an amount equal to the
Aggregate Commitment. Protective Advances may be made even if the conditions
precedent set forth in Section 4.02 have not been satisfied. The Protective
Advances shall be secured by the Liens in favor of the Administrative Agent in
and to the Collateral and shall constitute Obligations hereunder. All Protective
Advances shall be ABR Borrowings. The making of a Protective Advance on any one
occasion shall not obligate the Administrative Agent to make any Protective
Advance on any other occasion. The Administrative Agent’s authorization to make
Protective Advances may be revoked at any time by the Required Lenders (other
than any Defaulting Lender). Any such revocation must be in writing and shall
become effective prospectively upon the Administrative Agent’s receipt thereof.
At any time that there is sufficient Availability and the conditions precedent
set forth in Section 4.02 have been satisfied, the Administrative Agent may
request the Lenders to make a Revolving Loan to repay a Protective Advance. At
any other time the Administrative Agent may require the Lenders to fund their
risk participations described in Section 2.04(b).
(b)    Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.

Swingline Loans and Overadvances.
(a)    The Administrative Agent, the Swingline Lender and the Lenders agree that
in order to facilitate the administration of this Agreement and the other Loan
Documents, promptly after the Borrower requests an ABR Borrowing, the Swingline
Lender may elect to have the terms of this Section 2.05(a) apply to such
Borrowing Request by advancing, on behalf of the Lenders and in the amount
requested, same day funds to the Borrower on the date of the applicable
Borrowing to the Funding Account (each such Loan made solely by the Swingline
Lender pursuant to this Section 2.05(a) is referred to in this Agreement as a
“Swingline Loan”), with settlement among them as to the Swingline Loans to take
place on a periodic basis as set forth in Section 2.05(d). Each Swingline Loan
shall be subject to all the terms and conditions applicable to other ABR Loans
funded by the Lenders, except that all payments thereon shall be payable to the
Swingline Lender solely for its own account. The aggregate amount of Swingline
Loans outstanding at any time shall not exceed $30,000,000. The Swingline Lender
shall not make any Swingline Loan if the requested Swingline Loan results in the
Borrower failing to be in compliance with the Revolving Exposure Limitations
(before or after giving effect to such Swingline Loan). All Swingline Loans
shall be ABR Borrowings.


42



--------------------------------------------------------------------------------







(b)    Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower, the Administrative Agent may, in its sole discretion
(but with absolutely no obligation), on behalf of the Lenders, (x) make
Revolving Loans to the Borrower in amounts that exceed Availability (any such
excess Revolving Loans are herein referred to collectively as “Overadvances”) or
(y) deem the amount of Revolving Loans outstanding to the Borrower that are in
excess of Availability to be Overadvances; provided that, no Overadvance shall
result in a Default due to Borrower’s failure to comply with Section 2.01 for so
long as such Overadvance remains outstanding in accordance with the terms of
this paragraph, but solely with respect to the amount of such Overadvance. In
addition, Overadvances may be made even if the condition precedent set forth in
Section 4.02(c) has not been satisfied. All Overadvances shall constitute ABR
Borrowings. The authority of the Administrative Agent to make Overadvances is
limited to an aggregate amount not to exceed $30,000,000 at any time, no
Overadvance may remain outstanding for more than thirty (30) days, no
Overadvance shall cause any Lender’s Credit Exposure to exceed its Commitment,
and no Overadvance shall cause the Aggregate Revolving Exposure to exceed an
amount equal to the Aggregate Commitment; provided that, the Required Lenders
may at any time revoke the Administrative Agent’s authorization to make
Overadvances. Any such revocation must be in writing and shall become effective
prospectively upon the Administrative Agent’s receipt thereof.
(c)    Upon the making of a Swingline Loan or an Overadvance (whether before or
after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Swingline Lender or the
Administrative Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Aggregate Commitment. The
Swingline Lender or the Administrative Agent may, at any time, require the
Lenders to fund their participations. From and after the date, if any, on which
any Lender is required to fund its participation in any Swingline Loan or
Overadvance purchased hereunder, the Administrative Agent shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Swingline Loan or Overadvance.
(d)    The Administrative Agent, on behalf of the Swingline Lender, shall
request settlement (a “Settlement”) with the Lenders on at least a weekly basis
or on any date that the Administrative Agent elects, by notifying the Lenders of
such requested Settlement by facsimile, telephone, or e-mail no later than 12:00
noon New York City time on the date of such requested Settlement (the
“Settlement Date”). Each Lender (other than the Swingline Lender, in the case of
the Swingline Loans) shall transfer the amount of such Lender’s Applicable
Percentage of the outstanding principal amount of the applicable Loan with
respect to which Settlement is requested to the Administrative Agent, to such
account of the Administrative Agent as the Administrative Agent may designate,
not later than 2:00 p.m., New York City time, on such Settlement Date.
Settlements may occur during the existence of a Default and whether or not the
applicable conditions precedent set forth in Section 4.02 have then been
satisfied. Such amounts transferred to the Administrative Agent shall be applied
against the amounts of the Swingline Lender’s Swingline Loans and, together with
Swingline Lender’s Applicable Percentage of such Swingline Loan, shall
constitute Revolving Loans of such Lenders, respectively. If any such amount is
not transferred to the Administrative Agent by any Lender on such Settlement
Date, the Swingline Lender shall be entitled to recover from such Lender on
demand such amount, together with interest thereon, as specified in Section
2.07.


43



--------------------------------------------------------------------------------








Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit denominated in Agreed LC
Currencies as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the
Availability Period, and the applicable Issuing Bank shall issue such Letters of
Credit in accordance with, and subject to, the terms and conditions hereof. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, any Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. The Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
support of any Subsidiary’s obligations as provided in the first sentence of
this paragraph, the Borrower will be fully responsible for the reimbursement of
LC Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such Subsidiary
that is an account party in respect of any such Letter of Credit).
Notwithstanding the foregoing, the letters of credit identified on Schedule
1.01(c) (the “Existing Letters of Credit”) shall be deemed to be “Letters of
Credit” issued on the Effective Date for all purposes of the Loan Documents.
Notwithstanding anything herein to the contrary, no Issuing Bank shall have an
obligation hereunder to issue, and shall not issue, any Letter of Credit (i) the
proceeds of which would be made available to any Person (A) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement, (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law relating to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which such Issuing Bank in good faith
deems material to it, or (iii) if the issuance of such Letter of Credit would
violate one or more policies of the applicable Issuing Bank applicable to
letters of credit generally; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements or directives thereunder or
issued in connection therewith or in the implementation thereof, and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed
not to be in effect on the Effective Date for purposes of clause (ii) above,
regardless of the date enacted, adopted, issued or implemented. The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this paragraph, the Borrower will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a


44



--------------------------------------------------------------------------------







guarantor or surety of the obligations of such a Subsidiary that is an account
party in respect of any such Letter of Credit).
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver by
hand or facsimile (or transmit through an Electronic System, if arrangements for
doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed LC Currency applicable thereto, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by any Issuing Bank, the Borrower also shall submit a letter of credit
application on the applicable Issuing Bank’s standard form in connection with
any request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) subject to Sections 1.06 and 2.12(b), the Dollar Amount of the LC Exposure
shall not exceed $15,000,000, (ii) the Borrower is in compliance with the
Revolving Exposure Limitations and (iii) the Foreign Currency LC Exposure shall
not exceed the Foreign Currency LC Sublimit. Notwithstanding the foregoing or
anything to the contrary contained herein, no Issuing Bank shall be obligated to
issue or modify any Letter of Credit if, immediately after giving effect
thereto, the outstanding LC Exposure in respect of all Letters of Credit issued
by such Person and its Affiliates would exceed such Issuing Bank’s Issuing Bank
Sublimit. Without limiting the foregoing and without affecting the limitations
contained herein, it is understood and agreed that the Borrower may from time to
time request that an Issuing Bank issue Letters of Credit in excess of its
individual Issuing Bank Sublimit in effect at the time of such request, and each
Issuing Bank agrees to consider any such request in good faith. Any Letter of
Credit so issued by an Issuing Bank in excess of its individual Issuing Bank
Sublimit then in effect shall nonetheless constitute a Letter of Credit for all
purposes of the Credit Agreement, and shall not affect the Issuing Bank Sublimit
of any other Issuing Bank, subject to the limitations on the aggregate LC
Exposure set forth in clause (i) of this Section 2.06(b).
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, including, without limitation, any automatic
renewal provision, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date. Notwithstanding the
foregoing, any Letter of Credit may, at the discretion of the applicable Issuing
Bank, expire no later than one year after the Maturity Date so long as the
Borrower cash collateralizes an amount equal to 105% of the face amount of such
Letter of Credit at least ten (10) days prior to the Maturity Date in the manner
described in Section 2.06(j) and otherwise on terms and conditions reasonably
acceptable to the applicable Issuing Bank and the Administrative Agent.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Banks or the Lenders, each Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from each Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance


45



--------------------------------------------------------------------------------







of the foregoing, each Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the Dollar Amount equal to such
LC Disbursement, calculated as of the date such Issuing Bank made such LC
Disbursement (or if such Issuing Bank shall so elect in its sole discretion by
notice to the Borrower, in such other Agreed LC Currency which was paid by such
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, Local Time, on the Business Day
immediately following the date on which the Borrower receives notice that such
LC Disbursement is made; provided that, if such LC Disbursement is not less than
the Dollar Amount of $1,000,000, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with an ABR Revolving Borrowing, Eurodollar Revolving
Borrowing or Swingline Loan in Dollars in an amount equal to the Dollar Amount
of such LC Disbursement and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing, Eurodollar Revolving Borrowing or Swingline
Loan, as applicable. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders) (provided
that, with respect to any such payment in respect of a Foreign Currency Letter
of Credit, each Lender shall make such payment in Dollars in the Dollar Amount
of such LC Disbursement), and the Administrative Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Lenders and the applicable Issuing Bank, as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Banks for any LC Disbursement (other than the funding of ABR Revolving Loans or
a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement. If
the Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, any Issuing Bank or any
Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in Dollars, the
Borrower shall, at its option, either (x) pay the amount of any such tax
requested by the Administrative Agent, the relevant Issuing Bank or the relevant
Lender or (y) reimburse each LC Disbursement made in such Foreign Currency in
Dollars, in an amount equal to the Equivalent Amount, calculated using the
applicable Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.


46



--------------------------------------------------------------------------------







(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) any payment by any Issuing Bank under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks nor any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse the
such Issuing Bank from liability to the Borrower to the extent of any direct
damages (as opposed to special, indirect, consequential or punitive damages,
claims in respect of which are hereby waived by the Borrower to the extent
permitted by applicable law) suffered by the Borrower that are caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.
(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Banks and the Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans (or in the case such
LC Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed LC Currency plus the then effective Applicable
Rate with respect to Eurodollar Revolving Loans); provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section


47



--------------------------------------------------------------------------------







2.13(c) shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse any Issuing Bank shall be for the account of such Lender to
the extent of such payment.
(i)    Replacement of an Issuing Bank. (i) Any Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of such Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(ii) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, such Issuing Bank shall be replaced in accordance with Section
2.06(i) above.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Borrower is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (f) of Article VII. For the purposes of this paragraph, the Foreign
Currency LC Exposure shall be calculated using the applicable Exchange Rate on
the date notice demanding cash collateralization is delivered to the Borrower.
The Borrower also shall deposit cash collateral pursuant to this paragraph as
and to the extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the LC
Exposure. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account and the Borrower
hereby grants the Administrative Agent a security interest in the LC Collateral
Account and all money or other assets on deposit therein or credited thereto.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in the LC Collateral Account. Moneys in the LC Collateral Account
shall be applied by the Administrative Agent to reimburse each Issuing Bank for
LC Disbursements for which


48



--------------------------------------------------------------------------------







it has not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all such Events of Default have
been cured or waived. If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.11(b), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower to the extent that,
after giving effect to such return, the Borrower is in compliance with the
Revolving Exposure Limitations (calculated with respect to Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event), the Foreign Currency LC Exposure as of the
most recent Computation Date shall not exceed the Foreign Currency LC Sublimit,
and no Event of Default shall have occurred and be continuing. If the Borrower
is required to provide an amount of cash collateral hereunder pursuant to
Section 2.21, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower as promptly as practicable to the extent that, after
giving effect to such return, the Issuing Bank shall not have any exposure in
respect of any outstanding Letter of Credit that is not fully covered by the
Commitments of the Non-Defaulting Lenders and/or the remaining cash collateral
and no Event of Default shall have occurred and be continuing.
(k)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement, and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.


(l)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.



Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage; provided that Swingline Loans
shall be made as provided in Section 2.05. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower or a Subsidiary
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Revolving Loans


49



--------------------------------------------------------------------------------







made to finance the reimbursement of (i) an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank and (ii) a Protective Advance or an Overadvance shall be retained
by the Administrative Agent.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

Interest Elections.
(a)    Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, Overadvances or
Protective Advances, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election either by delivery of a written
Interest Election Request signed by the Borrower (delivered by hand or
facsimile), by telephone or through an Electronic System, if arrangements for
doing so have been approved by the Administrative Agent, by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, Electronic System or facsimile to the Administrative Agent of a
written Interest Election Request signed by the Borrower. Notwithstanding any
contrary provision herein, this Section shall not be construed to permit the
Borrower to (i) elect an Interest Period for Eurodollar Loans that does not
comply with Section 2.02(d) or (ii) convert any Borrowing to a Borrowing of a
Type not available under such Borrowing.
(c)    Each telephonic and written Interest Election Request (including requests
submitted through an Electronic System) shall specify the following information
in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated


50



--------------------------------------------------------------------------------







to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

Termination and Reduction of Commitments; Increase in Revolving Commitments
(a)    Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Borrower shall not be in compliance with the Revolving
Exposure Limitations.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.


51



--------------------------------------------------------------------------------







(d)    The Borrower shall have the right to increase the Aggregate Commitments
by obtaining additional Commitments, either from one or more of the Lenders or
another lending institution provided that (i) any such request for an increase
shall be in a minimum amount of $25,000,000, (ii) the Borrower may make a
maximum of two (2) such requests, (iii) after giving effect thereto, the sum of
the total of the additional Commitments does not exceed $50,000,000, (iv) the
Administrative Agent and the Issuing Banks have approved the identity of any
such new Lender, such approvals not to be unreasonably withheld, delayed or
conditioned, (v) any such new Lender assumes all of the rights and obligations
of a “Lender” hereunder, and (vi) the procedure described in Section 2.09(e) has
been satisfied. Nothing contained in this Section 2.09 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder at any time.
(e)    Any amendment hereto solely for the purpose of such an increase or
addition shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower and shall only require the written
signatures of the Administrative Agent, the Borrower and each Lender being added
or increasing its Commitment, subject only to the approval of all Lenders if any
such increase or addition would cause the Aggregate Commitments to exceed
$350,000,000. As a condition precedent to such an increase or addition, the
Borrower shall deliver to the Administrative Agent (i) a certificate of each
Loan Party signed by an authorized officer of such Loan Party (A) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, and (B) in the case of the Borrower, certifying that, before and
after giving effect to such increase or addition, (1) the representations and
warranties contained in Article III and the other Loan Documents are true and
correct in all material respects (or in all respects if any such representation
or warranty is qualified by Material Adverse Effect or other materiality
qualifier), except to the extent that any such representation or warranty
specifically refers to an earlier date, in which case such representation or
warranty shall be true and correct in all material respects (or in all respects
if such representation or warranty is qualified by Material Adverse Effect or
other materiality qualifier) as of such earlier date, (2) no Default exists and
(3) the Borrower is in compliance (on a pro forma basis) with the covenants
contained in Section 6.12 (but only to the extent the Borrower is then required
to comply with such covenant) and (ii) legal opinions and documents consistent
with those delivered on the Effective Date, to the extent reasonably requested
by the Administrative Agent.
(f)    On the effective date of any such increase or addition, (i) any Lender
increasing (or, in the case of any newly added Lender, extending) its Commitment
shall make available to the Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Lenders, as being required in order to cause, after giving effect to
such increase or addition and the use of such amounts to make payments to such
other Lenders, each Lender’s portion of the outstanding Revolving Loans of all
the Lenders to equal its revised Applicable Percentage of such outstanding
Revolving Loans, and the Administrative Agent shall make such other adjustments
among the Lenders with respect to the Revolving Loans then outstanding and
amounts of principal, interest, commitment fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of the
Administrative Agent, in order to effect such reallocation and (ii)  the
Borrower shall be deemed to have repaid and reborrowed all outstanding Revolving
Loans as of the date of any increase (or addition) in the Aggregate Commitments
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the Borrower,
in accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurodollar Loan, shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.16 if the deemed payment occurs
other than on the last day of the related Interest Periods. Within a reasonable
time after the effective date of any increase or


52



--------------------------------------------------------------------------------







addition, the Administrative Agent shall, and is hereby authorized and directed
to, revise the Commitment Schedule to reflect such increase or addition and
shall distribute such revised Commitment Schedule to each of the Lenders and the
Borrower, whereupon such revised Commitment Schedule shall replace the old
Commitment Schedule and become part of this Agreement.

Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date, (ii) to the Administrative
Agent the then unpaid amount of each Protective Advance on the earlier of the
Maturity Date and demand by the Administrative Agent and (iii) to the
Administrative Agent the then unpaid principal amount of each Overadvance on the
earliest of (x) the Maturity Date, (y) the 30th day after such Overadvance is
made and (z) demand by the Administrative Agent.
(b)    At all times that full cash dominion is in effect pursuant to Section 7.3
of the Security Agreement, on each Business Day, the Administrative Agent shall
apply all funds credited to the Collection Account on the immediately preceding
Business Day (at the discretion of the Administrative Agent, whether or not
immediately available) first to prepay any Protective Advances and Overadvances
that may be outstanding, pro rata, and second to prepay the Revolving Loans
(including Swingline Loans) and to cash collateralize outstanding LC Exposure.
Notwithstanding the foregoing, to the extent any funds credited to the
Collection Account constitute Net Proceeds, the application of such Net Proceeds
shall be subject to Section 2.11(c). For purposes of Section 2.18(b), it is
hereby understood and agreed that the prepayment specified in this Section
2.10(b) shall constitute a specific payment of principal or other sum payable
under the Loan Documents, which the Borrower has specified to be applied as set
forth in this Section 2.10(b).
(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(d)    The Administrative Agent shall maintain accounts (including the Register
maintained pursuant to Section 9.04(b)(iv)) in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(e)    The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein subject to manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the Obligations.
(f)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns, in
the form attached hereto as Exhibit H. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns. Upon either (a) payment in full of the Loans evidenced by any such
promissory note and termination of the Commitments relating thereto or (b) the
assignment


53



--------------------------------------------------------------------------------







of such Loans and Commitments in accordance with Section 9.04 hereof, each such
promissory note shall be returned to the Borrower by the payee named therein at
the request of the Borrower.

Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty (except as
provided in Section 2.16), subject to prior notice in accordance with the
provisions of Section 2.11(e).
(b)    Except for Protective Advances and Overadvances permitted under Sections
2.04 and 2.05, if at any time, (i) other than as a result of fluctuations in
currency exchange rates, (A) the Borrower is not in compliance with the
Revolving Exposure Limitations (calculated with respect to Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) or (B) the Foreign Currency LC Exposure as of
the most recent Computation Date shall exceed the Foreign Currency LC Sublimit
or (ii) solely as a result of fluctuations in currency exchange rates, (A) the
Borrower exceeded any Revolving Exposure Limitation by 105% of the applicable
threshold or (B) the Foreign Currency LC Exposure as of the most recent
Computation Date shall exceed 105% of the Foreign Currency LC Sublimit, the
Borrower shall in each case immediately repay Borrowings or cash collateralize
LC Exposure in an account with the Administrative Agent pursuant to Section
2.06(j), as applicable, in an aggregate principal amount equal to such excess.
(c)    Within five (5) Business Days of each occasion that any Net Proceeds in
an aggregate amount in excess of $5,000,000 for any such Prepayment Event are
received by or on behalf of any Loan Party or any Subsidiary in respect of any
Prepayment Event, the Borrower shall, immediately after such Net Proceeds are
received by any Loan Party or any Subsidiary, prepay the Obligations and cash
collateralize the LC Exposure as set forth in Section 2.11(e) below in an
aggregate amount equal to 100% of such Net Proceeds, provided that, in the case
of any event described in clause (a) or (b) of the definition of the term
“Prepayment Event”, if the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer to the effect that the Loan Parties intend to
apply the Net Proceeds from such event (or a portion thereof specified in such
certificate), within 270 days after receipt of such Net Proceeds, to acquire (or
replace or rebuild) real property, equipment or other tangible assets (excluding
inventory) to be used in the business of the Loan Parties, and certifying that
no Default has occurred and is continuing, then either (i) so long as full cash
dominion is not in effect, no prepayment shall be required pursuant to this
paragraph in respect of the Net Proceeds specified in such certificate or (ii)
if full cash dominion is in effect, then, if the Net Proceeds specified in such
certificate are to be applied to acquire, replace or rebuild such assets by (A)
the Borrower, such Net Proceeds shall be applied by the Administrative Agent to
reduce the outstanding principal balance of the Revolving Loans (without a
permanent reduction of the Commitment) and upon such application, the
Administrative Agent shall establish a Reserve against the Borrowing Base in an
amount equal to the amount of such proceeds so applied and (B) any Loan Party
that is not the Borrower, such Net Proceeds shall be deposited in a cash
collateral account, and in the case of either (A) or (B), thereafter, such funds
shall be made available to the applicable Loan Party as follows:
(i)    the Borrower shall request a Revolving Borrowing (specifying that the
request is to use Net Proceeds pursuant to this Section) or the applicable Loan
Party shall request a release from the cash collateral account be made in the
amount needed;


54



--------------------------------------------------------------------------------







(ii)    so long as the conditions set forth in Section 4.02 have been met, the
Lenders shall make such Revolving Borrowing or the Administrative Agent shall
release funds from the cash collateral account; and
(iii)    in the case of Net Proceeds applied against the Revolving Borrowing,
the Reserve established with respect to such insurance proceeds shall be reduced
by the amount of such Revolving Borrowing;
provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 270‑day period, a prepayment shall be
required at such time in an amount equal to such Net Proceeds that have not been
so applied.
(d)    All such amounts pursuant to Section 2.11(c) (as to any insurance or
condemnation proceeds, to the extent they arise from casualties or losses to
Equipment, Fixtures and real property) shall be applied, first to prepay any
Protective Advances and Overadvances that may be outstanding, second to prepay
the Loans (including Swingline Loans) and, if an Event of Default has occurred
and is continuing, to cash collateralize outstanding LC Exposure. All such
amounts pursuant to Section 2.11(c) (as to any insurance or condemnation
proceeds, to the extent they arise from casualties or losses to cash or
Inventory) shall be applied, first to prepay any Protective Advances and
Overadvances that may be outstanding, and second to prepay the Revolving Loans
(including Swingline Loans) and, if an Event of Default has occurred and is
continuing, to cash collateralize outstanding LC Exposure. If the precise amount
of insurance or condemnation proceeds allocable to Inventory as compared to
Equipment, Fixtures and real property is not otherwise determined, the
allocation and application of those proceeds shall be determined by the
Administrative Agent, in its Permitted Discretion. Prepayment of the Loans
pursuant to this Section 2.11(d) shall be without a corresponding reduction in
the Commitments. Notwithstanding the foregoing, in the case of any prepayment
event described in clause (a) or (b) of the definition of the term “Prepayment
Event,” the related Net Proceeds received from any Foreign Subsidiaries that are
required to be used to make a prepayment pursuant to Section 2.11(c) will be
limited to the extent any of the foregoing prepayments would, as reasonably
determined in good faith by the Borrower in consultation with the Administrative
Agent, result in material adverse tax consequences to the Borrower and its
Subsidiaries and shall be subject to permissibility under local law (including
financial assistance and corporate benefit restrictions and fiduciary and
statutory duties of the relevant directors).
(e)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
facsimile) or through an Electronic System, if arrangements for doing so have
been approved by the Administrative Agent, of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Revolving Borrowing, not later than 11:00
a.m., Local Time, three (3) Business Days before the date of prepayment, (ii) in
the case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m.,
New York City time, one (1) Business Day before the date of prepayment or (iii)
in the case of prepayment of a Swingline Loan, not later than 12:00 noon, New
York City time, on the date of prepayment. Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.09.
Promptly following receipt of any such notice relating to a Revolving Borrowing,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the


55



--------------------------------------------------------------------------------







prepaid Borrowing. Prepayments shall be accompanied by (i) accrued interest to
the extent required by Section 2.13 and (ii) break funding payments to the
extent required pursuant to Section 2.16.
(f)    For purposes of Section 2.18(b), it is hereby understood and agreed that
the prepayments specified in this Section 2.11 shall constitute a specific
payment of principal or other sum payable under the Loan Documents, which the
Borrower has specified to be applied as set forth in this Section 2.11.

Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Commitment
Fee Rate on the average daily amount of the Available Revolving Commitment of
such Lender during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates. Accrued commitment fees
shall be payable in arrears on the first Business Day of each calendar month and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the Effective Date. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to each Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by such Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as the
applicable Issuing Bank’s standard fees and commissions with respect to the
issuance, amendment, cancellation, negotiation, transfer, presentment, renewal
or extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
first (1st) Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Banks pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). Participation fees and fronting fees in respect of
Letters of Credit denominated in Dollars shall be paid in Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in such Foreign Currency.
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and in immediately
available funds, to the Administrative Agent


56



--------------------------------------------------------------------------------







(or to each Issuing Bank, in the case of fees payable to it) for distribution,
in the case of commitment fees and participation fees, to the Lenders. Fees paid
shall not be refundable under any circumstances.

Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate; provided that each Swingline Loan
shall bear interest at either (x) the Alternate Base Rate plus the Applicable
Rate or (y) such other rate, if any, as may be separately agreed upon by the
Borrower and the Swingline Lender.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate. Each Protective Advance and each Overadvance shall bear
interest at the Alternate Base Rate plus the Applicable Rate for Revolving Loans
plus 2%.
(c)    Notwithstanding the foregoing, during the occurrence and continuance of
an Event of Default, the Administrative Agent or the Required Lenders may, at
their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender affected thereby” for reductions in
interest rates), declare that (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount outstanding hereunder,
such amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurodollar Revolving Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO
Rate or LIBO Rate shall be determined by the Administrative Agent in accordance
with the terms of this Agreement, and such determination shall be conclusive
absent manifest error.

Alternate Rate of Interest; Illegality.
(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining (including, without limitation, by means of an
Interpolated Rate) the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period; or


57



--------------------------------------------------------------------------------







(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders through an Electronic System as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and any such Eurodollar Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto and (ii) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
(b)    If any Lender determines that any Requirement of Law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
any Lender or its applicable lending office to make, maintain, fund or continue
any Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make, maintain, fund or continue Eurodollar Loans or to convert
ABR Borrowings to Eurodollar Borrowings will be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower will upon demand from such Lender (with a copy to the Administrative
Agent), either convert all Eurodollar Borrowings of such Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Borrowings to such day,
or immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such prepayment or conversion, the Borrower will also pay accrued
interest on the amount so prepaid or converted.
(c)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Rate). Notwithstanding
anything to the contrary in Section 9.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five (5)
Business Days of the date notice of such alternate rate of interest is provided
to the Lenders, a written notice from the Required Lenders stating that such
Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this clause (c) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
2.14(c), only to the extent the LIBO Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such


58



--------------------------------------------------------------------------------







Borrowing shall be made as an ABR Borrowing; provided that, if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitments of, or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered as
reasonably determined by the such Lender or such Issuing Bank (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and generally consistent with similarly situated customers of such Lender
or such Issuing Bank, as applicable, under agreements having provisions similar
to this Section 2.15, after consideration of such factors as such Lender or such
Issuing Bank, as applicable, then reasonably determines to be relevant).
(c)    A certificate of a Lender or the applicable Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or such Issuing Bank
or its holding company, as the case may be, as specified in paragraph (a) or (b)
of this Section shall be delivered to the Borrower and shall


59



--------------------------------------------------------------------------------







be conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Break Funding Payments. In the event of (a) the payment of any principal of any
Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default or as a result of any
prepayment pursuant to Section 2.11), (b) the conversion of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.11 and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.19 or 9.02(e), then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event; provided that each such Lender shall use reasonable
efforts to mitigate any such loss, cost and expense in accordance with Section
2.19. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
of a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section, including, if requested by the
Borrower, a description in reasonable detail of the basis for such compensation
and a calculation of such amount or amounts (but excluding any confidential or
proprietary information of such Lender), shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within thirty (30) days after
receipt thereof.

Withholding of Taxes; Gross-Up.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums


60



--------------------------------------------------------------------------------







payable under this Section 2.17) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than


61



--------------------------------------------------------------------------------







such documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(i)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 (or successor form) certifying that such Lender is exempt
from U.S. Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent, and at any other time prescribed by applicable law), whichever of the
following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or successor form), establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
successor form), establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, an executed copy of IRS Form
W-8ECI (or successor form);
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
successor form); or
(4)    to the extent a Foreign Lender is not the Beneficial Owner, an executed
copy of IRS Form W-8IMY (or successor form), accompanied by IRS Form W-8ECI (or
successor form), IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
successor form), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9 (or successor form), and/or other
certification documents from each Beneficial Owner, as applicable; provided that
if the Foreign Lender is a


62



--------------------------------------------------------------------------------







partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.18), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any


63



--------------------------------------------------------------------------------







indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Certain FATCA Matters. For purposes of determining withholding Taxes
imposed under FATCA, the Loan Parties and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement and the Loans as not qualifying as “grandfathered obligations” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
(j)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes the Issuing Banks and the term “applicable law” includes FATCA.

Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to (i)
in the case of payments denominated in Dollars, 12:00 noon, New York City time
and (ii) in the case of payments denominated in a Foreign Currency, 12:00 noon,
Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim (but without prejudice to the
Borrower’s rights with respect to any Defaulting Lender under Section 2.20
hereof). Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made (i) in the same currency in which the applicable Credit
Event was made (or where such currency has been converted to euro, in euro) and
(ii) to the Administrative Agent at its offices at 10 South Dearborn Street,
Chicago, Illinois 60603 or, in the case of a Credit Event denominated in a
Foreign Currency, the Administrative Agent’s Eurocurrency Payment Office for
such currency, except payments to be made directly to the applicable Issuing
Bank or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments denominated in the same currency received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or the Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by the Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrower takes all
risks of the imposition of any such currency control or exchange regulations.


64



--------------------------------------------------------------------------------







(b)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower), (B) a mandatory prepayment (which shall be applied in accordance with
Section 2.11) or (C) amounts to be applied from the Collection Account when full
cash dominion is in effect (which shall be applied in accordance with Section
2.10(b)) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, shall be
applied ratably first, to pay any fees, indemnities, or expense reimbursements
then due to the Administrative Agent and the Issuing Banks from the Borrower
(other than in connection with Banking Services Obligations or Swap Agreement
Obligations), second, to pay any fees, indemnities, or expense reimbursements
then due to the Lenders from the Borrower (other than in connection with Banking
Services Obligations or Swap Agreement Obligations), third, to pay interest due
in respect of the Overadvances and Protective Advances, fourth, to pay the
principal of the Overadvances and Protective Advances, fifth, to pay interest
then due and payable on the Loans (other than the Overadvances and Protective
Advances) ratably, sixth, to prepay principal on the Loans (other than the
Overadvances and Protective Advances) and unreimbursed LC Disbursements,
ratably, seventh, to pay an amount to the Administrative Agent equal to one
hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations, eighth, to
payment of any amounts owing in respect of Banking Services Obligations and Swap
Agreement Obligations up to and including the amount most recently provided to
the Administrative Agent pursuant to Section 2.24, and ninth, to the payment of
any other Secured Obligation due to the Administrative Agent or any Lender by
the Borrower. Notwithstanding the foregoing, amounts received from any Loan
Party shall not be applied to any Excluded Swap Obligation of such Loan Party.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower, or unless a Default is in existence, none of the
Administrative Agent or any Lender shall apply any payment which it receives to
any Eurocurrency Loan of a Class, except (a) on the expiration date of the
Interest Period applicable to any such Eurocurrency Loan or (b) in the event,
and only to the extent, that there are no outstanding ABR Loans of the same
Class and, in any event, the Borrower shall pay the break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations.
(c)    At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes (i)
the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans and Overadvances, but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses as described in Section 9.03) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05,
as applicable, and (ii) the Administrative Agent to charge any deposit account
of the Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.


65



--------------------------------------------------------------------------------







(d)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or each of the Issuing
Banks, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
(f)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account over
which the Administrative Agent shall have exclusive control as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section; in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
(g)    The Administrative Agent may from time to time provide the Borrower with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”). The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrower’s
convenience. Statements may contain estimates of the amounts owed during


66



--------------------------------------------------------------------------------







the relevant billing period, whether of principal, interest, fees or other
Secured Obligations. If the Borrower pays the full amount indicated on a
Statement on or before the due date indicated on such Statement, the Borrower
shall not be in default of payment with respect to the billing period indicated
on such Statement; provided that, acceptance by the Administrative Agent, on
behalf of the Lenders, of any payment that is less than the total amount
actually due at that time (including but not limited to any past due amounts)
shall not constitute a waiver of the Administrative Agent’s or the Lenders’
right to receive payment in full at another time.

Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender (or its Affiliate) requests compensation under
Section 2.15, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender (or its Affiliate) or any Governmental
Authority for the account of any Lender (or its Affiliate) pursuant to
Section 2.17, then such Lender (or its Affiliate) shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender (or its
Affiliate), such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender (or its Affiliate) to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender (or its
Affiliate). The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender (or its Affiliate) in connection with any such
designation or assignment.
(b)    If (i) any Lender (or its Affiliate) requests compensation under
Section 2.15, (ii) the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender (or its Affiliate) or any Governmental
Authority for the account of any Lender (or its Affiliate) pursuant to
Section 2.17, or (iii) any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Banks and the
Swingline Lender if such assignee is not a Lender), which consent shall not
unreasonably be withheld, (ii) subject to the Borrower’s rights with respect to
Defaulting Lenders under Section 2.21 hereof, such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

Judgment Currency. If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due from the Borrower hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the specified
currency with such other currency at the Administrative


67



--------------------------------------------------------------------------------







Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.

Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
(b)    such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or
Supermajority Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 9.02); provided, that, except as otherwise provided in Section 9.02,
this clause (b) shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender directly affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Banks only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to


68



--------------------------------------------------------------------------------







such Defaulting Lender pursuant to Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the
applicable Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend, renew, extend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.21(c), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event or Bail-In Action with respect to a Lender Parent
shall occur following the Effective Date and for so long as such event shall
continue or (ii) the Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lender or the applicable Issuing Bank, as the case may be, shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Swingline Lender or the applicable Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Banks each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on the date of such readjustment
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

[Intentionally Omitted].

Returned Payments. If after receipt of any payment which is applied to the
payment of all or any part of the Obligations (including a payment effected
through exercise of a right of setoff), the Administrative Agent or any Lender
is for any reason compelled to surrender such payment or proceeds to any Person
because such payment or application of proceeds is invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
impermissible setoff, or a diversion of trust funds, or for any other reason
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion), then the Obligations or part thereof intended
to be satisfied shall be revived and continued and


69



--------------------------------------------------------------------------------







this Agreement shall continue in full force as if such payment or proceeds had
not been received by the Administrative Agent or such Lender. The provisions of
this Section 2.23 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Administrative Agent or any Lender in
reliance upon such payment or application of proceeds. The provisions of this
Section 2.23 shall survive the termination of this Agreement.

Banking Services and Swap Agreements. Each Lender or Affiliate thereof providing
Banking Services for, or having Swap Agreements with, any Loan Party or any
Subsidiary of a Loan Party shall deliver to the Administrative Agent, promptly
after entering into such Banking Services or Swap Agreements, written notice
setting forth the aggregate amount of all Banking Services Obligations and Swap
Obligations of such Loan Party or Subsidiary thereof to such Lender or Affiliate
(whether matured or unmatured, absolute or contingent). In addition, each such
Lender or Affiliate thereof shall deliver to the Administrative Agent, from time
to time after a significant change therein or upon a request therefor, a summary
of the amounts due or to become due in respect of such Banking Services
Obligations and Swap Agreement Obligations. The most recent information provided
to the Administrative Agent shall be used in determining the amounts to be
applied in respect of such Banking Services Obligations and/or Swap Agreement
Obligations pursuant to Section 2.18(b) and which tier of the waterfall,
contained in Section 2.18(b), such Banking Services Obligations and/or Swap
Agreement Obligations will be placed.

ARTICLE III

Representations and Warranties
Each Loan Party represents and warrants to the Lenders that:



Organization; Powers. Each Loan Party and each Subsidiary is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business, and is in good standing, in every
jurisdiction where such qualification is required.

Authorization; Enforceability. The Transactions are within each Loan Party’s
organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders. Each Loan
Document to which each Loan Party is a party has been duly executed and
delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Governmental Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except for filings necessary to perfect Liens created
pursuant to the Loan Documents, (b) will not violate any Requirement of Law
applicable to any Loan Party or any Subsidiary, (c) will not violate or result
in a default under any indenture, agreement or other instrument binding upon any
Loan Party or any Subsidiary or the assets of any Loan Party or any Subsidiary,
or give rise to a right thereunder to require any payment to be made by any Loan
Party or any Subsidiary, and (d) will not result in the creation or imposition
of any Lien on any asset of any Loan Party or any Subsidiary, except Liens
created pursuant to the Loan Documents.





70



--------------------------------------------------------------------------------







Financial Condition; No Material Adverse Effect.
(a)    The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows (i)
as of and for the fiscal year ended December 31, 2016, reported on by Ernst &
Young LLP, independent public accountants, and (ii) as of and for the fiscal
quarters and the portions of the fiscal year ended March 31, 2017, June 30, 2017
and September 30, 2017, in each case, certified by its Financial Officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to normal year‑end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
(b)    No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2016.

Properties.
(a)    As of the Effective Date, Schedule 3.05 sets forth the address of each
parcel of real property that is owned or leased by any Loan Party. Each of such
leases and subleases is valid and enforceable in accordance with its terms and
is in full force and effect (subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered a
proceeding in equity or at law), and no default by any Loan Party to any such
lease or sublease exists, which, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. Each of the Loan
Parties and each of its Subsidiaries has good and indefeasible title to, or
valid leasehold interests in, all of its real and personal property, free of all
Liens other than those permitted by Section 6.02.
(b)    Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, and the use thereof by such
Loan Party or Subsidiary does not infringe upon the rights of any other Person,
except where the failure to do so, or for such infringements that, would not
reasonably be expected to have a Material Adverse Effect. A correct and complete
list of all U.S. federally registered trademarks, copyrights, patents (and any
applications for any of the foregoing) owned by any Loan Party as of the
Effective Date is set forth on Schedule 3.05.

Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened in writing against or affecting any Loan Party or any Subsidiary
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (other than the
Disclosed Matters) or (ii) that involve any Loan Document or the Transactions.
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, (i) no Loan Party or any Subsidiary has
received notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability and (ii) no Loan Party or any
Subsidiary (A) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (B) has become subject to any


71



--------------------------------------------------------------------------------







Environmental Liability, (C) has received notice of any claim with respect to
any Environmental Liability or (D) knows of any basis for any Environmental
Liability.
(c)    Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect.

Compliance with Laws and Agreements; No Default. Except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, each Loan Party and each Subsidiary is in
compliance with (i) all Requirements of Law applicable to it or its property and
(ii) all indentures, agreements and other instruments binding upon it or its
property. No Default has occurred and is continuing.

Investment Company Status. No Loan Party or any Subsidiary is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

Taxes. Each Loan Party and each Subsidiary has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
such Loan Party or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. No Tax Liens
(other than Permitted Encumbrances) have been filed and no claims have been
asserted in writing with respect to any such Taxes.

ERISA. No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Financial Accounting Standards Board Accounting Standard Codification Topic
715-30) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $25,000,000 the fair market value
of the assets of such Plan.

Disclosure. None of the reports, financial statements, certificates or other
information (other than the Projections, any other projected financial
information, forward-looking statements and statements of a general economic
nature) furnished by or on behalf of any Loan Party or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished), when taken as a whole, contains any material
misstatement of fact or, when taken as a whole, omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to the Projections or any other projected financial information, the
Loan Parties represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time delivered and, if
such Projections or other projected financial information was delivered prior to
the Effective Date, as of the Effective Date, it being understood and agreed
that such Projections and other projected financial information are subject to
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, and as such, such Projections and other projected financial
information is not a guarantee of financial performance and actual results may
differ from such Projections and other projected financial information and such
differences may be material.

Material Agreements. No Loan Party or any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it


72



--------------------------------------------------------------------------------







is a party or (ii) any agreement or instrument evidencing or governing
Indebtedness, in each case, that could reasonably be expected to result in a
Material Adverse Effect.

Solvency.
(a)    Immediately after the consummation of the Transactions to occur on the
Effective Date, (i) the fair value of the assets of the Loan Parties, taken as a
whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of the Loan Parties, taken as a whole, will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Loan Parties, taken as
a whole, will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) the Loan Parties, taken as a whole, will not have unreasonably
small capital with which to conduct the business in which they are engaged as
such business is now conducted and is proposed to be conducted after the
Effective Date.
(b)    The Loan Parties and their Subsidiaries, taken as a whole, do not intend
to incur debts beyond their ability to pay such debts as they mature, taking
into account the timing of and amounts of cash to be received by the Loan
Parties and their Subsidiaries, taken as a whole, and the timing of the amounts
of cash to be payable on or in respect of the Indebtedness of the Loan Parties
and their Subsidiaries, taken as a whole.

Insurance. Schedule 3.14 sets forth a description of all insurance maintained by
or on behalf of the Loan Parties and their Subsidiaries as of the Effective
Date. As of the Effective Date, all premiums in respect of such insurance have
been paid. The Borrower maintains, and has caused each Subsidiary to maintain,
with financially sound and reputable insurance companies, insurance on all their
real and personal property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as are adequate
and customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

Capitalization and Subsidiaries. Schedule 3.15 sets forth (a) a correct and
complete list of the name and relationship to the Borrower of each Subsidiary,
(b) a true and complete listing of each class of the authorized Equity Interests
of each Subsidiary, all of which issued Equity Interests are validly issued,
outstanding, fully paid and non-assessable (to the extent such concepts are
applicable), and, in the case of each Subsidiary, are owned beneficially and of
record by the Persons identified on Schedule 3.15, and (c) the type of entity of
the Borrower and each Subsidiary. All of the issued and outstanding Equity
Interests owned by any Loan Party have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non‑assessable. There are no outstanding commitments or
other obligations of any Loan Party to issue, and no options, warrants or other
rights of any Person to acquire, any shares of any class of capital stock or
other equity interests of any Loan Party, except with respect to equity-based
awards granted to any current or former employees, directors or independent
contractors of any Loan Party or any of their Affiliates.

Security Interest in Collateral. The provisions of this Agreement and the other
Loan Documents create legal and valid Liens on all of the Collateral in favor of
the Administrative Agent, for the benefit of the Secured Parties, and, upon the
filing of UCC financing statements, and the taking of actions or making of
filings with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, with respect to the Loan Parties’ intellectual
property, such Liens constitute perfected and continuing Liens on the Collateral
to the extent perfection can be obtained by the filing of an initial UCC


73



--------------------------------------------------------------------------------







financing statement, a filing with the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, securing the Secured
Obligations, enforceable against the applicable Loan Party (subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless, of whether considered in a preceding in equity or at law),
and having priority over all other Liens on the Collateral except in the case of
(a) Permitted Encumbrances, to the extent any such Permitted Encumbrances would
have priority over the Liens in favor of the Administrative Agent pursuant to
any applicable law or agreement and (b) Liens perfected only by possession
(including possession of any certificate of title), to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral.

Employment Matters. As of the Effective Date, there are no strikes, lockouts or
slowdowns against any Loan Party or any Subsidiary pending or, to the knowledge
of any Loan Party, threatened. The hours worked by and payments made to
employees of the Loan Parties and their Subsidiaries have not been in violation
in any material respect of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters.

Federal Reserve Regulations. No part of the proceeds of any Loan or Letter of
Credit has been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

Use of Proceeds. The proceeds of the Loans have been used and will be used,
whether directly or indirectly as set forth in Section 5.08.

No Burdensome Restrictions. No Loan Party is subject to any Burdensome
Restrictions except Burdensome Restrictions permitted under Section 6.10.

Anti-Corruption Laws and Sanctions. Each Loan Party has implemented and
maintains in effect policies and procedures designed to ensure compliance in all
material respects by such Loan Party, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and such Loan Party, its Subsidiaries and their respective
officers and employees and, to the knowledge of such Loan Party, its directors
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects. None of (a) any Loan Party, any Subsidiary or, to the
knowledge of any such Loan Party or Subsidiary, any of their respective
directors, officers or employees, or (b) to the knowledge of any such Loan Party
or Subsidiary, any agent of such Loan Party or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds, Transaction or other transaction contemplated by this Agreement or the
other Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.

Common Enterprise. The successful operation and condition of each of the Loan
Parties is dependent on the continued successful performance of the functions of
the group of the Loan Parties as a whole and the successful operation of each of
the Loan Parties is dependent on the successful performance and operation of
each other Loan Party. Each Loan Party expects to derive benefit (and its board
of directors or other governing body has determined that it may reasonably be
expected to derive benefit), directly and indirectly, from (i) successful
operations of each of the other Loan Parties and (ii) the credit extended by the
Lenders to the Borrower hereunder, both in their separate capacities and as
members of the group of companies. Each Loan Party has determined that
execution, delivery, and performance of this Agreement and any other Loan
Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and/or indirect benefit to such Loan Party, and is in its best interest.


74



--------------------------------------------------------------------------------








EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

ARTICLE IV

Conditions

Effective Date. The obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):
(a)    Credit Agreement and Other Loan Documents. The Administrative Agent (or
its counsel) shall have received (i) from each of the Borrower, the other Loan
Parties, the Required Lenders and the Administrative Agent either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement, (ii) either (A) a
counterpart of each other Loan Document signed on behalf of each party thereto
or (B) written evidence satisfactory to the Administrative Agent (which may
include facsimile or other electronic transmission of a signed signature page
thereof) that each such party has signed a counterpart of such Loan Document and
(iii) such other certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10(f)
payable to each such requesting Lender and a written opinion of the Loan
Parties’ counsel, addressed to the Administrative Agent, the Issuing Banks and
the Lenders, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.
(b)    Financial Statements and Projections. The Lenders shall have received (i)
audited consolidated financial statements of the Borrower and its Subsidiaries
for the 2015 and 2016 fiscal years, (ii) unaudited interim consolidated
financial statements of the Borrower and its Subsidiaries for each fiscal month
and quarter ended after the date of the latest applicable financial statements
delivered pursuant to clause (i) of this paragraph as to which such financial
statements are available, and such financial statements shall not, in the
reasonable judgment of the Administrative Agent, reflect any material adverse
change in the consolidated financial condition of the Borrower and its
Subsidiaries, as reflected in the audited, consolidated financial statements
described in clause (i) of this paragraph and (iii) satisfactory projections
through 2022.
(c)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the officers of such Loan Party
authorized to sign the Loan Documents to which it is a party, and (C) contain
appropriate attachments, including the certificate or articles of incorporation
or organization of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by‑laws or operating, management or partnership agreement, or other
organizational or governing documents, and (ii) a good standing certificate for
each Loan Party from its jurisdiction of organization or the substantive
equivalent available in the jurisdiction of organization for each Loan Party
from the appropriate governmental officer in such jurisdiction.


75



--------------------------------------------------------------------------------







(d)    No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Borrower, dated as of the
Effective Date (i) stating that no Default has occurred and is continuing, (ii)
stating that the representations and warranties contained in the Loan Documents
are true and correct in all material respects as of such date (or in all
respects as of such date if such representation and warranty is qualified by
Material Adverse Effect or other materiality qualifier), and (iii) certifying as
to any other factual matters as may be reasonably requested by the
Administrative Agent.
(e)    Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel) at least
one (1) Business Day before the Effective Date. All such amounts will be paid
with proceeds of Loans made on the Effective Date and will be reflected in the
funding instructions given by the Borrower to the Administrative Agent on or
before the Effective Date.
(f)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each jurisdiction where the Loan Parties are
organized and where the assets of the Loan Parties are located, and such search
shall reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation reasonably satisfactory to
the Administrative Agent.
(g)    Funding Account. The Administrative Agent shall have received a notice
setting forth the deposit account of the Borrower (the “Funding Account”) to
which the Administrative Agent is authorized by the Borrower to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.
(h)    Customer List. The Administrative Agent shall have received a true and
complete customer list for the Borrower and its Subsidiaries, which list shall
state the customer’s name, mailing address and phone number and shall be
certified as true and correct by a Financial Officer; provided that, it is
understood and agreed that the customer list delivered by the Borrower to the
Administrative Agent in October 2017 satisfies this condition.
(i)    Collateral Access and Control Agreements. The Administrative Agent shall
have received, in each case, to the extent not already provided in connection
with the Existing Credit Agreement, (i) each Collateral Access Agreement
required to be provided pursuant to Section 4.13 of the Security Agreement and
(ii) each Deposit Account Control Agreement required to be provided pursuant to
Section 4.14 of the Security Agreement.
(j)    Solvency. The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer and dated the Effective Date.
(k)    Borrowing Base Certificate. The Administrative Agent shall have received
a Borrowing Base Certificate which calculates the Borrowing Base as of the end
of the calendar month immediately preceding the Effective Date.
(l)    Closing Availability. After giving effect to all Borrowings to be made on
the Effective Date, the issuance of any Letters of Credit on the Effective Date
and the payment of all fees and expenses due hereunder, and with all of the Loan
Parties’ indebtedness, liabilities, and obligations current, Availability shall
not be less than $125,000,000.


76



--------------------------------------------------------------------------------







(m)    Pledged Equity Interests; Stock Powers; Pledged Notes. The Administrative
Agent shall have received, in each case, to the extent not already provided in
connection with the Existing Credit Agreement, (i) the certificates representing
the Equity Interests pledged pursuant to the Security Agreement, together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Security Agreement endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.
(n)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of itself, the Lenders and the other Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration or recordation.
(o)    Insurance. The Administrative Agent shall have received evidence of
insurance coverage in compliance with the terms of Section 5.10 hereof and
Section 4.12 of the Security Agreement.
(p)    Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party, to
the extent not already provided in connection with the Existing Credit
Agreement.
(q)    Field Examination. The Administrative Agent or its designee shall have
conducted a field examination of the Loan Parties’ Accounts, Inventory and
related working capital matters and of the Borrower’s related data processing
and other systems, the results of which shall be satisfactory to the
Administrative Agent in its sole discretion.
(r)    Legal Due Diligence. The Administrative Agent and its counsel shall have
completed all legal due diligence, the results of which shall be satisfactory to
Administrative Agent in its sole discretion.
(s)    Appraisal(s). The Administrative Agent shall have received appraisals of
the Loan Parties’ Inventory and Equipment from one or more firms satisfactory to
the Administrative Agent, which appraisals shall be satisfactory to the
Administrative Agent in its sole discretion.
(t)    USA PATRIOT Act, Etc. The Administrative Agent and the Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, for each Loan Party.
(u)    Qualified IRB LCs. The Administrative Agent shall have received evidence
satisfactory to it that (i) all “Qualified IRB LCs” (as defined in the Existing
Credit Agreement) have been returned and cancelled or otherwise deemed satisfied
pursuant to arrangements reasonably satisfactory to the Administrative Agent,
(ii) no such “Qualified IRB LCs” shall be secured by any assets of the Loan
Parties and (iii) all obligations in respect thereof have been paid in full or
otherwise performed or discharged in a manner reasonably satisfactory to the
Administrative Agent.
(v)    Release of Liens on Real Property. The Administrative Agent shall have
received evidence satisfactory to it that any liens on real property of any Loan
Party granted in connection with the Existing Credit Agreement have been
terminated and released.


77



--------------------------------------------------------------------------------







(w)    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, any Issuing Bank, any Lender or their
respective counsel may have reasonably requested.
The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Banks of the Effective Date, and such notice shall be conclusive and binding.

Each Credit Event. The obligation of each Lender to make a Loan on the occasion
of any Borrowing, and of each Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:
(a)    The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects (or in all
respects if such representation or warranty is qualified by Material Adverse
Effect or other materiality qualifier) with the same effect as though made on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable, except to the extent that
any such representation or warranty specifically refers to an earlier date, in
which case such representation or warranty shall be true and correct in all
material respects (or in all respects if such representation or warranty is
qualified by Material Adverse Effect or other materiality qualifier) as of such
earlier date.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
(c)    After giving effect to any Borrowing or the issuance, amendment, renewal
or extension of any Letter of Credit, the Borrower shall be in compliance with
the Revolving Exposure Limitations.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.

ARTICLE V

Affirmative Covenants
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or have been
cash collateralized pursuant to arrangements reasonably satisfactory to the
Administrative Agent) in each case without any pending draw, and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan
Parties, with the Lenders that:



Financial Statements; Borrowing Base and Other Information. The Borrower will
furnish to the Administrative Agent (for distribution to each Lender):
(a)    within ninety (90) days after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing


78



--------------------------------------------------------------------------------







(without a “going concern” or like qualification, commentary or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
(b)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower, its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of
such fiscal year, setting forth in each case in comparative form the figures for
the corresponding period or periods of (or, in the case of the balance sheet, as
of the end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;     
(c)    within thirty (30) days after the end of each fiscal month of the
Borrower (or, if such fiscal month is the last fiscal month of any fiscal
quarter of the Borrower, within forty-five (45) days after the end of such
fiscal month of the Borrower), its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal month and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;
(d)    concurrently with any delivery of financial statements under clause
(a),(b) or (c) above, a certificate of a Financial Officer in substantially the
form of Exhibit D (i) certifying, in the case of the financial statements
delivered under clause (b) or (c), as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.12 (it being
understood and agreed that, for purposes of clarity, such calculations with
respect to Section 6.12(a) shall be provided for informational purposes even if
the Borrower is not then required to comply with Section 6.12(a)), and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
(e)    concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
(f)    as soon as available but in any event no later than forty-five (45) days
after the end of, and no earlier than thirty (30) days prior to the end of, each
fiscal year of the Borrower, a copy of the plan and forecast (including a
projected consolidated balance sheet, income statement and cash flow


79



--------------------------------------------------------------------------------







statement) of the Borrower for each month of the upcoming fiscal year (the
“Projections”) in form reasonably satisfactory to the Administrative Agent;
(g)    as soon as available but in any event within twenty (20) days of the end
of each calendar month (or (i) from and after the date on which Availability is
less than 15% of the Aggregate Commitment and until such subsequent date, if
any, on which Availability is greater than or equal to 15% of the Aggregate
Commitment for a period of twenty (20) consecutive Business Days, within three
(3) Business Days after the end of each calendar week; provided, that, in the
case of any such weekly Borrowing Base Certificate, Eligible Inventory shall be
based upon a calculation of Eligible Inventory as of the end of the most
recently completed calendar month ending at least twenty (20) days prior to the
date of such weekly Borrowing Base Certificate or (ii) more frequently as the
Borrower may elect), and at such other times as may be necessary to re-determine
Availability or as may be requested by the Administrative Agent, as of the
period then ended, a Borrowing Base Certificate and supporting information in
connection therewith (including, in respect of any Borrowing Base Certificate
delivered for a month or week which is also the end of any fiscal quarter of the
Borrower, a calculation of Average Quarterly Availability for such quarter then
ended and an indication of what the Applicable Rate is as a result of such
Average Quarterly Availability), together with any additional reports with
respect to the Borrowing Base as the Administrative Agent may reasonably
request; and the M&E Component of the Borrowing Base shall be updated (i)
concurrently with the sale or commitment to sell any assets constituting part of
the M&E Component, (ii) in the event such assets are idled for any reason other
than routine maintenance or repairs for a period in excess of ten (10)
consecutive days, and (iii) in the event that the value of such assets is
otherwise impaired, as determined by the Administrative Agent’s in its Permitted
Discretion;
(h)    as soon as available but in any event within twenty (20) days of the end
of each calendar month and at such other times as may be requested by the
Administrative Agent in its Permitted Discretion, as of the period then ended,
all delivered electronically in a text formatted file acceptable to the
Administrative Agent;
(i)    a detailed aging of the Loan Parties’ Accounts, including all invoices
aged by invoice date and due date (with an explanation of the terms offered),
prepared in a manner reasonably acceptable to the Administrative Agent, together
with a summary specifying the name, address, and balance due for each Account
Debtor;
(ii)    a schedule detailing the Loan Parties’ Inventory, in form satisfactory
to the Administrative Agent, (1) by location (showing Inventory in transit and
any Inventory located with a third party under any consignment, bailee
arrangement or warehouse agreement), by class (raw material, work-in-process and
finished goods), by product type, and by volume on hand, which Inventory shall
be valued at the lower of cost (determined on a first-in, first-out basis) or
market and adjusted for Reserves as the Administrative Agent has previously
indicated to the Borrower are deemed by the Administrative Agent to be
appropriate, and (2) including a report of any variances or other results of
Inventory counts performed by the Borrower since the last Inventory schedule
(including information regarding sales or other reductions, additions, returns,
credits issued by any Loan Party and complaints and claims made against any Loan
Party);
(iii)    a worksheet of calculations prepared by the Borrower to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;


80



--------------------------------------------------------------------------------







(iv)    a reconciliation of the Loan Parties’ Accounts and Inventory between (A)
the amounts shown in the Loan Parties’ general ledger and financial statements
and the reports delivered pursuant to clauses (i) and (ii) above and (B) the
amounts and dates shown in the reports delivered pursuant to clauses (i) and
(ii) above and the Borrowing Base Certificate delivered pursuant to clause (g)
above as of such date; and
(v)    a reconciliation of the loan balance per the Loan Parties’ general ledger
to the loan balance under this Agreement;
(i)    as soon as available but in any event within twenty (20) days of the end
of each calendar month and at such other times as may be requested by the
Administrative Agent, as of the month then ended, a schedule and aging of the
Borrower’s accounts payable, delivered electronically in a text formatted file
acceptable to the Administrative Agent in its Permitted Discretion;
(j)    within thirty (30) days of each March 31 and September 30, an updated
customer list for the Borrower and its Subsidiaries, which list shall state the
customer’s name, mailing address and phone number, delivered electronically in a
text formatted file acceptable to the Administrative Agent in its Permitted
Discretion and certified as true and correct by a Financial Officer;
(k)    promptly upon the Administrative Agent’s reasonable request:
(i)    copies of invoices issued by any Loan Party in connection with any
Accounts, credit memos, shipping and delivery documents, and other information
related thereto;
(ii)    copies of purchase orders, invoices, and shipping and delivery documents
in connection with any Inventory or Equipment purchased by any Loan Party; and
(iii)    a schedule detailing the balance of all intercompany accounts of the
Loan Parties;
(l)    (i) at all times that a Borrowing Base Certificate is required to be
delivered on a weekly basis pursuant to Section 5.01(g), within three (3)
Business Days of the end of each calendar week and (ii) at such other times as
may be requested by the Administrative Agent, as of the period then ended, the
Borrower’s sales journal, cash receipts journal (identifying trade and non-trade
cash receipts) and debit memo/credit memo journal;
(m)    within thirty (30) days of the first Business Day of each March, a
certificate of good standing or the substantive equivalent available in the
jurisdiction of incorporation, formation or organization for each Loan Party
from the appropriate governmental officer in such jurisdiction;
(n)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Loan Party
or any Subsidiary with the SEC, or any Governmental Authority succeeding to any
or all of the functions of the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
(o)    promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if the Borrower or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the Borrower or the applicable ERISA


81



--------------------------------------------------------------------------------







Affiliate shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and
(p)    promptly following any request therefor, such other information regarding
the operations, material changes in ownership of Equity Interests, business
affairs and financial condition of any Loan Party or any Subsidiary, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request, including but not limited to any information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.
Information required to be delivered pursuant to Section 5.01(a), 5.01(b) or
5.01(n) shall be deemed to have been delivered if such information, or one or
more annual, quarterly or current reports containing such information, shall
have been posted by the Administrative Agent on the Platform, on the website of
the SEC at http://www.sec.gov or on the website of the Borrower. Information
required to be delivered pursuant to this Section 5.01 may also be delivered by
electronic communications pursuant to procedures approved by the Administrative
Agent. Each Lender shall be solely responsible for timely accessing posted
documents and maintaining its copies of such documents.



Notices of Material Events. The Borrower will furnish to the Administrative
Agent (for distribution to each Lender) prompt (but in any event within any time
period that may be specified below) written notice of the following:
(a)    the occurrence of any Default;
(b)    receipt of any notice of any investigation by a Governmental Authority or
any litigation or proceeding commenced or threatened against any Loan Party or
any Subsidiary that (i) seeks damages in excess of $25,000,000, (ii) seeks
injunctive relief which is reasonably likely to be determined adversely to the
Loan Parties and if so determined could reasonably be expected to result in a
Material Adverse Effect, (iii) asserts liability on the part of any Loan Party
or any Subsidiary in excess of $25,000,000 in respect of any Plan, (iv) alleges
criminal misconduct by any Loan Party or any Subsidiary, (v) alleges the
violation of, or seeks to impose remedies under, any Environmental Law or
related Requirement of Law, or seeks to impose Environmental Liability, which,
in each case, could reasonably be expected to result in liabilities of the Loan
Parties in excess of $25,000,000, (vi) asserts liability on the part of any Loan
Party or any Subsidiary in excess of $25,000,000 in respect of any tax, fee,
assessment, or other governmental charge, or (vii) involves any product recall;
(c)    any Lien (other than Permitted Encumbrances) or claim made or asserted in
writing against any of the Collateral;
(d)    any loss, damage, or destruction to the Collateral in the amount of
$25,000,000 or more, whether or not covered by insurance;
(e)    within two (2) Business Days of receipt thereof, any and all default
notices received under or with respect to any leased location or public
warehouse where Collateral is located;
(f)    all material amendments to any material Existing Convertible Note
Documents, together with a copy of each such amendment;
(g)    within two (2) Business Days after the occurrence thereof, any Loan Party
entering into a Swap Agreement, solely to the extent the Swap Obligations
thereunder constitute Secured Obligations,


82



--------------------------------------------------------------------------------







or any amendment to any such Swap Agreement, together with copies of all
agreements evidencing such Swap Agreement or amendment;
(h)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $25,000,000; and
(i)    any other development that results, or could reasonably be expected to
result, in a Material Adverse Effect.
Information required to be delivered pursuant to this Section 5.02 may be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent. Each notice delivered under this Section shall be
accompanied by a statement of a Financial Officer or other executive officer of
the Borrower setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.
Each Lender shall be solely responsible for timely accessing posted documents
and maintaining its copies of such documents.



Existence; Conduct of Business. Each Loan Party will, and will cause each
Subsidiary to, (a) do or cause to be done all things necessary to preserve,
renew and keep in full force and effect (i) its legal existence and (ii) except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect, the rights, qualifications, licenses, permits,
franchises, governmental authorizations, intellectual property rights, licenses
and permits material to the conduct of its business, (b) maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect, and (c) carry on and conduct its business
in substantially the same manner and in substantially the same fields of
enterprise as it is presently conducted and any similar or related lines of
business and logical extensions thereof; provided that the foregoing clauses (a)
and (b) shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

Payment of Obligations. Each Loan Party will, and will cause each Subsidiary to,
pay or discharge all Material Indebtedness and all other material liabilities
and obligations, including Taxes, before the same shall become delinquent or in
default, except where (a) (i) the validity or amount thereof is being contested
in good faith by appropriate proceedings and (ii) such Loan Party or Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, or (b) such liabilities would not reasonably be expected to result in
a Material Adverse Effect; provided, however, that each Loan Party will, and
will cause each Subsidiary to, remit withholding taxes and other payroll taxes
to appropriate Governmental Authorities as and when claimed to be due,
notwithstanding the foregoing exceptions.

Maintenance of Properties. Each Loan Party will, and will cause each Subsidiary
to, keep and maintain all property material to the conduct of its business,
taken as a whole, in good working order and condition, ordinary wear and tear
excepted, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

Books and Records; Inspection Rights - Each Loan Party will, and will cause each
Subsidiary to, (a) keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities and (b) permit any representatives designated by the
Administrative Agent or any Lender (including employees of the Administrative
Agent, any Lender or any consultants, accountants, lawyers, agents and
appraisers retained by the Administrative Agent), upon reasonable prior notice
and during normal business hours, to visit and inspect its properties, to
conduct at


83



--------------------------------------------------------------------------------







such Loan Party’s premises field examinations of such Loan Party’s assets,
liabilities, books and records in accordance with the terms of Section 5.13,
including examining and making extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and, after written
notice to the Borrower and so long as the Borrower is provided an opportunity to
participate in such discussion, its independent accountants, all at such
reasonable times and as often as reasonably requested; provided that, in the
absence of the existence of an Event of Default, (i) only the Administrative
Agent on behalf of the Lenders may exercise the rights of the Administrative
Agent and the Lenders under this Section 5.06, (ii) the Administrative Agent
shall not exercise its rights under this Section 5.06 more often than two times
during any period of twelve consecutive months and (iii) when an Event of
Default has occurred and is continuing, the Administrative Agent or any Lender
and its respective designees may do any of the foregoing at the expense of the
Loan Parties at any time during normal business hours and upon reasonable
advance notice; provided, however, that the foregoing shall not limit the
Administrative Agent’s rights under Section 5.12 and Section 5.13. Each Loan
Party acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain Reports pertaining
to any Loan Party’s assets for internal use by the Administrative Agent and the
Lenders.

Compliance with Laws and Material Contractual Obligations. Each Loan Party will,
and will cause each Subsidiary to, (i) comply with each Requirement of Law
applicable to it or its property (including without limitation Environmental
Laws) and (ii) perform in all material respects its obligations under material
agreements to which it is a party, except, in each case, where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect. Each Loan Party will maintain in effect and
enforce policies and procedures reasonably designed to achieve compliance by
such Loan Party, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

Use of Proceeds.
(a)    The proceeds of the Loans and the Letters of Credit will be used only for
refinancing Indebtedness and other obligations under the Existing Credit
Agreement and financing working capital, capital expenditures and Permitted
Acquisitions and for other general corporate purposes of the Borrower and its
Subsidiaries. No part of the proceeds of any Loan and no Letter of Credit will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.


(b)    The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its and
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (c) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.



Accuracy of Information. The Loan Parties will ensure that any information,
including financial statements or other documents (other than the Projections,
other projected financial information, forward-looking statements and statements
of a general economic nature), furnished to the Administrative Agent or the
Lenders in connection with this Agreement or any other Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder
(as modified or supplemented by other information so furnished), when taken as a
whole, contains no material misstatement of fact or, when taken


84



--------------------------------------------------------------------------------







as a whole, omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading, and the furnishing of such information shall be deemed to
be a representation and warranty by the Borrower on the date thereof as to the
matters specified in this Section 5.09; provided that, with respect to the
Projections or any other projected financial information, the Loan Parties will
only ensure that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time, it being understood and
agreed that such Projections and other projected financial information are
subject to uncertainties and contingencies, many of which are beyond the control
of the Loan Parties, and as such, such Projections and other projected financial
information is not a guarantee of financial performance and actual results may
differ from such Projections and other projected financial information and such
differences may be material.

Insurance. Each Loan Party will, and will cause each Subsidiary to, maintain
with financially sound and reputable carriers having a financial strength rating
of at least A- by A.M. Best Company (a) insurance in such amounts (with no
greater risk retention) and against such risks (including, without limitation:
loss or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents. The Borrower will furnish to the Lenders, upon the
reasonable request of the Administrative Agent, information in reasonable detail
as to the insurance so maintained.

Casualty and Condemnation The Borrower will (a) furnish to the Administrative
Agent (for distribution to each Lender) prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the Net Proceeds of any
such event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

Appraisals At any time that the Administrative Agent reasonably requests, the
Loan Parties will permit the Administrative Agent to conduct (a) one appraisal
or update thereof of their Inventory per calendar year; provided that, a second
appraisal or update thereof of their Inventory may be conducted per calendar
year if Availability is less than 15.0% of the Aggregate Commitment for five (5)
consecutive days during such calendar year and (b) during the term of this
Agreement, only one appraisal or update thereof of their machinery and Equipment
may be conducted, and such appraisal or update of machinery and Equipment may
only be conducted during the third year following the Effective Date, in each
case, with an appraiser selected and engaged by the Administrative Agent, and
prepared on a basis satisfactory to the Administrative Agent, such appraisals
and updates to include, without limitation, information required by any
applicable Requirement of Laws; provided, however, that during the occurrence
and continuance of an Event of Default, there shall be no limitation on the
number or frequency of appraisals that may be performed. Each appraisal
conducted in accordance with this Section 5.12 shall be at the sole expense of
the Loan Parties.

Field Examinations. At any time that the Administrative Agent reasonably
requests, the Loan Parties will permit, upon reasonable prior notice and during
normal business hours, the Administrative Agent to conduct one field examination
per calendar year to ensure adequacy of Collateral included in the Borrowing
Base and related reporting and control systems; provided, however, that a second
field examination may be conducted during each calendar year if Availability is
less than 15.0% of the Aggregate Commitment for five (5) consecutive days during
such calendar year; provided, further, that during the occurrence and
continuance of an Event of Default, there shall be no limitation on the number
or frequency of field


85



--------------------------------------------------------------------------------







examinations that may be performed. Each field examination conducted in
accordance with this Section 5.13 shall be at the sole expense of the Loan
Parties. For purposes of this Section 5.13, it is understood and agreed that a
single field examination may consist of examinations conducted at multiple
relevant sites and involve one or more relevant Loan Parties and their assets.

SECTION 5.14.    Additional Collateral; Further Assurances.
(a)    Subject to applicable Requirement of Law, after any Material Domestic
Subsidiary (other than a Foreign Subsidiary Holdco) is formed or acquired after
the date of this Agreement, each Loan Party will cause, as promptly as possible
but in any event within thirty (30) days (or such later date as may be agreed
upon by the Administrative Agent) after such formation or acquisition, such
Material Domestic Subsidiary to become a Loan Party by executing a Joinder
Agreement. Upon execution and delivery thereof, each such Person (i) shall
automatically become a Loan Guarantor hereunder and thereupon shall have all of
the rights, benefits, duties, and obligations in such capacity under the Loan
Documents and (ii) will grant Liens to the Administrative Agent, for the benefit
of the Administrative Agent and the other Secured Parties, in any property of
such Loan Party which constitutes Collateral.
(b)    Each Loan Party will cause the Applicable Pledge Percentage of the issued
and outstanding Equity Interests of each Pledge Subsidiary directly owned by the
Borrower or any other Loan Party to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, pursuant to the terms and
conditions of the Loan Documents or other security documents as the
Administrative Agent shall reasonably request. Notwithstanding the foregoing, no
such pledge agreement in respect of the Equity Interests of a Foreign Subsidiary
shall be required hereunder (A) until the date that is sixty (60) days after the
Effective Date or such later date as the Administrative Agent may agree in the
exercise of its reasonable discretion with respect thereto, and (B) to the
extent the Administrative Agent or its counsel determines that such pledge would
not provide material credit support for the benefit of the Secured Parties
pursuant to legally valid, binding and enforceable pledge agreements.
(c)    Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by any Requirement of Law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all in form and substance reasonably satisfactory to
the Administrative Agent and all at the expense of the Loan Parties.
(d)    If, at any time after the Effective Date any Subsidiary of the Borrower
that is not a Loan Party shall become party to a guaranty of, or grant a Lien on
any assets to secure, any Subordinated Indebtedness or any other Material
Indebtedness, the Borrower shall promptly notify the Administrative Agent
thereof and, within five (5) days thereof (or such later date as may be agreed
upon by the Administrative Agent) cause such Subsidiary to comply with Section
5.14(a) as if such Subsidiary constituted a Material Domestic Subsidiary (but
without giving effect to the 30-day grace period provided therein).
(e)    If any assets (other than any Excluded Assets) are acquired by any Loan
Party after the Effective Date (other than assets constituting Collateral under
the Security Agreement that become subject


86



--------------------------------------------------------------------------------







to the Lien under the Security Agreement upon acquisition thereof), the Borrower
will (i) notify the Administrative Agent and the Lenders thereof, and, if
requested by the Administrative Agent or the Required Lenders, cause such assets
to be subjected to a Lien securing the Secured Obligations and (ii) take, and
cause each applicable Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (c) of this Section, all at the
expense of the Loan Parties.

Depository Banks. The Borrower and each Subsidiary will maintain the
Administrative Agent as its principal depository bank, including for the
maintenance of operating, administrative, cash management, collection activity
and other deposit accounts for the conduct of its business.

ARTICLE VI

Negative Covenants
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full and all Letters of Credit shall
have expired or terminated (or have been cash collateralized pursuant to
arrangements reasonably satisfactory to the Administrative Agent), in each case
without any pending draw, and all LC Disbursements shall have been reimbursed,
each Loan Party executing this Agreement covenants and agrees, jointly and
severally with all of the other Loan Parties, with the Lenders that:



Indebtedness. No Loan Party will, nor will it permit any Subsidiary to, create,
incur, assume or suffer to exist any Indebtedness, except:
(a)    the Secured Obligations;
(b)    Indebtedness existing on the Effective Date and set forth in
Schedule 6.01 and any extensions, renewals, refinancings and replacements of any
such Indebtedness in accordance with clause (f) hereof;
(c)    Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any other Loan Party
shall be subject to Section 6.04 and (ii) Indebtedness of any Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;
(d)    Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
Guarantees by the Borrower or any other Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and (iii)
Guarantees permitted under this clause (d) shall be subordinated to the Secured
Obligations on the same terms as the Indebtedness so Guaranteed is subordinated
to the Secured Obligations;
(e)    Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction, repair, replacement or improvement of any fixed or
capital assets, including equipment (whether or not constituting purchase money
Indebtedness), including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness in accordance with clause (f) below;
provided that (i) such Indebtedness is incurred prior


87



--------------------------------------------------------------------------------







to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) together with any Refinance
Indebtedness in respect thereof permitted by clause (f) below, shall not exceed
$25,000,000 at any time outstanding;
(f)    Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b), (e), (i), (j) and (k) hereof (such
Indebtedness being referred to herein as the “Original Indebtedness”); provided
that (i) such Refinance Indebtedness does not increase the principal amount or
interest rate of the Original Indebtedness, (ii) any Liens securing such
Refinance Indebtedness are not extended to any additional property of any Loan
Party or any Subsidiary, (iii) no Loan Party or any Subsidiary that is not
originally obligated with respect to repayment of such Original Indebtedness is
required to become obligated with respect to such Refinance Indebtedness, (iv)
such Refinance Indebtedness does not result in a shortening of the average
weighted maturity of such Original Indebtedness, (v) the terms of such Refinance
Indebtedness other than fees and interests are not materially less favorable,
taken as a whole, to the obligor thereunder than the original terms of such
Original Indebtedness, as reasonably determined in the good faith judgment of a
Financial Officer of the Borrower, and (vi) if such Original Indebtedness was
subordinated in right of payment to the Secured Obligations, then the terms and
conditions of such Refinance Indebtedness must include subordination terms and
conditions that are at least as favorable to the Administrative Agent and the
Lenders as those that were applicable to such Original Indebtedness;
(g)     Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
(h)    Indebtedness of any Loan Party in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations, in each case provided
in the ordinary course of business;
(i)    Subordinated Indebtedness; provided that, such Indebtedness shall be
subordinated to the Secured Obligations on terms and conditions reasonably
acceptable to the Administrative Agent;
(j)    Indebtedness of any Person that becomes a Subsidiary after the Effective
Date; provided that (i) such Indebtedness exists at the time such Person becomes
a Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (j), together with any Refinance
Indebtedness in respect thereof permitted by clause (f) above, shall not exceed
$10,000,000 at any time outstanding;
(k)    Indebtedness in respect of Swap Agreements permitted by Section 6.07;
(l)    other Indebtedness incurred after the Effective Date that is unsecured so
long as (A) the Borrower shall certify to the Administrative Agent and the
Lenders (and provide the Administrative Agent and the Lenders with a pro forma
calculation) that, after giving effect to the incurrence of such Indebtedness,
the Payment Condition will be satisfied, and (B) with respect to Indebtedness in
an aggregate principal amount at the time of its incurrence or issuance that
exceeds $25,000,000, (1) the stated maturity of such Indebtedness shall not be
earlier than the date that is six (6) months after the Maturity Date and (2) the
financial covenants and events of default to which such Indebtedness is subject
are not more restrictive in any material respect than the financial covenants
and Events of Default under this Agreement, as determined in the good faith
judgment of a Financial Officer of the Borrower, unless the Loan Parties


88



--------------------------------------------------------------------------------







agree to amend this Agreement such that the condition in this clause (B) would
be satisfied upon the execution of such amendment;
(m)    Indebtedness in respect of Permitted Convertible Notes in an aggregate
principal amount not to exceed $86,300,000 at any time outstanding; and
(n)    other Indebtedness in an aggregate principal amount not exceeding
$20,000,000 at any time outstanding.
The accrual of interest, the accretion of accreted value, the accretion of
original issue discount, the accretion of liquidation preference and increases
in the amount of Indebtedness or other obligations solely as a result of
fluctuations in the exchange rate of currencies shall not be deemed to be an
incurrence of Indebtedness or other obligations for purposes of this Section
6.01.

Liens. No Loan Party will, nor will it permit any Subsidiary to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
Accounts) or rights in respect of any thereof, except:
(a)    Liens created pursuant to any Loan Document;
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Effective Date and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the Effective Date, and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
(d)    Liens on fixed or capital assets acquired, constructed, repaired,
replaced or improved by the Borrower or any Subsidiary; provided that (i) such
Liens secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such
Liens and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
Liens shall not apply to any other property or assets of the Borrower or any
Subsidiary;
(e)    any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by the Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the Effective Date prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
(f)    Liens of a collecting bank arising in the ordinary course of business
under Section 4‑208 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;
(g)    Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;


89



--------------------------------------------------------------------------------







(h)    Liens granted by a Subsidiary that is not a Loan Party in favor of the
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;
(i)    Liens, if any, in favor of the Issuing Banks and/or the Swingline Lender
to cash collateralize LC Exposure or otherwise secure the obligations of a
Defaulting Lender to fund risk participations hereunder;
(j)    financing statements filed under the UCC of any jurisdiction for notice
purposes in connection with any operating lease in respect of the amounts
covered by such lease; and
(k)    other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed $15,000,000.
Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrances or
clause (a) or (f) above and (2) Inventory, other than those permitted under
clause (a) or (b) of the definition of Permitted Encumbrances or clause (a)
above.
    

Fundamental Changes.
(a)    No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing (i) any Subsidiary of the Borrower may merge
into the Borrower in a transaction in which the Borrower is the surviving
entity, (ii) any Subsidiary of the Borrower may merge into any Loan Party or any
other Subsidiary, provided that, with respect to any transaction in which any
Loan Party merges with another Subsidiary, the surviving entity shall be a Loan
Party or shall promptly thereafter become a Loan Party, (iii) any Subsidiary
that is not a Loan Party may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders and (iv) in
connection with any acquisition permitted under Section 6.04, any Subsidiary of
the Borrower may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it, provided that (x) in the case
of a merger or amalgamation involving the Borrower or another Loan Party, the
continuing or surviving Person shall be the Borrower or such Loan Party (or will
become a Loan Party concurrently herewith), as applicable, and (y) the Person
surviving such merger shall be a wholly owned Subsidiary of the Borrower.
(b)    No Loan Party will, nor will it permit any Subsidiary to, engage to any
material extent in any business other than businesses substantially similar to
the type conducted by the Borrower and its Subsidiaries on the Effective Date
and businesses reasonably related thereto and logical extensions thereof.
(c)    No Loan Party will, nor will it permit any Subsidiary to, change its
fiscal year from the fiscal year in effect on the Effective Date.

Investments, Loans, Advances, Guarantees and Acquisitions. No Loan Party will,
nor will it permit any Subsidiary to, form any subsidiary after the Effective
Date, or purchase, hold or acquire (including pursuant to any merger with any
Person that was not a Loan Party and a wholly owned Subsidiary prior to such
merger) any evidences of Indebtedness or Equity Interests or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other


90



--------------------------------------------------------------------------------







Person, or purchase or otherwise acquire (in one transaction or a series of
transactions) any assets of any other Person constituting a business unit
(whether through purchase of assets, merger or otherwise), except:
(a)    investments in the form of cash or Permitted Investments;
(b)    investments in existence on the Effective Date and described in Schedule
6.04 and any modification, replacement, renewal or extension thereof to the
extent not involving any additional investment;
(c)    investments by the Borrower and the Subsidiaries in Equity Interests in
their respective Subsidiaries, provided that (A) any such Equity Interests held
by a Loan Party shall be pledged pursuant to the Security Agreement (subject to
the limitations applicable to Equity Interests of a Foreign Subsidiary or
Foreign Subsidiary Holdco referred to in Section 5.14) and (B) the aggregate
amount of such investments by Loan Parties in Subsidiaries that are not Loan
Parties (together with outstanding intercompany loans permitted under clause (B)
of the proviso to Section 6.04(d) and outstanding Guarantees permitted under the
proviso to Section 6.04(e)) shall not exceed $5,000,000 at any time outstanding
(in each case determined without regard to any write-downs or write-offs);
(d)    loans or advances made by any Loan Party to any other Loan Party or any
Subsidiary and made by any Subsidiary to a Loan Party or any other Subsidiary,
provided that (A) any such loans and advances made by a Loan Party shall be
evidenced by a promissory note pledged pursuant to the Security Agreement and
(B) the amount of such loans and advances made by Loan Parties to Subsidiaries
that are not Loan Parties (together with outstanding investments permitted under
clause (B) of the proviso to Section 6.04(c) and outstanding Guarantees
permitted under the proviso to Section 6.04(e)) shall not exceed $5,000,000 at
any time outstanding (in each case determined without regard to any write-downs
or write-offs);
(e)    Guarantees constituting Indebtedness permitted by Section 6.01, provided
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties that is Guaranteed by any Loan Party (together with outstanding
investments permitted under clause (B) to the proviso to Section 6.04(c) and
outstanding intercompany loans permitted under clause (B) of the proviso to
Section 6.04(d)) shall not exceed $5,000,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);
(f)    notes payable, or stock or other securities issued by Account Debtors to
a Loan Party pursuant to negotiated agreements with respect to settlement of
such Account Debtor’s Accounts in the ordinary course of business, consistent
with past practices;
(g)    investments in the form of Swap Agreements permitted by Section 6.07;
(h)    investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or consolidates or merges with the Borrower or any of
the Subsidiaries (including in connection with a Permitted Acquisition) so long
as such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;
(i)    investments received in connection with the disposition of assets
permitted by Section 6.05;
(j)    investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;


91



--------------------------------------------------------------------------------







(k)    Permitted Acquisitions;
(l)    advances to officers, directors and employees of the Borrower or any
Subsidiaries made in the ordinary course of business and consistent with past
practices for travel, entertainment, relocation and similar purposes up to a
maximum of $10,000,000 in the aggregate at any one time outstanding;
(m)    investments consisting of extensions of credit in the nature of Accounts
or notes receivable arising from the grant of trade credit in the ordinary
course of business, and investments received in satisfaction or partial
satisfaction thereof from financially troubled Account Debtors to the extent
reasonably necessary in order to prevent or limit loss;
(n)    the Borrower’s entry into (including payments of premiums in connection
therewith), and the performance of obligations under, Permitted Call Spread Swap
Agreements in accordance with their terms;
(o)    other investments (other than Acquisitions), so long as the Payment
Condition shall be satisfied with respect to such investments; and
(p)    other investments (other than Acquisitions) not permitted by any other
clause of this Section in an amount not to exceed $10,000,000 in the aggregate
at any time outstanding, so long as no Default or Event of Default has occurred
and is continuing or would result after giving effect (including pro forma
effect) to any such investment.
The accrual of interest, the accretion of accreted value, the accretion of
original issue discount, the accretion of liquidation preference and increases
in the amount of investments or other obligations solely as a result of
fluctuations in the exchange rate of currencies or increases in the value of
such investments shall not be deemed to be an increase in the amount of any
investment for purposes of this Section 6.04.

Asset Sales. No Loan Party will, nor will it permit any Subsidiary to, sell,
transfer, lease or otherwise dispose of any asset, including any Equity Interest
owned by it, nor will the Borrower permit any Subsidiary to issue any additional
Equity Interest in such Subsidiary (other than to the Borrower or another
Subsidiary in compliance with Section 6.04), except:
(a)    sales, transfers and dispositions of (i) Inventory in the ordinary course
of business, (ii) used, obsolete, worn out or surplus Equipment or property in
the ordinary course of business, (iii) property no longer used or useful to the
business of the Loan Parties and their respective Subsidiaries in the ordinary
course of business and (iv) equipment or real property to the extent that (A)
such property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such sale, transfer or disposition
are reasonably promptly applied to the purchase price of such replacement
property;
(b)    sales, transfers and dispositions of assets to the Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.09;
(c)    sales, transfers and dispositions of Accounts in connection with the
compromise, settlement or collection thereof (including, without limitation,
sales, transfers and dispositions of Accounts in connection with supply chain
financing on terms and conditions acceptable to the Administrative Agent in its
sole discretion);
(d)    Sale and Leaseback Transactions permitted by Section 6.06;


92



--------------------------------------------------------------------------------







(e)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary;
(f)    the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business;
(g)    the granting of any Lien permitted under Section 6.02;
(h)    sales, transfers and dispositions to the extent constituting investments
permitted under Section 6.04;
(i)    sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other clause of this Section; provided that,
the aggregate fair market value of all assets sold, transferred or otherwise
disposed of in reliance upon this paragraph (i) shall not exceed $5,000,000
during any fiscal year of the Borrower; and
(j)    any other sales, transfers or other dispositions of assets so long as (i)
such sales, transfers or other dispositions do not, either individually or in
the aggregate, constitute a sale, transfer or disposition of all or
substantially all of the assets of the Borrower and its Subsidiaries and (ii)
the Payment Condition shall be satisfied with respect to each such sale,
transfer or other disposition of assets;
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b), (c), (e), (g) and (h)
above) shall be made for fair value and for at least 75% cash consideration.



Sale and Leaseback Transactions. No Loan Party will, nor will it permit any
Subsidiary to, enter into any arrangement, directly or indirectly, whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”), except for any such sale of any fixed or capital assets
by the Borrower or any Subsidiary that (a) is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 180 days after the Borrower or such Subsidiary acquires or
completes the construction of such fixed or capital asset or (b) meets each of
the following conditions: (i) such sale is made for consideration in an amount
not less than the fair value of such fixed or capital asset, (ii) such sale is
for at least 75% cash consideration and (iii) the sum of the aggregate
consideration received on or after the Effective Date in respect of all Sale and
Leaseback Transactions made in reliance on this clause (b) shall not exceed
$50,000,000.

Swap Agreements. No Loan Party will, nor will it permit any Subsidiary to, enter
into any Swap Agreement, except (a) Swap Agreements entered into to hedge or
mitigate risks to which the Borrower or any Subsidiary has actual exposure
(other than those in respect of Equity Interests of the Borrower or any
Subsidiary), (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary and
(c) Permitted Call Spread Swap Agreements.





93



--------------------------------------------------------------------------------







Restricted Payments; Certain Payments of Indebtedness.
(a)    No Loan Party will, nor will it permit any Subsidiary to, declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except (i)
the Borrower may declare and pay dividends with respect to its common stock
payable solely in additional shares of its common stock, and, with respect to
its preferred stock, payable solely in additional shares of such preferred stock
or in shares of its common stock, (ii) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (iii) subject to
Section 2.11(c), the Borrower and each Subsidiary may purchase, redeem or
otherwise acquire its common Equity Interests with the proceeds received from
the substantially concurrent issuance of new common Equity Interests, (iv) the
Borrower and any of its Subsidiaries may make dividends, distributions or
payments with respect to awards granted to current or former employees,
directors or independent contractors of any Loan Party or any of its Affiliates;
provided that, no such dividends, distributions or payments shall be made in
cash pursuant to this clause (iv) unless (x) both immediately prior to and after
giving effect (including pro forma effect) thereto, no Default or Event of
Default shall occurred and be continuing and (y) such dividends, distributions
and payments shall be made in accordance with the Borrower’s 2014 Equity and
Incentive Compensation Plan, effective as of June 15, 2014 (as amended, restated
or otherwise modified from time to time, except to the extent any such
amendment, restatement or modification would be materially adverse to the
Lenders) and (v) the Borrower and each Subsidiary may make other Restricted
Payments not otherwise permitted under this Section 6.08(a), so long as the
Payment Condition shall be satisfied with respect to such Restricted Payment.
Notwithstanding the foregoing, and for the avoidance of doubt, (i) the
conversion by holders of (including any cash payment upon conversion), or
required payment of any principal or premium on, or required payment of any
interest with respect to, any Permitted Convertible Notes, in each case, in
accordance with the terms of the indenture governing such Permitted Convertible
Notes, shall not constitute a Restricted Payment; provided that, to the extent
both (a) the aggregate amount of cash payable upon conversion or payment of any
Permitted Convertible Note (excluding any required payment of interest with
respect to such Permitted Convertible Note and excluding any payment of cash in
lieu of a fractional share due upon conversion thereof) exceeds the aggregate
principal amount thereof and (b) such conversion or payment does not trigger or
correspond to an exercise or early unwind or settlement of a corresponding
portion of the Bond Hedge Transactions constituting Permitted Call Spread Swap
Agreements relating to such Permitted Convertible Note (including, for the
avoidance of doubt, the case where there is no Bond Hedge Transaction
constituting a Permitted Call Spread Swap Agreement relating to such Permitted
Convertible Note), the payment of such excess cash (any such payment, a “Cash
Excess Payment”) shall constitute a Restricted Payment notwithstanding this
clause (i); and (ii) any required payment with respect to, or required early
unwind or settlement of, any Permitted Call Spread Swap Agreement, in each case,
in accordance with the terms of the agreement governing such Permitted Call
Spread Swap Agreement shall not constitute a Restricted Payment; provided that,
to the extent cash is required to be paid under a Warrant Transaction as a
result of the election of “cash settlement” (or substantially equivalent term)
as the “settlement method” (or substantially equivalent term) thereunder by the
Borrower (or its Affiliate) (including in connection with the exercise and/or
early unwind or settlement thereof), the payment of such cash (any such payment,
a “Cash Settlement Payment”) shall constitute a Restricted Payment
notwithstanding this clause (ii). Notwithstanding the foregoing, the Borrower
may make Restricted Payments in respect of Cash Excess Payments and/or Cash
Settlement Payments so long as the Payment Condition shall be satisfied with
respect thereto.


Notwithstanding the foregoing, the Borrower may repurchase, exchange or induce
the conversion of Permitted Convertible Notes by delivery of shares of the
Borrower’s common stock and/or a different series of Permitted Convertible Notes
(which series (x) matures after, and does not require any scheduled


94



--------------------------------------------------------------------------------







amortization or other scheduled payments of principal prior to, the analogous
date under the indenture governing the Permitted Convertible Notes that are so
repurchased, exchanged or converted and (y) has terms, conditions and covenants
that are no less favorable to the Borrower than the Permitted Convertible Notes
that are so repurchased, exchanged or converted (as determined by the board of
directors of the Borrower, or a committee thereof, in good faith)) (any such
series of Permitted Convertible Notes, “Refinancing Convertible Notes”) and/or
by payment of cash (in an amount that does not exceed the proceeds received by
the Borrower from the substantially concurrent issuance of shares of the
Borrower’s common stock and/or a Refinancing Convertible Notes plus the net cash
proceeds, if any, received by the Borrower pursuant to the related exercise or
early unwind or termination of the related Permitted Call Spread Swap Agreements
pursuant to the immediately following proviso); provided that, substantially
concurrently with, or a commercially reasonable period of time before or after,
the related settlement date for the Permitted Convertible Notes that are so
repurchased, exchanged or converted, the Borrower shall (and, for the avoidance
of doubt, shall be permitted under this Section 6.08(a) to) exercise or unwind
or terminate early (whether in cash, shares or any combination thereof) the
portion of the Permitted Call Spread Swap Agreements, if any, corresponding to
such Permitted Convertible Notes that are so repurchased, exchanged or
converted.


(b)    No Loan Party will, nor will it permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any voluntary payment or other voluntary
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any voluntary payment or other
voluntary distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any
Indebtedness, except:
(i)    payment of Indebtedness created under the Loan Documents;
(ii)    payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness permitted to be incurred pursuant to
Section 6.01, other than payments in respect of any Subordinated Indebtedness to
the extent prohibited by the subordination provisions thereof;
(iii)    refinancings of Indebtedness to the extent permitted by Section 6.01;
and
(iv)    payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
(to the extent such sale or transfer is permitted by the terms of Section 6.05).
Notwithstanding the foregoing, this Section 6.08(b) shall not apply to any
direct or indirect prepayment, redemption, repurchase, conversion, settlement,
amendment, modification, supplement or adjustment with respect to any Permitted
Convertible Notes pursuant to their terms unless such prepayment, redemption,
repurchase, conversion, settlement, amendment, modification, supplement or
adjustment results from a default thereunder or an event of the type that
constitutes an Event of Default.



Transactions with Affiliates. No Loan Party will, nor will it permit any
Subsidiary to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a)
transactions that (i) are in the ordinary course of business and (ii) are at
prices and on terms and conditions, when taken as a whole, not less favorable to
such Loan Party or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the Loan
Parties not involving any other Affiliate, (c) any investment permitted by
Sections 6.04(c), 6.04(d) or 6.04(e), (d) any Indebtedness


95



--------------------------------------------------------------------------------







permitted under Section 6.01(c) or 6.01(d), (e) any Restricted Payment permitted
by Section 6.08, (f) loans or advances to employees permitted under
Section 6.04, (g) the payment of reasonable fees to directors of the Borrower or
any Subsidiary who are not employees of the Borrower or any Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrower or its
Subsidiaries in the ordinary course of business, (h) any issuances of securities
or other payments, awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment agreements, stock options, equity-based awards
and stock ownership plans approved by such Loan Party’s board of directors (or
equivalent governing body), or its delegate, and (i) the transactions identified
on Schedule 6.09.

Restrictive Agreements. No Loan Party will, nor will it permit any Subsidiary
to, directly or indirectly, enter into, incur or permit to exist any agreement
or other arrangement that prohibits, restricts or imposes any condition upon (a)
the ability of such Loan Party or any Subsidiary to create, incur or permit to
exist any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to the Borrower or any
other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by any Requirement of Law, any Loan Document or any Existing
Convertible Note Document, (ii) the foregoing shall not apply to restrictions
and conditions existing on the Effective Date identified on Schedule 6.10 (but
shall apply to any extension or renewal of, or any amendment or modification
expanding the scope of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause (a)
of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof, and (vi) the foregoing shall not
apply to restrictions imposed by any agreement governing Indebtedness entered
into after the Effective Date and permitted under Section 6.01(l), provided that
such restrictions (x) taken as a whole, in the good faith judgment of the
Borrower, are no more restrictive with respect to the Loan Parties than
customary market terms for Indebtedness of such type (and, in any event, are no
more restrictive than the restrictions contained in this Agreement), and (y) do
not adversely affect the ability of the Loan Parties (A) to make any payments
required to be paid by the Loan Parties with respect to the Obligations or (B)
to grant Liens on the Collateral in favor of the Administrative Agent.

Amendment of Material Documents. No Loan Party will, nor will it permit any
Subsidiary to, amend, modify or waive any of its rights under (a) any agreement
relating to any Subordinated Indebtedness or any Existing Convertible Notes, in
each case, except (i) if such Subordinated Indebtedness or Indebtedness in
respect of any Existing Convertible Notes is subject to a subordination
agreement or intercreditor agreement, as applicable, between the Administrative
Agent and the holders of such Indebtedness, to the extent such amendment,
modification or waiver would not be prohibited by the terms of such
subordination agreement or intercreditor agreement, (ii) if such Indebtedness is
in respect of any Permitted Convertible Notes, to the extent any such amendment,
modification or waiver is expressly required pursuant to the terms of the
indenture governing such Permitted Convertible Notes (as in effect on the date
such Permitted Convertible Notes are issued) or (iii) to the extent any such
amendment, modification or waiver does not amend, modify or waive the indenture
governing any Permitted Convertible Notes and would not be materially adverse to
the Lenders or (b) its charter, articles or certificate of incorporation or
organization, by-laws, operating, management or partnership agreement or other
organizational or governing documents, in each case, except to the extent any
such amendment, modification or waiver would not be materially adverse to the
Lenders.


96



--------------------------------------------------------------------------------








Financial Covenants.
(a)    Fixed Charge Coverage Ratio. During any FCCR Test Period, the Borrower
will not permit the Fixed Charge Coverage Ratio as of the last day of any period
of four fiscal quarters ending during such FCCR Test Period, to be less than
1.10 to 1.0.
(b)    Minimum Liquidity. So long as the Existing Convertible Notes remain
outstanding, during the period commencing on March 1, 2021 and ending on June 1,
2021, the Borrower shall not at any time permit Liquidity to be less than the
sum of (x) the aggregate outstanding principal amount of the Existing
Convertible Notes at such time plus (y) an amount equal to 12.5% of the
Aggregate Commitment at such time; provided, however, that the Borrower shall
not be required to comply with this covenant if (i) it shall have demonstrated
to the reasonable satisfaction of the Administrative Agent that the Borrower has
made and shall maintain alternative arrangements (including, without limitation,
binding refinancing commitments or satisfactory hedging arrangements) to provide
for the repayment and/or refinancing in full of the Existing Convertible Notes
on or prior to the maturity date thereof or (ii) all but $10,000,000 or less of
the Existing Convertible Notes have been converted to equity.

ARTICLE VII

Events of Default
If any of the following events (“Events of Default”) shall occur:


(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Sections 5.02(a), 5.03 (with respect to a Loan Party’s
existence) or 5.08 or in Article VI;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document (other than
those which constitute a default under another Section of this Article), and
such failure shall continue unremedied for a period of (i) five (5) Business
Days after the earlier of any Loan Party’s knowledge of such breach or notice
thereof from the Administrative Agent (which notice will be given at the request
of any Lender) if such breach relates to terms or provisions of Sections 5.01,
5.02 (other than Section 5.02(a)), 5.03 through 5.07, 5.10, 5.11 or 5.14 of this
Agreement or (ii) fifteen (15) Business Days after the earlier of any Loan
Party’s knowledge of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request


97



--------------------------------------------------------------------------------







of any Lender) if such breach relates to terms or provisions of any other
Section of this Agreement or any other Loan Document;
(f)    any Loan Party or Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace period set forth in the documents governing such
Material Indebtedness);
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness to the extent such sale or transfer is
permitted by Section 6.05, (ii) any redemption, exchange, repurchase, conversion
or settlement with respect to any Permitted Convertible Notes, or satisfaction
of any condition giving rise to or permitting the foregoing, pursuant to their
terms unless such redemption, repurchase, conversion or settlement results from
a default thereunder or an event of the type that constitutes an Event of
Default or (iii) any early payment requirement or unwinding or termination with
respect to any Permitted Call Spread Swap Agreement, or satisfaction of any
condition giving rise to or permitting the foregoing, in accordance with the
terms thereof where neither the Borrower nor any of its Affiliates is the
“defaulting party” (or substantially equivalent term) under the terms of such
Permitted Call Spread Swap Agreement;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or Subsidiary or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;
(i)    any Loan Party or Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Loan Party or Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
(j)    any Loan Party or Subsidiary shall become unable, admit in writing its
inability, or publicly declare its intention not to, or fail generally to pay
its debts as they become due;
(k)    (i) one or more judgments for the payment of money in an aggregate amount
in excess of $25,000,000 (to the extent not covered by insurance as to which the
relevant insurance company has not disputed coverage) shall be rendered against
any Loan Party, any Subsidiary or any combination thereof and the same shall
remain undischarged for a period of thirty (30) consecutive days during which


98



--------------------------------------------------------------------------------







execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of any Loan Party or
Subsidiary to enforce any such judgment; or (ii) any Loan Party or Subsidiary
shall fail within thirty (30) days to discharge one or more non-monetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgments or orders, in any
such case, are not stayed on appeal or otherwise being appropriately contested
in good faith by proper proceedings diligently pursued;
(l)    an ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$25,000,000 for all periods;
(m)    a Change in Control shall occur;
(n)    the Loan Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty to which it is a
party, or any Loan Guarantor shall deny that it has any further liability under
the Loan Guaranty to which it is a party, or shall give notice to such effect,
including, but not limited to notice of termination delivered pursuant to
Section 10.08;
(o)    except as permitted by the terms of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in any Collateral purported to be covered thereby, or (ii) any Lien
securing any Secured Obligation shall cease to be a perfected, first priority
Lien;
(p)    any Collateral Document shall fail to remain in full force or effect or
any action shall be taken by any Loan Party to discontinue or to assert the
invalidity or unenforceability of any Collateral Document; or
(q)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction that evidences its assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), in each case,
other than in connection with a termination of such Loan Document (or, with
respect to any Loan Party, the release of such Loan Party from its obligations
under such Loan Document) in accordance with the terms hereof or thereof;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, whereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, but ratably as among the Classes of Loans and the Loans of each Class at
the time outstanding, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and (iii) require cash collateral for the LC
Exposure in accordance with Section 2.06(j) hereof; and in the case of any event
with respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding and the cash collateral for the LC Exposure, together with accrued
interest thereon and all fees


99



--------------------------------------------------------------------------------







and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
increase the rate of interest applicable to the Loans and other Obligations as
set forth in this Agreement and exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent
Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties, and each Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan Documents
(including, without limitation, the intercreditor agreements specified in
Section 9.21), and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. In addition, to the
extent required under the laws of any jurisdiction other than the United States
of America, each of the Lenders and each of the Issuing Banks hereby grants to
the Administrative Agent any required powers of attorney to execute any
Collateral Document governed by the laws of such jurisdiction on such Lender’s
or such Issuing Bank’s behalf. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders (including the Swingline
Lender and the Issuing Banks), and the Loan Parties shall not have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” as used herein or in any other Loan Documents
(or any similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and, (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct as determined by a final


100



--------------------------------------------------------------------------------







non-appealable judgment of a court of competent jurisdiction. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, to appoint a successor
(which successor shall be consented to by the Borrower, such consent not to be
unreasonably withheld or delayed; provided, however, if an Event of Default
shall exist at such time, no consent of the Borrower shall be required
hereunder). If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by its successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. Notwithstanding
the foregoing, in the event no successor Administrative Agent shall have been so
appointed and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its intent to resign, the
retiring Administrative Agent may give notice of the effectiveness of its
resignation to the Lenders, the Issuing Banks and the Borrower, whereupon, on
the date of effectiveness of such resignation stated in such notice, (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the


101



--------------------------------------------------------------------------------







other Loan Documents, provided that, solely for purposes of maintaining any
security interest granted to the Administrative Agent under any Collateral
Document for the benefit of the Secured Parties, the retiring Administrative
Agent shall continue to be vested with such security interest as collateral
agent for the benefit of the Secured Parties and, in the case of any Collateral
in the possession of the Administrative Agent, shall continue to hold such
Collateral, in each case until such time as a successor Administrative Agent is
appointed and accepts such appointment in accordance with this paragraph (it
being understood and agreed that the retiring Administrative Agent shall have no
duly or obligation to take any further action under any Collateral Document,
including any action required to maintain the perfection of any such security
interest), and (b) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, provided that (i) all payments required to be made hereunder or under any
other Loan Document to the Administrative Agent for the account of any Person
other than the Administrative Agent shall be made directly to such Person and
(ii) all notices and other communications required or contemplated to be given
or made to the Administrative Agent shall also directly be given or made to each
Lender and each Issuing Bank. Following the effectiveness of the Administrative
Agent’s resignation from its capacity as such, the provisions of this Article,
Section 2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent, any arranger of this credit facility or any amendment thereto or any
other Lender and their respective Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent, any arranger of this credit facility or any amendment
thereto or any other Lender and their respective Related Parties and based on
such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.
Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential in accordance
with the requirements of Section 9.12 and strictly for its internal use, not
share the Report with any Loan Party or any other Person except as otherwise
permitted pursuant to this Agreement; and (v) without limiting the generality of
any other indemnification provision contained in this Agreement, (A) it will
hold the Administrative Agent and any such other Person preparing a Report
harmless from any action the indemnifying Lender may take or conclusion the


102



--------------------------------------------------------------------------------







indemnifying Lender may reach or draw from any Report in connection with any
extension of credit that the indemnifying Lender has made or may make to the
Borrower, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a Loan or Loans; and (B) it will pay and protect, and
indemnify, defend, and hold the Administrative Agent and any such other Person
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including reasonable attorneys’
fees) incurred by the Administrative Agent or any such other Person as the
direct or indirect result of any third parties who might obtain all or part of
any Report through the indemnifying Lender.
None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Borrower to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect


103



--------------------------------------------------------------------------------







or impair the Secured Obligations or any Liens upon (or obligations of the
Borrower or any Subsidiary in respect of) all interests retained by the Borrower
or any Subsidiary, including (without limitation) the proceeds of the sale, all
of which shall continue to constitute part of the Collateral.
JPMCB has adopted internal policies and procedures that address requirements
placed on federally regulated lenders under the National Flood Insurance Reform
Act of 1994 and related legislation (the “Flood Laws”). JPMCB, as administrative
agent or collateral agent on a syndicated facility, will post on the applicable
electronic platform (or otherwise distribute to each Lender in the syndicate)
documents that it receives in connection with the Flood Laws. However, JPMCB
reminds each Lender and Participant in the facility that, pursuant to the Flood
Laws, each federally regulated Lender (whether acting as a Lender or Participant
in the facility) is responsible for assuring its own compliance with the flood
insurance requirements.
The Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by the
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Québec to secure obligations of the Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by the Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by the Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement. Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Québec), JPMorgan Chase Bank,
N.A. as Administrative Agent may acquire and be the holder of any bond issued by
the Borrower or any Subsidiary in connection with this Agreement (i.e., the
fondé de pouvoir may acquire and hold the first bond issued under any deed of
hypothec by the Borrower or any Subsidiary).
The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Borrower as ultimate parent of any subsidiary of the Borrower
which is organized under the laws of the Netherlands and the Equity Interests of
which are pledged in connection herewith (a “Dutch Pledge”). Without prejudice
to the provisions of this Agreement and the other Loan Documents, the parties
hereto acknowledge and agree with the creation of parallel debt obligations of
the Borrower or any relevant Subsidiary as will be described in any Dutch Pledge
(the “Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Secured Obligations, and any payment to the Secured
Parties in satisfaction of the Secured Obligations shall - conditionally upon
such payment not subsequently being avoided or reduced by virtue of any
provisions or enactments relating to bankruptcy, insolvency, preference,
liquidation or similar laws of general application - be deemed as satisfaction
of the corresponding amount of the Parallel Debt. The parties hereto acknowledge
and agree that, for purposes of a Dutch Pledge, any resignation by the
Administrative Agent is not effective until its rights under the Parallel Debt
are assigned to the successor Administrative Agent.
The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrower and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking. The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent


104



--------------------------------------------------------------------------------







(Treuhaender) and (ii) administer and hold as fiduciary agent (Treuhaender) any
pledge created under a German law governed Collateral Document which is created
in favor of any Secured Party or transferred to any Secured Party due to its
accessory nature (Akzessorietaet), in each case in its own name and for the
account of the Secured Parties. Each Lender, on its own behalf and on behalf of
its affiliated Secured Parties, hereby authorizes the Administrative Agent to
enter as its agent in its name and on its behalf into any German law governed
Collateral Document, to accept as its agent in its name and on its behalf any
pledge under such Collateral Document and to agree to and execute as agent in
its name and on its behalf any amendments, supplements and other alterations to
any such Collateral Document and to release any such Collateral Document and any
pledge created under any such Collateral Document in accordance with the
provisions herein and/or the provisions in any such Collateral Document.

ARTICLE IX

Miscellaneous

Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone or Electronic Systems (and subject in each
case to paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail, sent by telecopy or sent by
e-mail in accordance with this Section 9.01, as follows:
(i)    if to any Loan Party, to the Borrower at TimkenSteel Corporation, 1835
Dueber Avenue, S.W., Canton, Ohio 44706, Attention of Chris Holding (Telephone
No. (330) 471-3921; E-mail: chris.holding@timkensteel.com);
(ii)    if to JPMCB as the Administrative Agent (other than for purposes of a
notification of the DQ List), or in its capacity as an Issuing Bank or the
Swingline Lender, to JPMorgan Chase Bank, N.A., 1300 East 9th Street FL 13,
Cleveland, Ohio 44114, Attention of Randy Abrams (Telecopy No. (216) 781-2071;
E-mail: randy.j.abrams@chase.com);
(iii)    if to the Administrative Agent for purposes of a notification of the DQ
List, to JPMDQ_Contact@jpmorgan.com; and
(iv)    if to any other Lender or Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II (other than Borrowing Requests
and Interest Election Requests, which may be delivered or furnished by using
Electronic Systems pursuant to procedures approved by the Administrative Agent)
unless otherwise agreed to by the Administrative Agent and the applicable
Lender. Each of the Administrative Agent and the


105



--------------------------------------------------------------------------------







Borrower (on behalf of the Loan Parties) may, in its discretion, agree to accept
notices and other communications to it hereunder by Electronic Systems pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise proscribes, all such notices and other communications (i) sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and (ii)
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient, at its e-mail address as described in
the foregoing clause (i), of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, e-mail or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day of the recipient.
Unless the Administrative Agent otherwise prescribes, notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the recipient
and (ii) posted to an Internet or intranet website shall be deemed received upon
the deemed receipt by the intended recipient, at its e-mail address as described
in the foregoing clause (i), of notification that such notice or communication
is available and identifying the website address therefor; provided that, for
both clauses (i) and (ii) above, if such notice, email or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.
(c)    Any party hereto may change its address, telecopy number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto.
(d)    Electronic Systems.
(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, any Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System, except to the extent of direct or actual damages
as


106



--------------------------------------------------------------------------------







are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System.

Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)    Except as provided in the first sentence of Section 2.09(e) (with respect
to any Commitment increase) or Section 2.14(c) with respect to an alternate rate
of interest to the LIBO Rate, neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or by the
Borrower and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall:
(i) increase the Commitment of any Lender without the written consent of such
Lender;
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any interest or fees payable hereunder,
without the written consent of each Lender directly affected thereby (except
that (A) any amendment or modification of the financial covenants in this
Agreement (or defined terms used in the financial covenants in this Agreement)
shall not constitute a reduction in the rate of interest or reduction of any
interest or fees payable hereunder for purposes of this clause (ii) and (B) only
the consent of the Required Lenders shall be required to waive any obligation of
the Borrower to pay interest at the rate prescribed in Section 2.13(c));
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby;
(iv) change Section 2.18(b) or (d) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender;


107



--------------------------------------------------------------------------------







(v) change any of the provisions of this Section or the definition of “Required
Lenders” or “Supermajority Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
(vi) release the Borrower from its obligations under Article X or release all or
substantially all of the Guarantors from their obligations under the Loan
Guaranty without the written consent of each Lender;
(vii) change the definition of “Borrowing Base” (or any defined terms used
therein) in a manner that makes more credit available, increase the advance
rates set forth in the definition of “Borrowing Base” or add new categories of
eligible assets, in each case, without the written consent of the Supermajority
Lenders; or
(viii) except as provided in clause (d) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Banks or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Banks or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.21 shall require the
consent of the Administrative Agent, the Issuing Banks and the Swingline
Lender); provided further that no such agreement shall amend or modify the
provisions of Section 2.07 or any letter of credit application or any bilateral
agreement between the Borrower and an Issuing Bank regarding such Issuing Bank’s
Issuing Bank Sublimit or the respective rights and obligations between the
Borrower and such Issuing Bank in connection with the issuance of Letters of
Credit without the prior written consent of the Administrative Agent and the
applicable Issuing Bank, respectively. Notwithstanding the foregoing, no consent
with respect to any amendment, waiver or other modification of this Agreement
shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (i), (ii) or (iii)
of the first proviso of this Section 9.02(b) and then only in the event such
Defaulting Lender shall be directly affected by such amendment, waiver or other
modification.
(c)    [Intentionally Omitted.]
(d)    The Lenders hereby irrevocably authorize the Administrative Agent, and
the Administrative Agent hereby agrees, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) in the event that such Collateral constitutes
property being sold or disposed of if the Borrower certifies to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry), (iii) in the event that such
Collateral constitutes property leased to the Borrower or any Subsidiary under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII and (v) in the event that such
Collateral constitutes property of a Subsidiary of the Borrower in the event
that such Subsidiary ceases to be a Loan Party. Except as provided in the
preceding sentence, the Administrative Agent will not release any Liens on
Collateral without the prior written authorization of the Required Lenders;


108



--------------------------------------------------------------------------------







provided that, the Administrative Agent may in its discretion, release its Liens
on Collateral valued in the aggregate not in excess of $1,000,000 during any
calendar year without the prior written authorization of the Required Lenders
(it being agreed that the Administrative Agent may rely conclusively on one or
more certificates of the Borrower as to the value of any Collateral to be so
released, without further inquiry). In connection with any release pursuant to
this Section, the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to) execute and deliver to any Loan Party, at such
Loan Party’s expense and without recourse or warranty to or by the
Administrative Agent or any other Secured Party, all documents that such Loan
Party shall reasonably request to evidence such release. Any such release shall
not in any manner discharge, affect, or impair the Secured Obligations or any
Liens (other than those expressly being released) upon (or obligations of the
Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.
(e)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower, the Administrative Agent and the Issuing Banks shall agree, as
of such date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.
(f)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

Expenses; Indemnity; Damage Waiver.
(a)    The Loan Parties shall, jointly and severally, pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (which shall be limited, in the case of legal fees and expenses, to
the reasonable and documented fees, disbursements and other charges of one
primary counsel, and one local counsel in each applicable jurisdiction, for the
Administrative Agent) in connection with the syndication and distribution
(including, without limitation, via the internet or through an Electronic
System) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by each Issuing Bank
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender (which shall be limited, in the


109



--------------------------------------------------------------------------------







case of legal fees and expenses, to the reasonable and documented fees,
disbursements and other charges of one primary counsel, and one local counsel in
each applicable jurisdiction, for the Administrative Agent, and not more than
one outside counsel, and one local counsel in each applicable jurisdiction, for
all of the other Lenders and, solely in the case of an actual or reasonably
perceived conflict of interest, one additional counsel for each affected Issuing
Bank or Lender) in connection with the enforcement or protection of its rights
in connection with this Agreement and any other Loan Document, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit. Expenses being reimbursed by the Loan Parties under this
Section include, without limiting the generality of the foregoing, fees, costs
and expenses incurred in connection with:
(i)    appraisals and insurance reviews;
(ii)    field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;
(iii)    background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;
(iv)    Taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) filing financing statements and continuations, and other
actions to perfect, protect, and continue the Administrative Agent’s Liens;
(v)    sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and
(vi)    forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral.
All of the foregoing fees, costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in
Section 2.19(c).
(b)    The Loan Parties shall, jointly and severally, indemnify the
Administrative Agent, each Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, liabilities and related expenses (which shall be limited, in
the case of legal fees and expenses, to the reasonable and documented fees,
disbursements and other charges of one primary counsel, and one local counsel in
each applicable jurisdiction, for the Administrative Agent, and not more than
one outside counsel, and one local counsel in each applicable jurisdiction, for
all of the other Lenders and, solely in the case of an actual or reasonably
perceived conflict of interest, one additional counsel for each affected Lender)
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
an Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or


110



--------------------------------------------------------------------------------







release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from (x) the gross negligence, bad faith or willful
misconduct of such Indemnitee (or any of its Controlled Related Parties (as
defined below)), (y) the material breach by such Indemnitee of its express
obligations under any Loan Document pursuant to a claim initiated by the
Borrower or (z) any disputes solely among Indemnitees and not arising out of any
act or omission of the Borrower or any of its Affiliates (other than (A) any
proceeding against any Indemnitee solely in its capacity or in fulfilling its
role as Administrative Agent, an Issuing Bank, Swingline Lender, Syndication
Agent, Documentation Agent, lead arranger, bookrunner or any other similar role
with respect to the credit facility evidenced by this Agreement or (B) arising
as a result of an act or omission by the Borrower or any of its Affiliates). As
used above, a “Controlled Related Party” of an Indemnitee means (1) any
Controlling Person or Controlled Affiliate of such Indemnitee, (2) the
respective directors, officers, or employees of such Indemnitee or any of its
Controlling Persons or Controlled Affiliates and (3) the respective agents or
representatives of such Indemnitee or any of its Controlling Persons or
Controlled Affiliates, in the case of this clause (3), acting on behalf of or at
the instructions of such Indemnitee, Controlling Person or such Controlled
Affiliate; provided that each reference to a Controlled Affiliate in this
sentence pertains to a Controlled Affiliate involved in the structuring,
arrangement, negotiation or syndication of the credit facility evidenced by this
Agreement. Each of the Administrative Agent and the Lenders hereby agrees, on
behalf of itself and its Controlled Related Party, that any settlement entered
into by the Administrative Agent or such Lender, respectively, and its
Controlled Related Party in connection with a claim or proceeding for which an
indemnity claim is made against the Borrower pursuant to the preceding sentence
shall be so entered into in good faith and not on an arbitrary or capricious
basis. This Section 9.03(b) shall not apply with respect to Taxes other than any
Taxes that represent losses, claims or damages arising from any non-Tax claim.
(c)    To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof), any Issuing
Bank or the Swingline Lender (or any Related Party of any of the foregoing)
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Bank or the Swingline Lender (or any
Related Party of any of the foregoing), as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Loan Parties’ failure to pay any such amount shall not
relieve any Loan Party of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Issuing Bank or the Swingline Lender in its capacity
as such.
(d)    To the extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.


111



--------------------------------------------------------------------------------







(e)    All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.

Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    (i)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment, participations in Letters of
Credit and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:


112



--------------------------------------------------------------------------------







(A)    the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof); provided, further, that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee (but, in each case, the assignor or assignee shall send notice of
such assignment to the Borrower); 
(B)    the Administrative Agent;
(C)    the Issuing Banks; and
(D)    the Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent (x) an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their respective affiliates and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws and (y) any Tax
forms or documentation required to be delivered pursuant to Section 2.17(f).
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and


113



--------------------------------------------------------------------------------







Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 (subject to the
requirements and limitations of Section 2.17) and 9.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of (and stated interest on) the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Sections 2.05(c), 2.06
(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be


114



--------------------------------------------------------------------------------







delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Treasury Regulations Section 5f.103-1(c)
and Proposed Treasury Regulations Section 1.163-5(b) (or any amended or
successor version). The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(e)    Disqualified Institutions.
(i)     No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower has consented to such assignment
or participation in writing in its sole and absolute discretion, in which case
such Person will not be considered a Disqualified Institution for the purpose of
such assignment or participation). For the avoidance of doubt, with respect to
any assignee or Participant that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a written
supplement to the list of “Disqualified Institutions” referred to in, the
definition of “Disqualified Institution”), (x) such assignee or Participant
shall not retroactively be disqualified from becoming a Lender or Participant
and (y) the execution by the Borrower of an Assignment and Assumption with
respect to such assignee will not by itself result in such assignee no longer
being considered a Disqualified Institution. Any assignment or participation in
violation of this clause (e)(i) shall not be void, but the other provisions of
this clause (e) shall apply.


115



--------------------------------------------------------------------------------







(ii)     If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
require such Disqualified Institution to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 9.04), all of its
interest, rights and obligations under this Agreement to one or more Persons
(other than an Ineligible Institution) at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.
(iii)     Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions to whom an assignment or participation is made in
violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter.
(iv)     The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on a Platform, including that portion
of such Platform that is designated for “public side” Lenders and/or (B) provide
the DQ List to each Lender or potential Lender requesting the same.
(i)    The Administrative Agent and the Lenders shall not be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified
Institutions. Without limiting the generality of the foregoing, neither the
Administrative Agent nor any Lender shall ‎(x) be obligated to ascertain,
monitor or inquire as to whether any other Lender or Participant or prospective
Lender or Participant is a Disqualified ‎Institution or (y) have any liability
with respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, by any other Person to any ‎Disqualified
Institution.

Survival. All covenants, agreements, representations and warranties made by the
Loan Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement or any other Loan Document
is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Commitments have not


116



--------------------------------------------------------------------------------







expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) increases or
reductions of the Issuing Bank Sublimit of the Issuing Bank constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby or thereby shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.

Severability. Any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Right of Setoff. If an Event of Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final and
in whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any Loan Guarantor against any of and all of the Secured
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The applicable Lender shall notify the Borrower
and the Administrative Agent of such set-off or application, provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such set-off or


117



--------------------------------------------------------------------------------







application under this Section. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in the Borough of Manhattan, and
of the United States District Court for the Southern District of New York
sitting in the Borough of Manhattan, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined solely in such New York
State or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Notwithstanding the foregoing,
nothing in this Agreement shall be deemed or operate to preclude (i) the
Administrative Agent, any Lender or any Issuing Bank from bringing suit or
taking other legal action in any other jurisdiction to realize on any security
for the Secured Obligations (in which case any party shall be entitled to assert
any claim or defense other than any objection to the laying of venue of such
action or the action having been brought in an inconvenient forum but including
any claim or defense that this Section 9.09 would otherwise require to be
asserted in a legal action or proceeding in a New York court), or to enforce a
judgment or other court order in favor of the Administrative Agent, any Lender
or any Issuing Bank, (ii) any party from bringing any legal action or proceeding
in any jurisdiction for the recognition and enforcement of any judgment, (iii)
if all such New York courts decline jurisdiction over any Person, or decline
(or, in the case of the Federal District court, lack) jurisdiction over any
subject matter of such action or proceeding, a legal action or proceeding may be
brought with respect thereto in another court having jurisdiction and (iv) in
the event a legal action or proceeding is brought against any party hereto or
involving any of its assets or property in another court (without any collusive
assistance by such party or any of its subsidiaries or Affiliates), such party
from asserting a claim or defense (including any claim or defense that this
Section 9.09 would otherwise require to be asserted in a legal action or
proceeding in a New York court) in any such action or proceeding.
(c)    Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO


118



--------------------------------------------------------------------------------







THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Confidentiality. Each of the Administrative Agent, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies under
this Agreement or any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (1) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement (it being understood that the DQ
List may be disclosed to any assignee or Participant, or prospective assignee or
Participant, in reliance on this clause (f) so long as such Person is not listed
on such DQ List) or (2) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrower and its
obligations, (g) on a confidential basis to (1) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
for herein or (2) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein, (h) with the consent of the Borrower or (i) to
the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section or (2) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrower after the Effective
Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

Several Obligations; Nonreliance; Violation of Law. The respective obligations
of the Lenders hereunder are several and not joint and the failure of any Lender
to make any Loan or perform any of its obligations hereunder shall not relieve
any other Lender from any of its obligations hereunder. Each Lender hereby
represents that it is not relying on or looking to any margin stock (as defined
in Regulation U of the Board) for the repayment of the Borrowings provided for
herein. Anything contained in this Agreement to the contrary notwithstanding,
neither any Issuing Bank nor any Lender shall be obligated to extend credit to
the Borrower in violation of any Requirement of Law.

USA PATRIOT Act. Each Lender that is subject to the requirements of the USA
PATRIOT Act hereby notifies each Loan Party that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the USA PATRIOT Act.

Disclosure. Each Loan Party, each Lender and each Issuing Bank hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.

Releases of Guarantors.
(a)    A Loan Guarantor shall automatically be released from its obligations
under the Loan Guaranty if (i) such Loan Guarantor ceases to be a Material
Domestic Subsidiary (or, if such Loan Guarantor is acting as a Loan Guarantor at
the election of the Borrower (and is not otherwise required to be a Loan
Guarantor), the Borrower provides notice to the Administrative Agent of the
Borrower’s election not to have such Loan Guarantor continue to be a Loan
Guarantor) or (ii) such Loan Guarantor ceases to be a Subsidiary as the result
of the consummation of a transaction not prohibited by this Agreement; provided
that, if so required by this Agreement, the Required Lenders shall have
consented to such transaction and the terms of such consent shall not have
provided otherwise. In connection with any termination or release pursuant to
this Section, the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to) execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release. Any


119



--------------------------------------------------------------------------------







execution and delivery of documents pursuant to this Section shall be without
recourse to or warranty by the Administrative Agent.
(b)    At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Secured Obligations (other than Banking Services
Obligations, Swap Obligations, and other Secured Obligations expressly stated to
survive such payment and termination) shall have been paid in full in cash, the
Commitments shall have been terminated and all Letters of Credit have expired or
terminated (or have been cash collateralized in accordance with, the Loan
Guaranty and all obligations (other than those expressly stated to survive such
termination) of each Loan Guarantor thereunder shall automatically terminate,
all without delivery of any instrument or performance of any act by any
Person.    

Appointment for Perfection. Each Lender hereby appoints each other Lender as its
agent for the purpose of perfecting Liens, for the benefit of the Administrative
Agent and the other Secured Parties, in assets which, in accordance with Article
9 of the UCC or any other applicable law can be perfected only by possession or
control. Should any Lender (other than the Administrative Agent) obtain
possession or control of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

Interest Rate Limitation. Notwithstanding anything herein to the contrary, if at
any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

No Advisory or Fiduciary Responsibility. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
acknowledges and agrees that: (i) (A) the arranging and other services regarding
this Agreement provided by the Lenders are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Lenders and
their Affiliates, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders and their
Affiliates is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) no Lender or any of its Affiliates has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except, in the case of a Lender, those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each


120



--------------------------------------------------------------------------------







of the Lenders and their Affiliates with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

Marketing Consent. The Borrower hereby authorizes JPMCB, Bank of America, N.A.
and their respective affiliates (collectively, the “Arranger Parties”), at their
respective sole expense, but without any prior approval by the Borrower, to
include the Borrower’s name and logo in advertising slicks posted on their
internet sites, in pitchbooks or sent in mailings to prospective customers and
to give such other publicity to this Agreement as each may from time to time
determine in its sole discretion. Notwithstanding the foregoing, the Arranger
Parties shall not publish the Borrower’s name in a newspaper or magazine without
obtaining the Borrower’s prior written approval. The foregoing authorization
shall remain in effect unless and until the Borrower notifies JPMCB or Bank of
America, N.A., as applicable, in writing that such authorization is revoked.

Intercreditor Agreements. Without limiting the authority granted to the
Administrative Agent in Article VIII hereof, each Lender (and each Person that
becomes a Lender hereunder pursuant to Section 9.04) hereby authorizes and
directs the Administrative Agent to enter into any intercreditor agreement, in
form and substance reasonably acceptable to the Administrative Agent, in
connection with any supply chain financing of any Loan Party, on behalf of such
Lender, and agrees that the Administrative Agent may take such actions on its
behalf as is contemplated by the terms of any such intercreditor agreements. In
the event of any conflict between the terms of any such intercreditor agreements
and this Agreement, the terms of such intercreditor agreements shall govern and
control.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions .
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.



ARTICLE X

Loan Guaranty


121



--------------------------------------------------------------------------------








Guaranty. Each Loan Guarantor (other than those that have delivered a separate
Guaranty) hereby agrees that it is jointly and severally liable for, and, as a
primary obligor and not merely as surety, absolutely, unconditionally and
irrevocably guarantees to the Secured Parties, the prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of the Secured Obligations and all costs and expenses, including,
without limitation, all court costs and attorneys’ and paralegals’ fees
(including allocated costs of in-house counsel and paralegals) and expenses paid
or incurred by the Administrative Agent, the Issuing Banks and the Lenders in
endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, the Borrower, any Loan Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the “Guaranteed
Obligations”; provided, however, that the definition of “Guaranteed Obligations”
shall not create any guarantee by any Loan Guarantor of (or grant of security
interest by any Loan Guarantor to support, as applicable) any Excluded Swap
Obligations of such Loan Guarantor for purposes of determining any obligations
of any Loan Guarantor). Each Loan Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. All terms of this Loan Guaranty
apply to and may be enforced by or on behalf of any domestic or foreign branch
or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

Guaranty of Payment. This Loan Guaranty is a guaranty of payment and not of
collection. Each Loan Guarantor waives any right to require the Administrative
Agent, any Issuing Bank or any Lender to sue the Borrower, any Loan Guarantor,
any other guarantor of, or any other Person obligated for, all or any part of
the Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce
its payment against any collateral securing all or any part of the Guaranteed
Obligations.

No Discharge or Diminishment of Loan Guaranty.
(a)    Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of the Borrower or any other Obligated Party liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or (iv)
the existence of any claim, setoff or other rights which any Loan Guarantor may
have at any time against any Obligated Party, the Administrative Agent, any
Issuing Bank, any Lender or any other Person, whether in connection herewith or
in any unrelated transactions.
(b)    The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
(c)    Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct


122



--------------------------------------------------------------------------------







security for the obligations of the Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other Obligated Party liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, any Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations).

Defenses Waived. To the fullest extent permitted by applicable law, each Loan
Guarantor hereby waives any defense based on or arising out of any defense of
the Borrower or any Loan Guarantor or the unenforceability of all or any part of
the Guaranteed Obligations from any cause, or the cessation from any cause of
the liability of the Borrower, any Loan Guarantor or any other Obligated Party,
other than the indefeasible payment in full in cash of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any Person
against any Obligated Party or any other Person. Each Loan Guarantor confirms
that it is not a surety under any state law and shall not raise any such law as
a defense to its obligations hereunder. The Administrative Agent may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed
Obligations have been fully and indefeasible paid in cash. To the fullest extent
permitted by applicable law, each Loan Guarantor waives any defense arising out
of any such election even though that election may operate, pursuant to
applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party or any security.

Rights of Subrogation. No Loan Guarantor will assert any right, claim or cause
of action, including, without limitation, a claim of subrogation, contribution
or indemnification, that it has against any Obligated Party or any collateral,
until the Loan Parties and the Loan Guarantors have fully performed all their
obligations to the Administrative Agent, the Issuing Banks and the Lenders.

Reinstatement; Stay of Acceleration. If at any time any payment of any portion
of the Guaranteed Obligations (including a payment effected through exercise of
a right of setoff) is rescinded, or must otherwise be restored or returned upon
the insolvency, bankruptcy or reorganization of the Borrower or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion), each Loan Guarantor’s obligations under this Loan Guaranty with
respect to that payment shall be reinstated at such time as though the payment
had not been made and whether or not the Administrative Agent, the Issuing Banks
and the Lenders are in possession of this Loan Guaranty. If acceleration of the
time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the Loan Guarantors
forthwith on demand by the Administrative Agent.

Information. Each Loan Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of


123



--------------------------------------------------------------------------------







nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each Loan Guarantor assumes and incurs under this Loan Guaranty, and
agrees that none of the Administrative Agent, any Issuing Bank or any Lender
shall have any duty to advise any Loan Guarantor of information known to it
regarding those circumstances or risks.

Termination. Each of the Lenders and each of the Issuing Banks may continue to
make loans or extend credit to the Borrower based on this Loan Guaranty until
five (5) days after it receives written notice of termination from any Loan
Guarantor. Notwithstanding receipt of any such notice, each Loan Guarantor will
continue to be liable to the Lenders for any Guaranteed Obligations created,
assumed or committed to prior to the fifth day after receipt of the notice, and
all subsequent renewals, extensions, modifications and amendments with respect
to, or substitutions for, all or any part of such Guaranteed Obligations.
Nothing in this Section 10.08 shall be deemed to constitute a waiver of, or
eliminate, limit, reduce or otherwise impair any rights or remedies the
Administrative Agent or any Lender may have in respect of, any Default or Event
of Default that shall exist under clause (n) of Article VII hereof as a result
of any such notice of termination.

Taxes. Section 2.17 of this Agreement shall be applicable, mutatis mutandis, to
all payments required by any Loan Guarantor under this Loan Guaranty.

Maximum Liability. Notwithstanding any other provision of this Loan Guaranty,
the amount guaranteed by each Loan Guarantor hereunder shall be limited to the
extent, if any, required so that its obligations hereunder shall not be subject
to avoidance under Section 548 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act,
Uniform Voidable Transactions Act or similar statute or common law. In
determining the limitations, if any, on the amount of any Loan Guarantor’s
obligations hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation, indemnification or
contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.

Contribution.
(a)    To the extent that any Loan Guarantor shall make a payment under this
Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and of the Guaranteed Obligations (other
than Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, and this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations have terminated, such
Loan Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Loan Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total


124



--------------------------------------------------------------------------------







liabilities of such Loan Guarantor (including the maximum amount reasonably
expected to become due in respect of contingent liabilities, calculated, without
duplication, assuming each other Loan Guarantor that is also liable for such
contingent liability pays its ratable share thereof), giving effect to all
payments made by other Loan Guarantors as of such date in a manner to maximize
the amount of such contributions.
(c)    This Section 10.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
(e)    The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or, in the case of all Letters of Credit, full cash collateralization), on
terms reasonably acceptable to the Administrative Agent and the Issuing Bank, of
the Commitments and all Letters of Credit issued hereunder and the termination
of this Agreement, the Swap Agreement Obligations and the Banking Services
Obligations.

Liability Cumulative. The liability of each Loan Party as a Loan Guarantor under
this Article X is in addition to and shall be cumulative with all liabilities of
each Loan Party to the Administrative Agent, the Issuing Banks and the Lenders
under this Agreement and the other Loan Documents to which such Loan Party is a
party or in respect of any obligations or liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

Keepwell. Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Guarantee in respect of a Swap Obligation
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 10.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.13 or otherwise
under this Loan Guaranty voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). Except as
otherwise provided herein, the obligations of each Qualified ECP Guarantor under
this Section 10.13 shall remain in full force and effect until the termination
of all Swap Obligations. Each Qualified ECP Guarantor intends that this Section
10.13 constitute, and this Section 10.13 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


[Signature Pages Follow]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.
TIMKENSTEEL CORPORATION,
as the Borrower


125



--------------------------------------------------------------------------------







By
/s/ Christopher J. Holding    

Name: Christopher J. Holding
Title: Executive Vice President and Chief Financial
Officer




TIMKENSTEEL MATERIAL SERVICES, LLC,
as a Loan Party
By
/s/ Christopher J. Holding    

Name: Christopher J. Holding
Title: Secretary and Treasurer
 
TSB METAL RECYCLING, LLC,
as a Loan Party
By
/s/ Christopher J. Holding    

Name: Christopher J. Holding
Title: Secretary and Treasurer
 




















Signature Page to Second Amended and Restated Credit Agreement
TimkenSteel Corporation



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
an Issuing Bank and as Administrative Agent
By
/s/ Randy Abrams    
Name: Randy Abrams
Title: Authorized Officer































Signature Page to Second Amended and Restated Credit Agreement
TimkenSteel Corporation



--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., individually as a Lender, as an Issuing Bank and as
Syndication Agent
By
/s/ Andrew Finemore    
Name: Andrew Finemore
Title: Assistant Vice President

































Signature Page to Second Amended and Restated Credit Agreement
TimkenSteel Corporation



--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION, individually as a Lender and as a
Co-Documentation Agent
By
/s/ John R. LePage        
Name: John R. LePage
Title: Vice President



Signature Page to Second Amended and Restated Credit Agreement
TimkenSteel Corporation



--------------------------------------------------------------------------------









BMO HARRIS BANK N.A., individually as a Lender and as a Co-Documentation Agent
By
/s/ Quinn Heiden        
Name: Quinn Heiden
Title: Director































Signature Page to Second Amended and Restated Credit Agreement
TimkenSteel Corporation



--------------------------------------------------------------------------------









KEYBANK NATIONAL ASSOCIATION, as a Lender
By
/s/ Jonathan Roe        
Name: Jonathan Roe
Title: Vice President



Signature Page to Second Amended and Restated Credit Agreement
TimkenSteel Corporation



--------------------------------------------------------------------------------









PNC BANK, NATIONAL ASSOCIATION, as a Lender
By
/s/ Todd Milenius        
Name: Todd Milenius
Title: Senior Vice President



Signature Page to Second Amended and Restated Credit Agreement
TimkenSteel Corporation



--------------------------------------------------------------------------------









SUNTRUST BANK, as a Lender
By
/s/ Amanda Watkins        
Name: Amanda Watkins
Title: Director



Signature Page to Second Amended and Restated Credit Agreement
TimkenSteel Corporation



--------------------------------------------------------------------------------









The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Existing Credit
Agreement or any of the “Loan Documents” (as defined therein) and is not a party
to this Agreement other than for the sole purpose of the provisions of Section
1.07 expressly applicable to it.


THE NORTHERN TRUST COMPANY, as a Departing Lender
By
/s/ Olga Georgiev        
Name: Olga Georgiev
Title: Senior Vice President



Signature Page to Second Amended and Restated Credit Agreement
TimkenSteel Corporation



--------------------------------------------------------------------------------









The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Existing Credit
Agreement or any of the “Loan Documents” (as defined therein) and is not a party
to this Agreement other than for the sole purpose of the provisions of Section
1.07 expressly applicable to it.


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Departing Lender
By
/s/ Nathan McIntosh        
Name: Nathan McIntosh
Title: Duly Authorized Signer



Signature Page to Second Amended and Restated Credit Agreement
TimkenSteel Corporation



--------------------------------------------------------------------------------









The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Existing Credit
Agreement or any of the “Loan Documents” (as defined therein) and is not a party
to this Agreement other than for the sole purpose of the provisions of Section
1.07 expressly applicable to it.


HSBC BANK USA, NATIONAL ASSOCIATION, as a Departing Lender
By
/s/ Alfred DeGemmis        
Name: Alfred DeGemmis
Title: Vice President – Senior Portfolio Manager





Signature Page to Second Amended and Restated Credit Agreement
TimkenSteel Corporation



--------------------------------------------------------------------------------








COMMITMENT SCHEDULE
LENDER
COMMITMENT
JPMORGAN CHASE BANK, N.A.
60,000,000
BANK OF AMERICA, N.A.
$60,000,000
U.S. BANK NATIONAL ASSOCIATION
$45,000,000
BMO HARRIS BANK N.A.
$45,000,000
KEYBANK NATIONAL ASSOCIATION
$30,000,000
PNC BANK, NATIONAL ASSOCIATION
$30,000,000
SUNTRUST BANK
$30,000,000
AGGREGATE COMMITMENT
$300,000,000








--------------------------------------------------------------------------------









Schedule 1.01(a)


Certain TimkenSteel Stockholders




1.
Members of the Timken family, including, without limitation, those individuals
listed in the Proxy Statement of The Timken Company dated March 22, 2017



2.
The Timken Foundation of Canton



3.
TimkenSteel Corporation Savings and Investment Pension Plan



4.
TimkenSteel Corporation Savings Plan for Certain Bargaining Employees



5.
TimkenSteel Corporation Voluntary Investment Pension Plan



NAI-1503327376v4

--------------------------------------------------------------------------------









Schedule 1.01(b)


Material Domestic Subsidiaries




TimkenSteel Material Services, LLC, a Delaware limited liability company.


Material Foreign Subsidiaries




None.


NAI-1503327376v4

--------------------------------------------------------------------------------









Schedule 1.01(c)


Existing Letters of Credit




Issuing Bank
Type
Liability Outstanding
Exp Date
Comments
JPMorgan Chase Bank, N.A.
Standby Letter of
Credit


$120,090.00


4/9/2018
EMMANUEL COTESSAT SOCIETE D'AVOCATS
JPMorgan Chase Bank, N.A.
Standby Letter of Credit


$235,000.00


7/31/2018
ACE AMERICAN INSURANCE COMPANY
JPMorgan Chase Bank, N.A.
Standby Letter of Credit


$2,000,000.00


7/8/2018
OHIO BUREAU OF WORKERS COMPENSATION
JPMorgan Chase Bank, N.A.
Standby Letter of Credit


$275,000.00


7/8/2018
LIBERTY MUTUAL INSURANCE COMPANY





NAI-1503327376v4

--------------------------------------------------------------------------------













NAI-1503327376v4

--------------------------------------------------------------------------------








Schedule 3.05


Properties




(a) Real Property


Owned Real Property:


Loan Party
Parcel No./Property Address
Description
TimkenSteel Corporation
242993/1927 Harrison Ave. SW, Canton, OH 44706
Parking lot off of Harrison Ave.
TimkenSteel Corporation
245654/1927 Harrison Ave. SW, Canton, OH 44706
Harrison Ave. parking lot
TimkenSteel Corporation
242995/1927 Harrison Ave. SW, Canton, OH 44706
Bryan Ave. parking lot near Harrison
TimkenSteel Corporation
242998/1927 Harrison Ave. SW, Canton, OH 44706
Bryan Ave. parking lot near Harrison
TimkenSteel Corporation
233669 &
83-00021/1927 Harrison Ave. SW, Canton, OH 44706
Laydown yard and access road near Bolivar Rd
TimkenSteel Corporation
245684/1927 Harrison Ave. SW, Canton, OH 44706
Sliver lot within Harrison behind Portec
TimkenSteel Corporation
233673/1927 Harrison Ave. SW, Canton, OH 44706
Canton well property off of Navarre
TimkenSteel Corporation
233769/1927 Harrison Ave. SW, Canton, OH 44706
Parking lot off of Harrison Ave.
TimkenSteel Corporation
245655/1927 Harrison Ave. SW, Canton, OH 44706
Laydown yard south on Dueber near Timken Place and south of Portec
TimkenSteel Corporation
245682/1927 Harrison Ave. SW, Canton, OH 44706
HSO office and property from 17th to 20th Streets and Harrison Ave. and Menegay
TimkenSteel Corporation
245631/1927 Harrison Ave. SW, Canton, OH 44706
“Bump Park” south on Dueber and roadway to the west
TimkenSteel Corporation
245681/1927 Harrison Ave. SW, Canton, OH 44706
GNW office, remaining CBP and steel laydown
TimkenSteel Corporation
245931/1927 Harrison Ave. SW, Canton, OH 44706
Harrison plant proper from 15th to south of 20th St.
TimkenSteel Corporation


13-14966/1927 Harrison Ave. SW, Canton, OH 44706
Parcel adjacent to Steel laydown yard
TimkenSteel Corporation
245683/1835 Dueber Avenue SW, Canton, OH 44706
BIC building and parking lot
TimkenSteel Corporation
245680/1835 Dueber Avenue SW, Canton, OH 44706
GNE office and Omar's garage
TimkenSteel Corporation
202571/1835 Dueber Avenue SW, Canton, OH 44706
lot off Garfield between 16th & 17th



NAI-1503327376v4

--------------------------------------------------------------------------------







Loan Party
Parcel No./Property Address
Description
TimkenSteel Corporation
205861/1835 Dueber Avenue SW, Canton, OH 44706
visitor's parking lot north of GNE betw 17th & 18th
TimkenSteel Corporation
206314/1835 Dueber Avenue SW, Canton, OH 44706
lot off Garfield between 16th & 17th
TimkenSteel Corporation
206404/1835 Dueber Avenue SW, Canton, OH 44706
lot off Garfield between 16th & 17th
TimkenSteel Corporation
206913/1835 Dueber Avenue SW, Canton, OH 44706
lot off Garfield between 17th & 18th
TimkenSteel Corporation
209049/1835 Dueber Avenue SW, Canton, OH 44706
lot off Clark between 19th & 20th
TimkenSteel Corporation
211572/1835 Dueber Avenue SW, Canton, OH 44706
lot off Hafer Ct between 16th & 17th
TimkenSteel Corporation
215082/1835 Dueber Avenue SW, Canton, OH 44706
lot off Clark between 19th & 20th
TimkenSteel Corporation
215750/1835 Dueber Avenue SW, Canton, OH 44706
lot between Clark and Mariol 18th & 19th
TimkenSteel Corporation
217099/1835 Dueber Avenue SW, Canton, OH 44706
visitor's parking lot north of GNE betw 17th & 18th
TimkenSteel Corporation
218572/1835 Dueber Avenue SW, Canton, OH 44706
lot between Hafer & Garfield 17th & 18th
TimkenSteel Corporation
219329/1835 Dueber Avenue SW, Canton, OH 44706
lot off Clark and 19th
TimkenSteel Corporation
220665/1835 Dueber Avenue SW, Canton, OH 44706
lot off Hafer Ct between 16th & 17th
TimkenSteel Corporation
220666/1835 Dueber Avenue SW, Canton, OH 44706
lot off Hafer Ct between 16th & 17th
TimkenSteel Corporation
220667/1835 Dueber Avenue SW, Canton, OH 44706
lot off Hafer Ct between 16th & 17th
TimkenSteel Corporation
220668/1835 Dueber Avenue SW, Canton, OH 44706
lot off Garfield north of 17th
TimkenSteel Corporation
220669/1835 Dueber Avenue SW, Canton, OH 44706
lot off Hafer Ct between 16th & 17th
TimkenSteel Corporation
221290/1835 Dueber Avenue SW, Canton, OH 44706
lot off Garfield between 17th & 18th
TimkenSteel Corporation
222543/1835 Dueber Avenue SW, Canton, OH 44706
lot between Hafer & Garfield 17th & 18th
TimkenSteel Corporation
222903/1835 Dueber Avenue SW, Canton, OH 44706
lot between Hafer & Garfield 17th & 18th
TimkenSteel Corporation
223728/1835 Dueber Avenue SW, Canton, OH 44706
visitor's parking lot north of GNE betw 17th & 18th
TimkenSteel Corporation
224115/1835 Dueber Avenue SW, Canton, OH 44706
lot between Hafer & Garfield 16th & 17th
TimkenSteel Corporation
228073/1835 Dueber Avenue SW, Canton, OH 44706
visitor's parking lot north of GNE betw 17th & 18th
TimkenSteel Corporation
228200/1835 Dueber Avenue SW, Canton, OH 44706
lot between Hafer & Garfield 17th & 18th
TimkenSteel Corporation
231536/1835 Dueber Avenue SW, Canton, OH 44706
visitor's parking lot north of GNE betw 17th & 18th



NAI-1503327376v4

--------------------------------------------------------------------------------







Loan Party
Parcel No./Property Address
Description
TimkenSteel Corporation
232711/1835 Dueber Avenue SW, Canton, OH 44706
lot between Clark and Mariol north of 17th
TimkenSteel Corporation
231848/1835 Dueber Avenue SW, Canton, OH 44706
lot between Hafer & Garfield south of 16th
TimkenSteel Corporation
237448/1835 Dueber Avenue SW, Canton, OH 44706
lot between Hafer & Garfield 17th & 18th
TimkenSteel Corporation
243007/1835 Dueber Avenue SW, Canton, OH 44706
lot by Clark and 19th
TimkenSteel Corporation
243006/1835 Dueber Avenue SW, Canton, OH 44706
lot by Clark and 20th
TimkenSteel Corporation
245528/1835 Dueber Avenue SW, Canton, OH 44706
parking lot east of GNE
TimkenSteel Corporation
242991/1835 Dueber Avenue SW, Canton, OH 44706
parking lot east of BIC
TimkenSteel Corporation
243019/1835 Dueber Avenue SW, Canton, OH 44706
parking lot east of HSP off Dueber N of 17th
TimkenSteel Corporation
245685/1835 Dueber Avenue SW, Canton, OH 44706
parking south of BIC; old Oil and Boiler House lot
TimkenSteel Corporation
247231/1835 Dueber Avenue SW, Canton, OH 44706
lot at Garfield and 18th
TimkenSteel Corporation
247244/1835 Dueber Avenue SW, Canton, OH 44706
grassy lot off Clark betw 19th and 18th
TimkenSteel Corporation
228148/1835 Dueber Avenue SW, Canton, OH 44706
lot at Garfield and 18th
TimkenSteel Corporation
225759/1835 Dueber Avenue SW, Canton, OH 44706
lot off Dueber just north of GNE north visitor lot
TimkenSteel Corporation
247245/1835 Dueber Avenue SW, Canton, OH 44706
grassy lot at Dueber and 15th St
TimkenSteel Corporation
83-00020/4511 Faircrest St., SW, Canton, OH 44706
Private access road
TimkenSteel Corporation
83-00022/4511 Faircrest St., SW, Canton, OH 44706
Private access road
TimkenSteel Corporation
13-15141/4511 Faircrest St., SW, Canton, OH 44706
Private access road
TimkenSteel Corporation
83-00018/4511 Faircrest St., SW, Canton, OH 44706
Water treatment plant
TimkenSteel Corporation
10005219/4511 Faircrest St., SW, Canton, OH 44706
GSP
TimkenSteel Corporation
10005221/4511 Faircrest St., SW, Canton, OH 44706
GSP
TimkenSteel Corporation
4318833/4511 Faircrest St., SW, Canton, OH 44706
Vacant land at GSP
TimkenSteel Corporation
83-00019/4511 Faircrest St., SW, Canton, OH 44706
Water treatment plant
TimkenSteel Corporation
4316485/4511 Faircrest St., SW, Canton, OH 44706
Faircrest plant proper
TimkenSteel Corporation
4316500/4511 Faircrest St., SW, Canton, OH 44706
Faircrest (former impoundments)



NAI-1503327376v4

--------------------------------------------------------------------------------







Loan Party
Parcel No./Property Address
Description
TimkenSteel Corporation
10004971/4511 Faircrest St., SW, Canton, OH 44706
Gambrinus Plant roadway
TimkenSteel Corporation
4316307/4511 Faircrest St., SW, Canton, OH 44706
Faircrest (Levy site)
TimkenSteel Corporation
4316471/4511 Faircrest St., SW, Canton, OH 44706
Faircrest (unused farm land)
TimkenSteel Corporation
4301513/4511 Faircrest St., SW, Canton, OH 44706
Faircrest (small lot south of plant)
TimkenSteel Corporation
4316468
Faircrest (small lot south of plant)
TimkenSteel Corporation
4318833
Faircrest (property to the north)
TimkenSteel Corporation
0556-06-8683/205 Industrial Park Dr. Columbus, NC 28782
Plant
TimkenSteel Corporation
M40000607301026000; M40000607301027000; M40000607301028000; M40000607301029000;
M40000607301030000/401 Industrial Drive, Eaton, OH 45320
Plant
TimkenSteel Material Services, LLC
14730 Yarberry St, Houston, TX 77039
Plant
TimkenSteel Material Services, LLC
14826 Ormel St, Houston, TX 77039
Warehouse
TimkenSteel Material Services, LLC
Ormel St, Houston, TX 77039
Parking
TSB Metal Recycling LLC
760 Flora Ave, Akron, OH 44314
Plant
TimkenSteel Material Services, LLC
1180 – 1185 5th St. Aldine, TX 77088
Land
TimkenSteel Material Services, LLC
Yarberry St; Houston, TX 77039
Parking





































NAI-1503327376v4

--------------------------------------------------------------------------------







Leased Locations:


Loan Party
Address
TimkenSteel Corporation
Parking lot property located adjacent to Bryan Avenue SW
 Canton, OH 44706
TimkenSteel Corporation
100 Rocky Run Drive, Eaton, OH 45320
TimkenSteel Corporation
3960 Kropf Avenue, SW, Canton, OH 44706
TimkenSteel Corporation
Dueber Ground Lease #1 (HSP Laydown)
2025 Dueber Ave SW
Canton, OH 44701
TimkenSteel Corporation
Dueber Ground Lease #2 (HSP Laydown)
2025 Dueber Ave SW
Canton, OH 44701
TimkenSteel Corporation
41-200 Sosnowiec, ul. Malachowskiego 1A, Poland
TimkenSteel Material Services, LLC
Boring Specialties Warehouse
14041 Chrisman Rd
Houston, TX 77039
TimkenSteel Corporation
28125 Cabot Drive, Novi, MI 48377



(b) Intellectual Property
Trademarks


Owner
Title
Country
Status
App. No
Filing Date
Reg. No.
Reg. Date
TimkenSteel Corporation
FAST-TRACK
United States of America
Registered
75/328688
7/22/97
2322163
2/22/00
TimkenSteel Corporation
IMPACT
United States of America
Registered
76/089606
7/13/00
2570910
5/21/02
TimkenSteel Corporation
MICROTEC
United States of America
Registered
75/653305
3/4/99
2374698
8/8/00
TimkenSteel Corporation
TS & TRIANGLE DESIGN
United States of America
Registered
86/179369
1/30/14
4761221
6/23/15
TimkenSteel Corporation
VACTEC
United States of America
Registered
77/249712
8/8/07
3496802
9/2/08





NAI-1503327376v4

--------------------------------------------------------------------------------







Patents




Owner
File No.
Title


Country
File Date
Serial No.
Issue Date
Patent No.
TimkenSteel Corporation
1457
Low Carbon Micro Alloyed Steels
United States of America
2002-02-12
2004-08-11
60/356,197 10/504,285
2010-06-01
7,727,342
TimkenSteel Corporation
1361
Improved Fatigue Strength Properties in Induction Hardened Microalloy Steel
United States of America
1996-07-02 1997-09-16
60/021,177 08/913,534
1999-05-25
5,906,691
TimkenSteel Corporation
1574
Method & Apparatus for Determining Straightness of Tubes & Bars
United States of America
2005-06-13
11/151,036
2006-09-19
7,110,910
TimkenSteel Corporation
1387
Method of Improving the Toughness of Low-Carbon High-Strength Steels
United States of America
1999-07-27 2002-01-28
60/145,788 10/048,293
2005-03-08
6,863,749
TimkenSteel Corporation
1381
Method of Making Case-Carb Steel Components with Improved Core Toughness
United States of America
1998-05-28 1998-10-14
60/86,978 09/172,390
2000-11-14
6,146,472
TimkenSteel Corporation
1334
Prevention of Particle Embrittlement in Grain Refined High Strength Steels
United States of America
1993-09-15
122,324
1995-04-25
5,409,554
TimkenSteel Corporation
1374
Heat Treated Steels with Optimized Toughness
United States of America
1997-09-05
1998-09-04
60/058,068 09/148,243
2001-08-21
6,277,216
TimkenSteel Corporation
1370
Steel Compositions & Methods of Processing for Producing Cold-Formed &
Carburized Components with Fine-Grained Microstructures
United States of America
05/08/1997 10/07/1999
60/045,860 09/402,688
2001-11-06
6,312,529
TimkenSteel Corporation
3424
Ultra-High Strength Steel with Excellent Toughness
United States of America
2017-07-11
N/A
N/A
N/A
TimkenSteel Corporation
3584
Carburizable Steel with High Strength and High Low-Temperature Toughness
United States of America
2017-12-04
N/A
N/A
N/A

(1) The application number for this provisional patent application is 62531053.


NAI-1503327376v4

--------------------------------------------------------------------------------







(2) The application number for this provisional patent application is 62594217.






Copyrights


None.


NAI-1503327376v4

--------------------------------------------------------------------------------









Schedule 3.06


Disclosed Matters




On August 5, 2014, U.S. EPA (“EPA”) issued a Notice of Violation and Finding of
Violation (“NOV”) to the Borrower alleging eighteen (18) violations of the Clean
Air Act at the Borrower's Faircrest and Harrison Steel Plants in Canton, Ohio.
EPA generally alleges the Faircrest and/or Harrison plants: (1) exceeded certain
Title V Permit emission limits; (2) failed to implement good engineering
practices at certain permitted sources; (3) failed to apply permit testing
requirements; and (4) failed to meet source design and capture requirements. In
October 2014, the Borrower submitted a written response to EPA, which focused on
its denial of liability and its defenses to these allegations.  On November 2,
2015, EPA issued a second NOV alleging two additional violations relating to the
same emission limits at issue in the initial NOV.  Emissions and ventilation
studies have been completed to address EPA’s allegations, and have been
submitted and discussed with the U.S. EPA and DOJ.  We expect to conclude
discussions regarding structural improvements necessary to meet EPA’s
requirements during the first half of 2018 and then begin negotiations regarding
any penalties that may be assessed.  At this time, we cannot estimate the amount
or range of potential penalties associated with this matter, but do not expect
them to be material.


NAI-1503327376v4

--------------------------------------------------------------------------------









Schedule 3.14


Insurance




Coverage
Named Insured
Limit
Deductible/ SIR
Carrier
Policy Number
Term
Property
TimkenSteel Corp.


$2,000,000,000




$2,500,000


FM Global
1026572
7/1/17-7/1/18
General Liability
TimkenSteel Corp.


$500,000




$2,500,000


Chubb
5 XSLG27870181
7/1/17-7/1/18
Primary Umbrella
TimkenSteel Corp.


$10,000,000




$0


Chubb
79882163
7/1/17-7/1/18
Excess Umbrellas
TimkenSteel Corp.


$65,000,000




$0


Zurich
CNA
Liberty
AEC0383747000
L6011270733
56091380


7/1/17-7/1/18
Automobile Liability
TimkenSteel Corp.


$5,000,000




$2,000,000


Ace
ISAH09061654
7/1/17-7/1/18
Automobile Liab. UK
TimkenSteel Corp.
Unlimited


 
Allianz
27BV2428750607
1/1/17-7/1/18
Int'l DIC/Ex Auto, WC
TimkenSteel Corp


$2,000,000




$0


Ace
CXCD38108025001
7/1/17-7/1/18
China Local GL
TimkenSteel Corp


$1,000,000




$0


Chubb
992666825
7/1/17-7/1/18
Mexico Local GL
TimkenSteel Corp


$1,000,000




$0


Ace
RCG49437
7/1/17-7/1/18
UK & Poland Local GL
TimkenSteel Corp


$1,000,000




$0


Ace
UKCAUC86885
7/1/17-7/1/18
UK Local EL
TimkenSteel Corp


$10,000,000




$0


Allianz
SZ237201132
1/1/17-7/1/18
Directors & Officers
Policies
TimkenSteel Corp.


$125,000,000




$5,000,000






Chubb
Allianz
Arch
London
London
Axis
AWAC
Ace
Liberty
CNA





82408671
DOX2009331
DOX930030101-03
PE1700644
PE1700645
MON781727012017
03090656
G27880617001
DONYABBWQ9002
596478241











7/1/17-7/1/18
Fiduciary Liability
Policies
TimkenSteel Corp.


$75,000,000




$5,000,000


Zurich
Hartford
Liberty
Old Republic
London
Chubb
CNA


FLC017306803
45IA032300817
DONYABBU7Q002
ORPRO39609
PE1700646
82408713
596478272










7/1/17-7/1/18



NAI-1503327376v4

--------------------------------------------------------------------------------







Coverage
Named Insured
Limit
Deductible/ SIR
Carrier
Policy Number
Term
Employment Practices Liability Policies
TimkenSteel Corp.


$25,000,000




$2,500,000


Chubb
AIG
82408673
014211632
7/1/17-7/1/18
Crime Policies
TimkenSteel Corp.


$25,000,000




$1,000,000


Chubb
Zurich
82408677
FID017363303
7/1/17-7/1/18
Special Crime
TimkenSteel Corp.


$30,000,000




$0


Chubb
82407587
7/1/17-7/1/18
Environmental
City Scrap & Salvage
Katz Cousins LLC
TSB Metal Recycling


$5,000,000




$100,000


Chartis
PLS13571958
11/30/10-12/30/20
Customs Bond
TimkenSteel Corp


$100,000




$0


Travelers
140409010
4/25/17-4/25/18
Travel Accident
TimkenSteel Corp


$1,000,000




$0


Chubb
99075758
7/1/15-7/1/18
Transit
TimkenSteel Corp


$1,000,000




$250,000


Allianz
OC91565900
11/12/17-11/12/18
WC - Outside Ohio
TimkenSteel Corp
Statutory




$100,000


Liberty
WA664D444393017
7/1/17-7/1/18
Excess Ohio WC
TimkenSteel Corp
Statutory




$3,000,000


Midwest
EWC008999
7/1/17-7/1/18



NAI-1503327376v4

--------------------------------------------------------------------------------









Schedule 3.15


Capitalization and Subsidiaries




Subsidiary
Jurisdiction of Formation / Type of Entity
Owner of Equity Interests
Number of Shares Owned
Percent Equity Interests Owned
EDC, Inc.
Ohio / Corporation
TimkenSteel Corporation
10,005 shares of common stock
100% interest
TSB Metal Recycling LLC
Ohio / Limited Liability Company
TimkenSteel Corporation
N/A
100% interest
TimkenSteel Material Services, LLC
Delaware / Limited Liability Company
TimkenSteel Corporation
N/A
100% interest
TimkenSteel (Shanghai) Corporation Limited
China / Limited Liability Company
TimkenSteel Corporation
N/A
100% interest
TimkenSteel UK Limited
United Kingdom / Private Limited Company
TimkenSteel Corporation
16,800,009 ordinary shares
100% interest
TimkenSteel de Mexico S. de R.L. de C.V.
Mexico / Limited Liability Company
TimkenSteel Material Services, LLC


N/A
99% interest
TimkenSteel Corporation


N/A
1% interest





NAI-1503327376v4

--------------------------------------------------------------------------------









Schedule 6.01


Existing Indebtedness




•
Intercompany loan from TimkenSteel Corporation to TimkenSteel de Mexico S. de
R.L. de C.V., due 5/15/2018, in the initial principal amount of $2,250,000.00.

•
Guarantee by TimkenSteel Corporation for BESTrustees and Others as Trustees of
the Timken UK Pension Scheme, guaranteeing certain pension obligations of
TimkenSteel UK Limited (including any replacement thereof provided that the
aggregate contingent liability under such replacement does not exceed
£20,000,000).

•
Guarantee by TimkenSteel Corporation pursuant to a real property lease by
TimkenSteel de Mexico S. de R.L. de C.V., as lessee, for the premises known as
the Monterrey Distribution Center, Santa Catarina, Nuevo Leon, Mexico.

•
Lease between Stark County Port Authority, as lessor, and TimkenSteel
Corporation, as lessee, dated as of June 25, 2015, as amended, restated or
modified from time to time, and other related agreements.

•
Intercompany loan evidenced by the Promissory Note, dated as of June 25, 2015,
by TimkenSteel Material Services, LLC in favor of TimkenSteel Corporation, in
the principal amount of up to $17,500,000, as amended, restated or modified from
time to time.



NAI-1503327376v4

--------------------------------------------------------------------------------








Schedule 6.02
Existing Liens




Any notice filings in connection with the Borrower’s supply chain management
program.


NAI-1503327376v4

--------------------------------------------------------------------------------









Schedule 6.04


Existing Investments




•
Each Investment listed on Schedule 3.15 is incorporated herein by reference.



•
Loan and Security Agreement, dated as of November 16, 2015, among Production Saw
& Machine Co., a Michigan corporation, and TimkenSteel Corporation, in the
principal amount of $750,000, as amended, restated or modified from time to
time.

•
$17,500,000 Stark County Port Authority Taxable Special Obligation Development
Lease Revenue Bonds, Series 2015A (TimkenSteel AQTF Project).

•
Intercompany loan evidenced by the Promissory Note, dated as of June 25, 2015,
by TimkenSteel Material Services, LLC in favor of TimkenSteel Corporation, in
the principal amount of up to $17,500,000, as amended, restated or modified from
time to time.

•
Capital contributions from TimkenSteel Corporation to TimkenSteel UK Limited in
an aggregate amount not to exceed £6,000,000 required to be funded in connection
with the pension obligations of TimkenSteel UK Limited.





















NAI-1503327376v4





--------------------------------------------------------------------------------









Schedule 6.09


Transactions with Affiliates




None.


NAI-1503327376v4





--------------------------------------------------------------------------------









Schedule 6.10


Existing Restrictions




The instruments, agreements and documents listed on Schedule 6.01 are
incorporated herein by reference.








NAI-1503327376v4





--------------------------------------------------------------------------------








EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.    Assignor:        
2.
Assignee:        


[and is [a Lender] [an Affiliate/Approved Fund of [identify Lender]]
3.    Borrower(s):    TimkenSteel Corporation    
4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

5.
Credit Agreement:    The Second Amended and Restated Credit Agreement dated as
of January 26, 2018 among TimkenSteel Corporation, the other Loan Parties party
thereto, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto

(1) select as applicable


Exhibit A-1

--------------------------------------------------------------------------------







6.
Assigned Interest:



Aggregate Amount of Commitment/Loans for all Lenders
Amount of
Commitment/
Loans Assigned
Percentage
Assigned of
Commitment/Loans
$
$
%
$
$
%
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR


[NAME OF ASSIGNOR]
By:            

Title:


ASSIGNEE


[NAME OF ASSIGNEE]


By:            

Title:
Consented to and Accepted:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent, an Issuing Bank and Swingline Lender    
By:        
(2) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.
(3)To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement



Exhibit A-2

--------------------------------------------------------------------------------









Title:
[Consented to:]
TIMKENSTEEL CORPORATION    
By:        


Title:




[__________], as an Issuing Bank
By:        

Title:




Exhibit A-3

--------------------------------------------------------------------------------








ANNEX I
STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation (including any Tax forms or documentation)
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by


Annex I-1

--------------------------------------------------------------------------------







any Electronic System shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.






Annex I-2

--------------------------------------------------------------------------------








EXHIBIT B
[Intentionally Omitted]







--------------------------------------------------------------------------------








EXHIBIT C
FORM OF BORROWING BASE CERTIFICATE
[Attached]





--------------------------------------------------------------------------------











BORROWING BASE REPORT
TimkenSteel Corporation
UNDER THE NEW CREDIT AGREEMENT


Rpt # 1
 


Obligor Number:
 
 


Date:
 
Loan Number:
Period Covered: 12-01-17
to 12-31-17
COLLATERAL CATEGORY


A/R


Inventory


Total Eligible Collateral 363,741,466.27



NAI-1500703165v2

--------------------------------------------------------------------------------







Description
 
 






















(remained the same)






















(remained the same)




























(remained the same) (remained the same)
Blended
(remained the same) (remained the same) (remained the same)
(changed) (changed)
Beginning Balance ( Previous report - Line 8)
152,652,802.69


260,572,043.64


Additions to Collateral (Gross Sales or Purchases)
103,905,266.51


1,991,652.80


Other Additions (Add back any non-A/R cash in line 3)
1,920,005.00


0.00


Deductions to Collateral (Cash Received)
109,272,878.31


336,587.98


Deductions to Collateral (Discounts, other)
112,479.00


0.00


Deductions to Collateral (Credit Memos, all)
366,628.77


0.00


Other non-cash credits to A/R
147,131.60


0.00


Total Ending Collateral Balance
148,578,956.52


262,227,108.46


Less Ineligible - Past Due
1,628,523.00


 
Less Ineligible - Cross-age (50%)
356,489.00


 
Less Ineligible - Aged Credits
1,561,438.00


 
Less Ineligible - Foreign
8,454,115.00


 
Less Ineligible - Contra
2,600,726.00


 
Less Ineligible - Bill and Hold (Safety Stock)
3,348,303.00


 
Less Ineligible - Rebates
3,986,113.00


 
Less Ineligible - Other (attach schedule)
3,222,233.67


 
Total Ineligibles -Accounts Receivable
25,157,940.67


0.00


 
 
 
Less Ineligible -- Maintenance Parts/Tooling
 
433,427.93


Less Ineligible -- Brokerage in transit accrual
 
462,936.00


Less Ineligible -- Full Cost Inventory Reserve
 
5,396,635.26


Less Ineligible -- Inventory Slow-moving/Obsolete
 
5,519,721.83


Less Ineligible -- Inventory Offsite not covered
 
0.00


Less Ineligible -- Intercompany Profit
 
1,596,580.42


Less Ineligible -- Stator Reserve (TMS only)
 
1,726,595.48


Less Ineligible -- WIP (TMS only)
 
1,950,659.75


Less Ineligible -- Consigned/Customer Owned
 
1,272,402.62


Less Ineligible -- Other (attach schedule)
 
3,547,698.75


Total Ineligibles Inventory
0.00


21,906,658.04


 
 
 
Total Eligible Collateral
123,421,015.85


240,320,450.42


Advance Rate Percentage
85.0
%
62.2
%
Net Available - Borrowing Base Value
104,907,863.47


149,502,019.05


Reserves ( Other)
 
7,421,605.50


Total Borrowing Base Value
104,907,863.47


142,080,413.55


Total M&E Component (Consolidated Only)
75,000,000.00


 
Reserve for Qualified IRB Obligations (Consolidated


Only)
 
 
AP > 60 days past due
(0.660)


 



NAI-1500703165v2

--------------------------------------------------------------------------------







Total Availability/ CAPS
321,988,276.36


 
Revolver Line
300,000,000.00


 
Total Revolver Line


Total Available
300,000,000.00
Maximum Borrowing Limit (Lesser of 34. or 35.)*
300,000,000.00


 
300,000,000.00
Suppressed Availability
0


 
 
LOAN STATUS
 
 
 
Previous Loan Balance (Previous Report Line 40)
 
65,000,000.00


Less: A. Net Collections (Same as line 4)
B. Adjustments / Other     
 
0.00


 
 
Add: A. Request for Funds


B. Adjustments / Other


45,000,000.00




45,000,000.00


 
 
New Loan Balance
45,000,000.00


110,000,000.00


Total New Loan Balance: 110,000,000.00
Letters of Credit/Bankers Acceptance Outstanding
2,630,090.00


 
2,630,090.00
Availability Not Borrowed (Lines 36 less 40 & 41)
187,369,910.00
Availability Block (N/A)


0.00
Net Availablility (Line 42 minus Line 43)


187,369,910.00
Term Loan
 
OVERALL EXPOSURE (lines 40, 41 & 43)
112,630,090.00
Pursuant to, and in accordance with, the terms and provisions of that certain
Loan and Security Agreement ("Agreement"), between JPM Chase ("Secured Party")
and TimkenSteel ("Borrower"), Borrower is executing and delivering to Secured
Party this Collateral Report accompanied by supporting data (collectively
referred to as ("Report").
Borrower warrants and represents to Secured Party that this Report is true,
correct, and based on information contained in Borrower's own financial
accounting records. Borrower, by the execution of this Report, hereby ratifies,
confirms and affirms all of the terms, conditions and provisions of the
Agreement, and further certifies on this    , that the
Borrower is in compliance with said Agreement.
BORROWER NAME:


TIMKEN STEEL CORPORATION
AUTHORIZED SIGNATURE:





NAI-1500703165v2

--------------------------------------------------------------------------------


            


EXHIBIT D
[FORM OF]
COMPLIANCE CERTIFICATE
TIMKENSTEEL CORPORATION


To:
The Lenders parties to the

Credit Agreement Described Below


This Compliance Certificate (this “Certificate”) is furnished pursuant to that
certain Second Amended and Restated Credit Agreement dated as of January 26,
2018 (as amended, modified, renewed or extended from time to time, the
“Agreement”) among TimkenSteel Corporation (the “Borrower”), the other Loan
Parties, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1.    I am the duly elected of the Borrower;


2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];


3.     The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;


4.    I hereby certify that no Loan Party has changed (i) its name, (ii) its
chief executive office, (iii) principal place of business, (iv) the type of
entity it is or (v) its state of incorporation or organization without having
given the Administrative Agent the notice required by Section 4.15 of the
Security Agreement;


5. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with the financial covenants set forth in
Section 6.12(a) [and (b)] of the Agreement (it being understood and agreed that,
for purposes of clarity, such calculations shall be provided for informational
purposes even if Borrower is not then required to comply with Section 6.12(a)),
all of which data and computations are true, complete and correct in all
material respects; and


(1)To be included only during the time period as required by 6.12(b).






    

--------------------------------------------------------------------------------







6.    Schedule II hereto sets forth (i) the computations necessary to determine
the Applicable Rate commencing on the Business Day this certificate is delivered
and (ii) the Category from the definition of Applicable Rate determined by the
computations.


Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (ii) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:
                                                    
                                                    
                                                    







--------------------------------------------------------------------------------


            


The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this day of , .
_____________________________


By:                    
Name:                
Title:                




    

--------------------------------------------------------------------------------


            




SCHEDULE I


Compliance as of _________, ____ with
Sections 6.12(a) [and 6.12(b)] of the Agreement




    

--------------------------------------------------------------------------------










SCHEDULE II


Borrower’s Applicable Rate Calculation


(i)
Computation: _____________



(ii)
Category from Grid in Definition of Applicable Rate: ________________























































    







--------------------------------------------------------------------------------







EXHIBIT E
LIST OF CLOSING DOCUMENTS
TIMKENSTEEL CORPORATION
SECOND AMENDED AND RESTATED
ABL CREDIT FACILITY


January 26, 2018
A.    LOAN DOCUMENTS
 
 
 

1.    Second Amended and Restated Credit Agreement (the “Credit Agreement”) by
and among TimkenSteel Corporation, an Ohio corporation (the “Borrower”), the
other Loan Parties from time to time parties thereto, the institutions from time
to time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”), evidencing an
asset-based revolving credit facility to the Borrower from the Lenders in an
initial aggregate principal amount of $300,000,000.
SCHEDULES
Commitment Schedule
Schedule 1.01(a)
--
Certain TimkenSteel Stockholders
Schedule 1.01(b)
--
Material Subsidiaries
Schedule 1.01(c)
--
Existing Letters of Credit
Schedule 3.05
--
Properties
Schedule 3.06
--
Disclosed Matters
Schedule 3.14
--
Insurance
Schedule 3.15
--
Capitalization and Subsidiaries
Schedule 6.01
--
Existing Indebtedness
Schedule 6.02
--
Existing Liens
Schedule 6.04
--
Existing Investments
Schedule 6.09
--
Transactions with Affiliates
Schedule 6.10
--
Existing Restrictions



EXHIBITS





--------------------------------------------------------------------------------







Exhibit A
--
Form of Assignment and Assumption
Exhibit B
--
[Intentionally Omitted]
Exhibit C
--
Form of Borrowing Base Certificate
Exhibit D
--
Form of Compliance Certificate
Exhibit E
--
List of Closing Documents
Exhibit F-1
--
Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)
Exhibit F-2
--
Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)
Exhibit F-3
--
Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)
Exhibit F-4
--
Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)
Exhibit G-1
--
Form of Borrowing Request
Exhibit G-2
--
Form of Interest Election Request
Exhibit H
--
Form of Note
Exhibit I
--
Form of Joinder Agreement



2.    Notes executed by the Borrower in favor of each of the Lenders, if any,
which has requested a note pursuant to Section 2.10(f) of the Credit Agreement.
3.    Second Amended and Restated Pledge and Security Agreement executed by the
Loan Parties in favor of the Administrative Agent, together with pledged
instruments and allonges, stock certificates, stock powers executed in blank,
pledge instructions and acknowledgments, as appropriate.
Exhibit A
--
Legal and Prior Names; Principal Place of Business and Chief Executive Office;
FEIN; State Organization Number and Jurisdiction of Incorporation; Properties
Leased by the Grantors; Properties Owned by the Grantors; Public Warehouses or
Other Locations
Exhibit B
--
Deposit Accounts; Lock Boxes
Exhibit C
--
Letter of Credit Rights; Chattel Paper
Exhibit D
--
Intellectual Property Rights; Intellectual Property Licenses
Exhibit E
--
[Intentionally Omitted]
Exhibit F
--
Fixtures
Exhibit G
--
List of Pledged Collateral, Securities and other Investment Property
Exhibit H
--
Offices in which Financing Statements have been Filed
Exhibit I
--
Amendment
Exhibit J
--
[Intentionally Omitted]
Exhibit K
--
Commercial Tort Claims



4.    Certificates of Insurance listing the Administrative Agent as (x) lender
loss payee for the property casualty insurance policies of the Loan Parties,
together with separate lender loss payable endorsements and (y) additional
insured with respect to the liability insurance of the Loan Parties, together
with separate additional insured endorsements.







--------------------------------------------------------------------------------







B.    UCC DOCUMENTS
5.    UCC, tax lien and name variation search reports naming each Loan Party
from the appropriate offices in relevant jurisdictions.
6.    UCC financing statements naming each Loan Party as debtor and the
Administrative Agent as secured party as filed with the appropriate offices in
applicable jurisdictions.
C.    CORPORATE DOCUMENTS
7.    Certificate of each Loan Party, executed by its Secretary or Assistant
Secretary, which shall (A) certify the resolutions of its Board of Directors,
members or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (B) identify by name and title and bear
the signatures of the officers of such Loan Party authorized to sign the Loan
Documents to which it is a party and (C) contain appropriate attachments,
including the certificate or articles of incorporation or organization of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its by‑laws or
operating, management or partnership agreement, or other organizational or
governing documents.
8.    Good Standing Certificate for each Loan Party from its jurisdiction of
organization or the substantive equivalent available in the jurisdiction of
organization for each Loan Party from the appropriate governmental officer in
such jurisdiction.
D.    OPINIONS
9.    Opinion of Jones Day, counsel for the Loan Parties.
E.    CLOSING CERTIFICATES AND MISCELLANEOUS
10.    A Certificate signed by a Financial Officer of the Borrower (i) stating
that no Default has occurred and is continuing, (ii) stating that the
representations and warranties contained in the Loan Documents are true and
correct in all material respects (or in all respects if such representation and
warranty is qualified by Material Adverse Effect or other materiality
qualifier), except to the extent that any such representation or warranty
specifically refers to an earlier date, in which case such representation or
warranty is true and correct in all material respects (or in all respects if
such representation or warranty is qualified by Material Adverse Effect or other
materiality qualifier) as of such earlier date and (iii) certifying as to any
other factual matters as may be reasonably requested by the Administrative
Agent.
11.    Solvency Certificate.
12.    Borrowing Base Certificate.
13.    Funding Account Notice.









--------------------------------------------------------------------------------








EXHIBIT F-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of January 26, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among TimkenSteel
Corporation (the “Borrower”), the other Loan Parties party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or successor form). By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:    ____________________________________

Name:

Title:
Date: ________ __, 20[__]







--------------------------------------------------------------------------------








EXHIBIT F-2
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of January 26, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among TimkenSteel
Corporation (the “Borrower”), the other Loan Parties party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable
(or successor form). By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing, and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:    ____________________________________

Name:

Title:
Date: ________ __, 20[__]







--------------------------------------------------------------------------------








EXHIBIT F-3
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of January 26, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among TimkenSteel
Corporation (the “Borrower”), the other Loan Parties party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY (or
successor form) accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable (or successor form) or (ii) an
IRS Form W-8IMY (or successor form) accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or successor form) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:    ____________________________________

Name:

Title:
Date: ________ __, 20[__]







--------------------------------------------------------------------------------








EXHIBIT F-4
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of January 26, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among TimkenSteel
Corporation (the “Borrower”), the other Loan Parties party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY (or successor form) accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or successor form)
or (ii) an IRS Form W-8IMY (or successor form) accompanied by an IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable (or successor form) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:    ____________________________________

Name:

Title:
Date: ________ __, 20[__]







--------------------------------------------------------------------------------














--------------------------------------------------------------------------------








EXHIBIT G-1
[FORM OF]
BORROWING REQUEST


JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below


[__________]     

[__________]
Attention: [__________]    

Facsimile: [__________]
E-mail: [__________]


With a copy to:


[__________]
[__________]
Attention: [__________]
Facsimile: [__________]
E-mail: [__________]
Re: TimkenSteel Corporation
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of January 26, 2018 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
TimkenSteel Corporation (the “Borrower”), the other Loan Parties from time to
time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The Borrower hereby gives you
notice pursuant to Section 2.03 of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such Borrowing requested
hereby:
1.
Aggregate principal amount of Borrowing: __________

2.
Date of Borrowing (which shall be a Business Day): __________

3.
Type of Borrowing (ABR or Eurodollar): __________

4.
Interest Period and the last day thereof (if a Eurodollar Borrowing): __________






--------------------------------------------------------------------------------







5.
Location and number of the account of the Borrower or any Subsidiary to which
proceeds of Borrowing are to be disbursed: __________

[Signature Page Follows]
1.    





--------------------------------------------------------------------------------








The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and] 4.02 of the Credit Agreement are satisfied as
of the date hereof.
Very truly yours,

TIMKENSTEEL CORPORATION,
as the Borrower




By:______________________________
Name:

Title:









--------------------------------------------------------------------------------








EXHIBIT G-2
[FORM OF]
INTEREST ELECTION REQUEST


JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below


[__________]    

[__________]
Attention: [_______]
Facsimile: ([__]) [__]-[_____]
E-mail: [__________]


Re: TimkenSteel Corporation
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of January 26, 2018 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
TimkenSteel Corporation (the “Borrower”), the other Loan Parties from time to
time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The Borrower hereby gives you
notice pursuant to Section 2.08 of the Credit Agreement that it requests to
[convert][continue] an existing Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such [conversion][continuation] requested hereby:
1.
Date, Type, principal amount and Interest Period (if applicable) of existing
Borrowing: __________

2.
Aggregate principal amount of resulting Borrowing: __________

3.
Effective date of interest election (which shall be a Business Day): __________

4.
Type of Borrowing (ABR or Eurodollar): __________

5.
Interest Period and the last day thereof (if a Eurodollar Borrowing): __________

[Signature Page Follows]







--------------------------------------------------------------------------------








Very truly yours,

TIMKENSTEEL CORPORATION,
as Borrower




By:______________________________
Name:

Title:







--------------------------------------------------------------------------------








EXHIBIT H


[FORM OF]
NOTE
January 26, 2018
FOR VALUE RECEIVED, the undersigned, TIMKENSTEEL CORPORATION, an Ohio
corporation (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to [NAME OF
LENDER] (the “Lender”) and its registered assigns the aggregate unpaid Dollar
Amount of all Loans made by the Lender to the Borrower pursuant to the “Credit
Agreement” (as defined below) on the Maturity Date or on such earlier date as
may be required by the terms of the Credit Agreement. Capitalized terms used
herein and not otherwise defined herein are as defined in the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan made to it from the date of such Loan until such principal amount is paid
in full at a rate or rates per annum determined in accordance with the terms of
the Credit Agreement. Interest hereunder is due and payable at such times and on
such dates as set forth in the Credit Agreement.
At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurodollar Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the Borrower hereunder or under the Credit Agreement.
This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Second Amended and Restated Credit Agreement dated as of
January 26, 2018 by and among the Borrower, the other Loan Parties from time to
time parties thereto, the financial institutions from time to time parties
thereto as Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”). The Credit Agreement, among other things, (i)
provides for the making of Loans by the Lender to the Borrower from time to time
in an aggregate amount not to exceed at any time outstanding the Dollar Amount
of such Lender’s Commitment, the indebtedness of the Borrower resulting from
each such Loan to it being evidenced by this Note, and (ii) contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayments of the principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.
This Note is secured by the Collateral Documents. Reference is hereby made to
the Collateral Documents for a description of the collateral thereby mortgaged,
warranted, bargained, sold, released, conveyed, assigned, transferred, pledged
and hypothecated, the nature and extent of the security for this Note, the
rights of the holder of this Note, the Administrative Agent in respect of such
security and otherwise.
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.
Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns. The Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for the Borrower.





--------------------------------------------------------------------------------







This Note shall be construed in accordance with and governed by the law of the
State of New York.
*****







--------------------------------------------------------------------------------








TIMKENSTEEL CORPORATION
By:                        

Name:

Title:




Note

--------------------------------------------------------------------------------








SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS
Date
Amount of Loan
Interest Period/Rate
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Note

--------------------------------------------------------------------------------








EXHIBIT I


[FORM OF]


JOINDER AGREEMENT


THIS JOINDER AGREEMENT (this “Agreement”), dated as of [__________], 20[__], is
entered into between [__________], a [__________] (the “New Subsidiary”) and
JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent (the
“Administrative Agent”) under that certain Second Amended and Restated Credit
Agreement dated as of January 26, 2018 (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”) among
TIMKENSTEEL CORPORATION (the “Borrower”), the other Loan Parties party thereto,
the Lenders party thereto and the Administrative Agent for the Lenders. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.


The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:


1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, *[and]* (b)
all of the covenants set forth in Articles V and VI of the Credit Agreement
*[and (c) all of the guaranty obligations set forth in Article X of the Credit
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Sections 10.10 and 10.13 of the Credit Agreement, hereby guarantees, jointly and
severally with the other Loan Guarantors, to the Administrative Agent and the
Lenders, as provided in Article X of the Credit Agreement, the prompt payment
and performance of the Guaranteed Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof and agrees that if any of the
Guaranteed Obligations are not paid or performed in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
New Subsidiary will, jointly and severally together with the other Loan
Guarantors, promptly pay and perform the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.]* *[The New Subsidiary has delivered to the Administrative Agent an
executed Loan Guaranty.]*


2.    If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.


3.    The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:


                                
                                





--------------------------------------------------------------------------------







                                
                                


4.    The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.


5.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.


6.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.


IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.


[NEW SUBSIDIARY]


By:                        
Name:                        
Title:                        


Acknowledged and accepted:


JPMORGAN CHASE BANK, N.A., as Administrative
Agent


By:                        
Name:                        
            



